Exhibit 10.20

 

 

CREDIT AGREEMENT

Dated as of August 29, 2011

among

RAILAMERICA, INC.,

as

a Borrower

RAILAMERICA TRANSPORTATION CORP.,

as

a Borrower

The Several Lenders

from Time to Time Parties Hereto

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

CITIGROUP GLOBAL MARKETS INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE CONTENTS

 

          Page   SECTION 1. Definitions   

1.1.

   Defined Terms      1   

1.2.

   Exchange Rates      35    SECTION 2. Amount and Terms of Credit   

2.1.

   Commitments      36   

2.2.

   Minimum Amount of Each Borrowing; Maximum Number of Borrowings      37   

2.3.

   Notice of Borrowing      37   

2.4.

   Disbursement of Funds      38   

2.5.

   Repayment of Loans; Evidence of Debt      39   

2.6.

   Conversions and Continuations      40   

2.7.

   Pro Rata Borrowings      41   

2.8.

   Interest      41   

2.9.

   Interest Periods      42   

2.10.

   Increased Costs, Illegality, etc.      42   

2.11.

   Compensation      45   

2.12.

   Change of Lending Office      45   

2.13.

   Notice of Certain Costs      45   

2.14.

   Defaulting Lenders      46   

2.15.

   Incremental Facilities      48    SECTION 3. Letters of Credit   

3.1.

   Letters of Credit      50   

3.2.

   Letter of Credit Requests      50   

3.3.

   Letter of Credit Participations      51   

3.4.

   Agreement to Repay Letter of Credit Drawings      53   

3.5.

   Increased Costs      54   

3.6.

   Successor Letter of Credit Issuer      55   

3.7.

   Cash Collateralization      55    SECTION 4. Fees; Commitments   

4.1.

   Fees      56   

4.2.

   Voluntary Reduction of Commitments      56   

4.3.

   Mandatory Termination of Commitments      57    SECTION 5. Payments   

5.1.

   Voluntary Prepayments      57   

 

-i-



--------------------------------------------------------------------------------

          Page  

5.2.

   Mandatory Prepayments      57   

5.3.

   Payments Generally      59   

5.4.

   Net Payments      60   

5.5.

   Computations of Interest and Fees      64   

5.6.

   Limit on Rate of Interest      64    SECTION 6. Conditions Precedent to
Initial Borrowing   

6.1.

   Credit Documents      65   

6.2.

   Collateral      65   

6.3.

   Legal Opinions      65   

6.4.

   No Default      65   

6.5.

   No Material Adverse Effect      65   

6.6.

   Existing Credit Agreement      65   

6.7.

   Corporate Documents      65   

6.8.

   Officers’ Certificate      66   

6.9.

   Fees      66   

6.10.

   Representations and Warranties      66   

6.11.

   Solvency      66   

6.12.

   Lien Searches      66   

6.13.

   Perfection Certificate      66   

6.14.

   USA PATRIOT Act      67   

6.15.

   Fixed Asset Security Agreement      67   

6.16.

   Other Pari Passu Lien Secured Party Consent      67    SECTION 7. Conditions
Precedent to All Credit Events   

7.1.

   No Default; Representations and Warranties      67   

7.2.

   Notice of Borrowing; Letter of Credit Request      67   

7.3.

   No Legal Bar      68    SECTION 8. Representations, Warranties and Agreements
  

8.1.

   Corporate Status      68   

8.2.

   Corporate Power and Authority      68   

8.3.

   No Violation      69   

8.4.

   Litigation      69   

8.5.

   Margin Regulations      69   

8.6.

   Governmental Approvals      69   

8.7.

   Investment Company Act      69   

8.8.

   True and Complete Disclosure      69   

8.9.

   Financial Condition; Financial Statements      70   

8.10.

   Tax Returns and Payments      70   

8.11.

   Compliance with ERISA      70   

8.12.

   Subsidiaries and Investments      71   

8.13.

   Intellectual Property      72   

 

-ii-



--------------------------------------------------------------------------------

          Page  

8.14.

   Environmental Laws      72   

8.15.

   Properties      72   

8.16.

   Solvency      73   

8.17.

   Compliance with Laws and Agreements      73   

8.18.

   Canadian Pension Plans      73   

8.19.

   Labor Matters      73   

8.20.

   Security Documents      74   

8.21.

   Anti-Terrorism Law      75   

8.22.

   No Amendments      76   

8.23.

   Other Pari Passu Lien Obligations      76    SECTION 9. Affirmative Covenants
  

9.1.

   Information Covenants      76   

9.2.

   Books, Records and Inspections      79   

9.3.

   Maintenance of Insurance      80   

9.4.

   Payment of Taxes      80   

9.5.

   Existence      80   

9.6.

   Compliance with Statutes, Obligations, etc.      80   

9.7.

   ERISA      80   

9.8.

   Good Repair      81   

9.9.

   End of Fiscal Years; Fiscal Quarters      81   

9.10.

   Additional Subsidiary Guarantors and Grantors      81   

9.11.

   Use of Proceeds      82   

9.12.

   Further Assurances      82   

9.13.

   Real Property, etc.      83   

9.14.

   [Reserved]      83   

9.15.

   Information Regarding Collateral      83   

9.16.

   Specified Financial Maintenance Covenant      84   

9.17.

   Post Closing Requirements      84   

9.18.

   Fixed Asset Security Agreement      86    SECTION 10. Negative Covenants   

10.1.

   Limitation on Indebtedness      86   

10.2.

   Limitation on Liens      89   

10.3.

   Limitation on Fundamental Changes      90   

10.4.

   Limitation on Sale of Assets      92   

10.5.

   Limitation on Investments      94   

10.6.

   Limitation on Restricted Payments      96   

10.7.

   Limitations on Debt Payments and Certain Amendments      98   

10.8.

   [Reserved]      98   

10.9.

   Financial Covenant      99   

10.10.

   Transactions with Affiliates      99   

10.11.

   Restrictive Agreements      101   

10.12.

   Changes in Business      102   

 

-iii-



--------------------------------------------------------------------------------

          Page  

10.13.

   Limitation on Issuance of Capital Stock      102    SECTION 11. Events of
Default   

11.1.

   Payments      102   

11.2.

   Representations, etc.      102   

11.3.

   Covenants      102   

11.4.

   Default Under Other Agreements      102   

11.5.

   Bankruptcy, etc.      103   

11.6.

   ERISA      103   

11.7.

   Guarantee      104   

11.8.

   Security Agreements      104   

11.9.

   Judgments      104   

11.10.

   Change of Control      104    SECTION 12. The Agents   

12.1.

   Appointment and Authority      105   

12.2.

   Agents Individually      105   

12.3.

   Duties of the Agents; Exculpatory Provisions      106   

12.4.

   Reliance by Agents      107   

12.5.

   Delegation of Duties      107   

12.6.

   Resignation of Agents      108   

12.7.

   Non-Reliance on Agent and Other Lenders      109   

12.8.

   No Other Duties, etc.      110   

12.9.

   Withholding Tax      110   

12.10.

   Security Agreement and Intercreditor Agreement      111   

12.11.

   Indemnification      111    SECTION 13. Miscellaneous   

13.1.

   Amendments and Waivers      112   

13.2.

   Notices      113   

13.3.

   No Waiver; Cumulative Remedies      114   

13.4.

   Survival of Representations and Warranties      115   

13.5.

   Payment of Expenses and Taxes      115   

13.6.

   Successors and Assigns; Participations and Assignments      116   

13.7.

   Replacements of Lenders under Certain Circumstances      119   

13.8.

   Adjustments; Set-off      120   

13.9.

   Counterparts      120   

13.10.

   Severability      120   

13.11.

   Integration      120   

13.12.

   GOVERNING LAW      121   

13.13.

   Submission to Jurisdiction; Waivers      121   

13.14.

   Acknowledgments      121   

13.15.

   WAIVERS OF JURY TRIAL      122   

 

-iv-



--------------------------------------------------------------------------------

          Page  

13.16.

   Confidentiality      122   

13.17.

   Citigroup Direct Website Communications      123   

13.18.

   USA PATRIOT Act      124   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(b)    Commitments of Lenders Schedule 6.3    Local Counsel
Jurisdictions Schedule 8.12    Subsidiaries Schedule 8.14    Environmental
Matters Schedule 8.19    Labor Matters Schedule 9.17(b)    Accounts for Control
Agreements Schedule 10.1    Closing Date Indebtedness Schedule 10.2    Closing
Date Liens Schedule 10.5    Closing Date Investments

EXHIBITS

 

Exhibit A    Compliance Certificate Exhibit B    Form of Guarantee Exhibit D   
Form of Perfection Certificate Exhibit D-1    Form of Perfection Certificate
Supplement Exhibit F    Form of Revolving Only Collateral Security Agreement
Exhibit G    Form of Letter of Credit Request Exhibit H-1    Form of Legal
Opinion of Skadden, Arps, Slate, Meagher & Flom LLP Exhibit H-2    Form of Legal
Opinion of General Counsel Exhibit I    Form of Assignment and Acceptance
Exhibit J    Form of Promissory Note (Revolving Credit and Swingline Loans)
Exhibit K    Form of Joinder Agreement Exhibit L-1    Form of Tax Certification
Exhibit L-2    Form of Tax Certification Exhibit L-3    Form of Tax
Certification Exhibit L-4    Form of Tax Certification Exhibit M    Form of
Solvency Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 29, 2011, among RAILAMERICA, INC., a
Delaware corporation (“RailAmerica”); RAILAMERICA TRANSPORTATION CORP., a
Delaware corporation (“RATC,” together with RailAmerica, the “Borrowers” and
each individually, a “Borrower”); the lenders party hereto from time to time
(the “Lenders”), the LETTER OF CREDIT ISSUER party hereto from time to time;
CITIBANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders; and CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as sole lead arranger and
sole bookrunner (in such capacity, the “Lead Arranger”).

The parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1. Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus  1/2
of 1% and (c) the Eurodollar Rate for an Interest Period of one month beginning
on such day (or, if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. Any change in the ABR due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

“ABR Margin” shall mean a percentage per annum as determined according to the
following grid and the paragraph below:

 

Status

   ABR Margin  

Level I Status

     2.50 % 

Level II Status

     2.25 % 

The ABR Margin shall be determined on each Adjustment Date in accordance with
the above table (and such determination shall apply from and including such
Adjustment Date to but excluding the next Adjustment Date); provided that Level
I Status shall apply (i) if Section 9.1 Financials shall have not been delivered
within three Business Days of the date they are required to be so delivered
(without giving effect to any grace period), (ii) at any time that an Event of
Default has occurred and is continuing and (iii) prior to the first Adjustment
Date.

“Account” shall mean, individually and collectively, any “Account” referred to
in the Revolving Only Collateral Security Agreement.



--------------------------------------------------------------------------------

“Acquired Debt” shall mean any Indebtedness of RailAmerica or a Restricted
Subsidiary; provided that (a) such Indebtedness was Indebtedness of a Person
acquired in a Permitted Acquisition or attached to assets acquired in a
Permitted Acquisition that, in each case, was existing at the time of such
Permitted Acquisition and was not created in anticipation of such Permitted
Acquisition and (b) none of RailAmerica or any Restricted Subsidiary thereof
(other than any Restricted Subsidiary that was so acquired in such Permitted
Acquisition or RailAmerica or the Restricted Subsidiary that acquired the assets
in the Permitted Acquisition) shall guarantee or otherwise with respect to such
Indebtedness.

“Adjustment Date” shall mean the third Business Day after any date of delivery
of Section 9.1 Financials; provided that the first Adjustment Date shall not
occur until the Section 9.1 Financials so delivered on such date relate to a
period that ends on or after the last day of the first full fiscal quarter of
Borrower that begins and ends after the Closing Date.

“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1615 Brett Road, OPS III, New Castle, Delaware 19720, or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated as of the Closing Date, between the Administrative Agent and the
Borrowers.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

“After Acquired Property” means any property of the Borrower or any Credit Party
acquired after the Closing Date that is intended to secure the Obligations under
this Agreement pursuant to this Agreement and the Credit Documents. For the
avoidance of doubt, in no case and at no time shall After Acquired Property
include Buildings or Manufactured (Mobile) Homes.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Applicable Percentage” shall mean, with respect to any Lender, with respect to
Revolving Credit Loans, Letters of Credit Outstanding or Swingline Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment (if the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Total Credit Exposure at that

 

-2-



--------------------------------------------------------------------------------

time); provided that in the case of Section 2.14 when a Defaulting Lender shall
exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation.

“Approved Fund” shall mean any Fund that has at least $500.0 million in assets
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition of any assets by RailAmerica or any of its
Restricted Subsidiaries and (b) any issuance or sale of any Equity Interests of
any Restricted Subsidiary of RailAmerica.

“Asset Sale Proceeds Account” has the meaning given to such term in the Secured
Notes Indenture (as in effect on the Closing Date).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit I.

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, any Senior Vice President, the Treasurer or any other
senior officer of RailAmerica designated as such in writing to the
Administrative Agent by RailAmerica.

“Available Amount Basket” shall mean the sum of:

(1) 50% of the Consolidated Net Income of RailAmerica for the period (taken as
one accounting period) from the beginning of the fiscal quarter in which the
Closing Date occurs to the end of the most recent period at the end of which
Section 9.1 Financials have been delivered, or, in the case such Consolidated
Net Income for such period is a deficit, minus 100% of such deficit, plus

(2) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by RailAmerica after the
Closing Date (or, in the case of clause (x) below, after June 23, 2009) (other
than net cash proceeds to the extent such net cash proceeds have been used to
incur Indebtedness pursuant to Section 10.1(k)) from the issue or sale of:

(x) Equity Interests of RailAmerica, excluding net cash proceeds and the Fair
Market Value of marketable securities or other property received from the sale
of:

(A) Equity Interests to members of management, directors or consultants of
RailAmerica and RailAmerica’s Subsidiaries after the Closing Date to the extent
such amounts have been applied to Restricted Payments made from net cash
proceeds referred to in Section 10.6(c)(i) and

(B) Designated Preferred Stock

or

 

-3-



--------------------------------------------------------------------------------

(y) debt securities or Disqualified Capital Stock of RailAmerica or any
Restricted Subsidiary that have been converted into or exchanged for Equity
Interests of RailAmerica;

provided, however, that this clause (2) shall not include the proceeds from
(a) Refunding Capital Stock, (b) Equity Interests or converted or exchanged debt
securities of RailAmerica sold to a Restricted Subsidiary or RailAmerica, as the
case may be, (c) Disqualified Capital Stock or debt securities that have been
converted into or exchanged for Disqualified Capital Stock or (d) Excluded
Contributions, plus

(3) 100% of the aggregate amount of cash and the Fair Market Value of marketable
securities or other property contributed to the capital of RailAmerica following
the Closing Date (other than net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness, Disqualified Capital Stock or
preferred stock pursuant to Section 10.1(k)) (other than by a Restricted
Subsidiary and other than in connection with any Excluded Contributions or
Refunding Capital Stock), plus

(4) 100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by RailAmerica or a Restricted
Subsidiary by means of:

(A) the sale or other disposition (other than to RailAmerica or a Restricted
Subsidiary) of Investments funded by the Available Amount Basket made by
RailAmerica and its Restricted Subsidiaries and repurchases and redemptions of
such Investments funded by the Available Amount Basket from RailAmerica and its
Restricted Subsidiaries and repayments of loans or advances which constitute
Investments funded by the Available Amount Basket by RailAmerica and its
Restricted Subsidiaries, in each case after the Closing Date, or

(B) the sale (other than to RailAmerica or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary (to the extent the Investment in such Unrestricted
Subsidiary was made by use of the Available Amount Basket) or a dividend or
distribution from an Unrestricted Subsidiary, in each case after the Closing
Date, plus

(5) to the extent the Investment in an Unrestricted Subsidiary was made by use
of the Available Amount Basket, in the case of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of such redesignation
(provided that if such Fair Market Value exceeds $25.0 million, such Fair Market
Value shall be confirmed in writing by an independent investment banking firm of
nationally recognized standing), at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, minus

(6) all Investments and Restricted Payments and payments of Indebtedness that
are made through the use of the Available Amount Basket, Restricted Payments
made pursuant to Section 10.6(a), (b) (with respect to the payment of dividends
on

 

-4-



--------------------------------------------------------------------------------

Refunding Capital Stock pursuant to clause (B) thereof only) or (g) and any
repurchases of Equity Interests of RailAmerica since June 23, 2009;

provided that no amount may be used from the Available Amount Basket unless at
the time of such use and after giving effect to the Restricted Payment,
Investment or payment of Indebtedness to be made in connection therewith (i) no
Default or Event of Default has occurred and is continuing or would occur as a
consequence thereof and (ii) on a Pro Forma Basis, as of the last Test Period at
the end of which Section 9.1 Financials were required to have been delivered,
the Fixed Charge Coverage Ratio would have been at least 2.0 to 1.0; provided
further that, to the extent any amount is expended from the Available Amount
Basket in reliance on clause (2)(x) hereof (to the extent such amount to be so
expended was generated by net cash proceeds received prior to the Closing Date),
the Consolidated Total Debt to Consolidated EBITDA Ratio at the time of such
expenditure, after giving effect to any such transaction done in connection with
such expenditure, shall be no greater than 4.5 to 1.0.

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans then outstanding and (ii) the
aggregate Letters of Credit Outstanding at such time.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers, the sole member or other
governing body of such person, (iii) in the case of any partnership, the Board
of Directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

“Borrowers” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date and (b) the incurrence of one Type of
Revolving Credit Loan on a given date (or resulting from conversions on a given
date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).

“Building” shall have the meaning provided in Section 8.20(b).

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be a legal holiday in the City of New York or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

-5-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, expenditures (including the
aggregate amounts expended or capitalized under Capital Leases incurred during
such period) made by RailAmerica or any of its Restricted Subsidiaries to
acquire or construct fixed assets, plant and equipment (including renewals,
improvements and replacements, but excluding repairs) during such period
computed in accordance with GAAP; provided that the term “Capital Expenditures”
shall not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time or (c) the purchase of plant, property or equipment
made within one year of the sale of any asset (other than sales of inventory in
the ordinary course of business) to the extent purchased with the proceeds of
such sale.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash” shall mean money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent (and “Cash
Collateralization” has a corresponding meaning).

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.

“Cash Management Bank” shall mean any Person that at the time it enters into a
Cash Management Agreement with RailAmerica or any of its Restricted Subsidiaries
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash
Management Agreement.

“CFC” shall mean each Subsidiary of RailAmerica that is a controlled foreign
corporation within the meaning of Section 957 of the Code.

 

-6-



--------------------------------------------------------------------------------

“Change of Control” shall mean the occurrence of any of the following:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
except that for purposes of this clause such person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Voting Stock representing 50%
or more of the voting power of the total outstanding Voting Stock of
RailAmerica;

(2) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of RailAmerica (together with
any new directors whose election to such Board of Directors or whose nomination
for election by the stockholders of RailAmerica was approved by a vote of the
majority of the directors of RailAmerica then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved), cease for any reason to constitute a
majority of the Board of Directors of RailAmerica; or

(3) at any time a change of control occurs under the Secured Notes or any
Permitted Refinancing Indebtedness in respect thereof or any Indebtedness
incurred pursuant to Section 10.1(m).

“Closing Date” shall mean August 29, 2011.

“Closing Date Fixed Asset Security Agreement Amendment” shall mean the amendment
to the Fixed Asset Security Agreement dated as of the Closing Date.

“Closing Date Fixed Asset Security Agreement Affirmation” shall mean the
affirmation to the Fixed Asset Security Agreement dated as of the Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean, collectively, all of the property pledged or granted as
collateral pursuant to the Security Documents on the Closing Date or thereafter
pursuant to Section 9.10 or 9.12, the Mortgaged Property and all other property
of whatever kind and nature subject or purported to be subject from time to time
to a Lien under any Security Document.

“Collateral Agent” shall mean Citibank, N.A., as the collateral agent for the
Lenders under this Agreement and the other Credit Documents; provided that
(a) references in this Agreement and the Revolving Only Collateral Security
Agreement (and any filings or instruments delivered pursuant to the Revolving
Only Collateral Security Agreement) to the Collateral Agent shall be deemed not
to include the Fixed Asset Collateral Agent and (b) for purposes of the
definition of the term Applicable Authorized Representative in the Intercreditor
Agreement, Citibank, N.A. shall be deemed the “collateral agent” with respect to
the Obligations.

 

-7-



--------------------------------------------------------------------------------

“Commitment” shall mean (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(b) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment, in each case of the same may be
changed from time to time pursuant to terms hereof. The aggregate amount of the
Commitments as of the Closing Date is $75.0 million.

“Commitment Fee Rate” shall mean a percentage per annum as determined according
to the following grid and the paragraph below:

 

Status

   Commitment Fee
Rate  

Level I Status

     0.75 % 

Level II Status

     0.50 % 

The Commitment Fee Rate shall be determined on each Adjustment Date in
accordance with the above table (and such determination shall apply from and
including such Adjustment Date to but excluding the next Adjustment Date);
provided that Level I Status shall apply (i) if Section 9.1 Financials shall
have not been delivered within three Business Days of the date they are required
to be so delivered (without giving effect to any grace period), (ii) at any time
that an Event of Default has occurred and is continuing and (iii) prior to the
first Adjustment Date.

“Common Stock” shall mean, with respect to any Person, any and all shares,
interests, participations and other equivalents (however designated, whether
voting or non-voting) of such Person’s common stock, whether now outstanding or
issued after the Closing Date, and includes, without limitation, all series and
classes of such common stock.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
RailAmerica for any period, the total amount of depreciation and amortization
expense, including any amortization of deferred financing fees and amortization
in relation to terminated Hedge Agreements, of RailAmerica and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period plus (without duplication) (a) provision for taxes based on
income or profits, plus franchise or similar taxes, of RailAmerica and its
Restricted Subsidiaries for such period deducted in computing Consolidated Net
Income for such period, plus, (b) Consolidated Interest Expense (and items
listed in clause (ii) of the definition of “Fixed Charge Coverage Ratio” to the
extent changes in GAAP after the Closing Date result in such components reducing
Consolidated Net Income) of RailAmerica for such period to the extent the same
was deducted in calculating such Consolidated Net Income for such period, plus
(c) Consolidated Depreciation and Amortization

 

-8-



--------------------------------------------------------------------------------

Expense for such period to the extent such depreciation and amortization were
deducted in computing Consolidated Net Income for such period, plus (d) any
expenses or charges related to any equity offering, Investment permitted
hereunder, acquisition, disposition, recapitalization or Indebtedness permitted
to be incurred hereunder (whether or not successful), including Transaction
Expenses, that were deducted in computing Consolidated Net Income for such
period, plus (e) the amount of any restructuring charge deducted in such period
in computing Consolidated Net Income for such period, including any one-time
costs incurred in connection with acquisitions after the Closing Date, plus
(f) any other non-cash charges reducing Consolidated Net Income for such period,
excluding any such charge that represents an accrual or reserve for a cash
expenditure for a future period, plus (g) the amount of any non-controlling
interest expense deducted in calculating Consolidated Net Income for such period
(less the amount of any cash dividends paid to the holders of such minority
interests), plus (h) any net loss (or minus any net gains) resulting from
currency exchange risk Hedge Agreements in such period to the extent the same
was deducted (or added, in the case of any gain) in computing Consolidated Net
Income in such period, plus (i) foreign exchange loss (or minus any gain) on
Indebtedness in such period to the extent the same was deducted (or added, in
the case of any gain) in computing Consolidated Net Income in such period, plus
(j) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to Sponsor or any of its Affiliates in such period to the
extent the same was deducted in computing Consolidated Net Income for such
period, plus (k) expenses related to the implementation of enterprise resource
planning system in such period to the extent the same was deducted in computing
Consolidated Net Income for such period, less (l) non-cash items increasing
Consolidated Net Income of such Person for such period, excluding any items
which represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges in any prior period to the extent the same was added in computing
Consolidated Net Income for such period, all as determined on a consolidated
basis for RailAmerica and the Restricted Subsidiaries in accordance with GAAP.

“Consolidated First Lien Secured Debt” shall mean, as of any date of
determination, the Consolidated Total Debt that is secured by a Lien on any
asset of RailAmerica or any Restricted Subsidiary to the extent not subordinated
to any other Lien on such asset, whether contractually or as a matter of law (it
being understood that, notwithstanding anything to the contrary, for the
avoidance of doubt, the Secured Notes and all Other Pari Passu Lien Obligations
shall be deemed Consolidated First Lien Secured Debt).

“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (a) Consolidated First Lien
Secured Debt as of the last day of the most recent Test Period to
(b) Consolidated EBITDA for such Test Period; provided that the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio shall be calculated on a
Pro Forma Basis.

“Consolidated Interest Expense” shall mean, with respect to RailAmerica for any
period, the sum, without duplication, of (a) consolidated interest expense of
RailAmerica and its Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, non-cash interest payments (but excluding any
non-cash interest expense attributable to the movement in the mark-to-market
valuation of Hedge

 

-9-



--------------------------------------------------------------------------------

Agreements or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133—Accounting for Derivative Instruments and
Hedging Activities” and excluding non-cash interest expense attributable to the
amortization of gains or losses resulting from the termination prior to or
reasonably contemporaneously with the Closing Date of Hedge Agreements), the
interest component of Capitalized Lease Obligations and net payments, if any,
pursuant to interest rate Hedge Agreements, and excluding amortization of
deferred financing fees and any expensing of bridge or other financing fees),
and (b) consolidated capitalized interest of RailAmerica and its Restricted
Subsidiaries for such period, whether paid or accrued less (c) interest income
of RailAmerica and its Restricted Subsidiaries for such period.

“Consolidated Net Income” shall mean, with respect to RailAmerica and the
Restricted Subsidiaries for any period, the aggregate of the Net Income of
RailAmerica and its Restricted Subsidiaries for such period, on a consolidated
basis, and otherwise determined in accordance with GAAP; provided, however, that
(1) any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including, without
limitation, relating to severance, relocation and new product introductions)
shall be excluded, (2) the Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
(3) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded, (4) any net after-tax gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions other
than in the ordinary course of business, as determined in good faith by the
Board of Directors of RailAmerica, shall be excluded, (5) the Net Income for
such period of any Person that is not a Subsidiary, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that, to the extent not otherwise included therein for
such period, Consolidated Net Income of RailAmerica shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash from such Person (or to the extent converted into cash) to RailAmerica or a
Restricted Subsidiary thereof in respect of such period, (6) solely for purposes
of determining the amount of the Available Amount Basket, the Net Income for
such period of any Restricted Subsidiary (other than any Subsidiary Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived;
provided that Consolidated Net Income of RailAmerica will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash from that Restricted Subsidiary (or to the extent converted into cash) to
RailAmerica or a Restricted Subsidiary in respect of such period, to the extent
not already included therein, (7) the effects of adjustments resulting from the
application of purchase accounting in relation to any acquisition that is
consummated after the Closing Date, net of taxes, shall be excluded, (8) any net
after-tax income (loss) from the early extinguishment of Indebtedness (including
under Hedge Agreements) or other derivative instruments shall be excluded,
(9) any impairment charge or asset write-off pursuant to Financial Accounting
Standards Board Statement No. 142 and No. 144 and the amortization of
intangibles arising pursuant to No. 141 shall be excluded, and (10) any non-cash
compensation expense

 

-10-



--------------------------------------------------------------------------------

recorded from grants of stock appreciation or similar rights, stock options or
other rights to officers, directors or employees shall be excluded.

Notwithstanding the foregoing, for the purpose of calculating the Available
Amount Basket there shall be excluded from Consolidated Net Income any income
arising from any sale or other disposition of Investments made by RailAmerica
and the Restricted Subsidiaries, any repurchases and redemptions of Investments
from RailAmerica and the Restricted Subsidiaries, any repayments of loans and
advances which constitute Investments by RailAmerica or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the Available Amount Basket pursuant to clause
(4) thereof.

“Consolidated Senior Secured Debt” shall mean, as of any date of determination,
the aggregate principal amount of all Indebtedness of RailAmerica and the
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP that is secured by a Lien.

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of the last day of the most recent Test Period to (b) Consolidated EBITDA for
such Test Period (which for such purposes of Section 10.9 shall exclude amounts
earned from, or received from the assignment of, the tax credits available under
Section 45G of the Code); provided that the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall be calculated on a Pro Forma Basis.

“Consolidated Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of all Indebtedness of RailAmerica and the Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recent Test Period to (b) Consolidated EBITDA for such Test
Period (which for purposes of determining Level I Status and Level II Status
shall exclude amounts earned from, or received from the assignment of, the tax
credits available under Section 45G of the Code); provided that the Consolidated
Total Debt to Consolidated EBITDA Ratio shall be calculated on a Pro Forma
Basis.

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit, any promissory notes issued by the Borrowers hereunder and the
Fee Letters.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, extension or amendment (to the extent
such amendment increases the amount thereof) or renewal of a Letter of Credit.

“Credit Exposure” shall mean with respect to any Lender the sum of the following
on such date: (i) the outstanding amount of Revolving Credit Loans of such
Lender plus (ii) the Letter of Credit Exposure of such Lender plus (iii) the
Swingline Exposure of such Lender.

“Credit Party” shall mean each of the Borrowers and the Guarantors.

 

-11-



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified RailAmerica that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Revolving Credit Loan, make a payment to the Letter of
Credit Issuer in respect of a L/C Participation and/or make a payment to the
Swingline Lender in respect of a Swingline Loan (each a “Revolving Credit
Commitment Funding Obligation”), (ii) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such Revolving Credit Commitment Funding Obligation hereunder, or has defaulted
on its funding obligations under any other loan agreement or credit agreement or
other similar agreement, (iii) such Lender has, for three or more Business Days,
failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
Revolving Credit Commitment Funding Obligations hereunder, or (iv) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender
(provided that neither the reallocation of Revolving Credit Commitment Funding
Obligations provided for in Section 2.14 as a result of a Lender’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated Revolving Credit Commitment Funding Obligations will by themselves
cause the relevant Defaulting Lender to become a Non-Defaulting Lender). Any
determination that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be made by the Administrative Agent in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to RailAmerica provided for in this
definition.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by RailAmerica or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by a senior vice president or the principal financial officer of
RailAmerica, less the amount of cash or Permitted Investments received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean preferred stock of RailAmerica (other
than Disqualified Capital Stock) that is issued for cash (other than to a Credit
Party or a Restricted Subsidiary) and is so designated as Designated Preferred
Stock pursuant to an Officers’ Certificate executed by a senior vice president
or the principal financial officer of RailAmerica on the issuance date thereof,
the cash proceeds of which are excluded from the calculation set forth in clause
(2)(x) of the definition of Available Amount Basket.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is puttable or exchangeable, or
upon the happening of any event, matures or is mandatorily redeemable, other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, other than as a result of a change of control or asset sale, in whole
or in part, in each case prior to the date 91 days after the Maturity Date;
provided, however, that if such Equity Interest is issued to any plan for the
benefit of employees of RailAmerica or its Subsidiaries or by any such plan to

 

-12-



--------------------------------------------------------------------------------

such employees, such Equity Interest shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by RailAmerica or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of RailAmerica that is not a
Foreign Subsidiary.

“Drawing” shall have the meaning provided in Section 3.4(b).

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by RailAmerica or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Rights” shall mean, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of

 

-13-



--------------------------------------------------------------------------------

this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
that together with a Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar Loan” shall mean any Revolving Credit Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Margin” shall mean a percentage per annum as determined according to
the following grid and the paragraph below:

 

Status

   Eurodollar Margin  

Level I Status

     3.50 % 

Level II Status

     3.25 % 

The Eurodollar Margin shall be determined on each Adjustment Date in accordance
with the above table (and such determination shall apply from and including such
Adjustment Date to but excluding the next Adjustment Date); provided that Level
I Status shall apply (i) if Section 9.1 Financials shall have not been delivered
within three Business Days of the date they are required to be so delivered
(without giving effect to any grace period), (ii) at any time that an Event of
Default has occurred and is continuing and (iii) prior to the first Adjustment
Date.

“Eurodollar Rate” shall mean, for any Interest Period, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars is offered by the principal office of each of
the Reference Bank in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Reference Bank’s
Eurodollar Loan comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period. If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurodollar Rate for any Interest Period shall be determined by
the Administrative Agent on the basis of applicable rates furnished to and
received by the Administrative Agent

 

-14-



--------------------------------------------------------------------------------

from the Reference Bank two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.8.

“Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Loans comprising part of the same Borrowing shall mean the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined) having a term equal to such Interest Period

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by RailAmerica after the Closing Date from:

(a) contributions to its common equity capital, and

(b) the sale (other than to a Subsidiary of RailAmerica or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of RailAmerica) of Equity Interests of RailAmerica (other than
Disqualified Capital Stock or Designated Preferred Stock or Refunding Capital
Stock),

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by a senior vice president or the principal financial
officer of RailAmerica on the date such capital contributions were made or the
date such Equity Interests are sold, as the case may be, which are excluded from
the calculation set forth in clause (2) of the definition of Available Amount
Basket.

“Excluded Entity” means any Restricted Subsidiary (other than RATC) that
RailAmerica has designated as such in an Officers’ Certificate delivered to the
Administrative Agent on or before the Closing Date; provided that (x) no such
Restricted Subsidiary shall hold or obtain any assets (other than Equity
Interests in another Restricted Subsidiary that would also qualify as an
Excluded Entity) and (y) each such Restricted Subsidiary shall be intended to be
dissolved within six months after the Closing Date.

“Excluded Taxes” shall mean any Taxes imposed on the Administrative Agent or any
Lender (which term shall, for the purpose of this definition, include the Letter
of Credit Issuer and any L/C Participant) that is (i) an Other Connection Tax,
(ii) in the case of any Non-U.S. Lender, any U.S. federal withholding tax that
is imposed on amounts payable to such Non-U.S. Lender pursuant to any
Requirement of Tax Law in effect on the date such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that

 

-15-



--------------------------------------------------------------------------------

(X) such Non-U.S. Lender (or its assignor, if any) was entitled, immediately
prior to such designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments with respect to such U.S. federal
withholding tax pursuant to Section 5.4 or (Y) such assignment was made at the
request of any Credit Party; (iii) any Taxes to the extent attributable to a
Lender’s failure to comply with Section 5.4(d) or (e) and (iv) any U.S. federal
withholding taxes imposed pursuant to FATCA.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
June 23, 2009, among the Borrowers, the lending institutions, agents and
arrangers from time to time parties thereto and Citicorp North America, Inc., as
administrative agent and collateral agent, as amended through the Closing Date.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the chief financial
officer, chief accounting officer or controller of RailAmerica or the Restricted
Subsidiary with respect to valuations not in excess of $10.0 million or
determined in good faith by the Board of Directors of RailAmerica or the
Restricted Subsidiary with respect to valuations equal to or in excess of $10
million, as applicable, which determination will be conclusive (unless otherwise
provided in this Agreement).

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letters” shall mean the Administrative Agent Fee Letter and the Lender Fee
Letter.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final Date” shall mean the date on which the Commitments shall have terminated,
no Loans shall be outstanding, the Letters of Credit Outstanding shall have been
reduced to zero and all other Obligations under this Agreement (other than
(a) obligations under Secured Hedge Agreements not yet due and payable,
(b) obligations under Secured Cash Management Agreements not yet due and payable
and (c) contingent indemnification and expense reimbursement obligations with
respect to which no claim has been asserted) shall have been paid in full in
cash.

“Fitch” shall mean Fitch Ratings, Ltd., a division of Fitch, Inc., or any
successor by merger or consolidation to its business.

 

-16-



--------------------------------------------------------------------------------

“Fixed Asset Collateral” shall mean (i) the “Notes Collateral” referred to in
the Intercreditor Agreement and (ii) the Mortgaged Property.

“Fixed Asset Collateral Agent” shall have the meaning assigned to the term
“Notes Collateral Agent” in the Intercreditor Agreement; provided that, at such
time as the Collateral Agent determines that the Fixed Asset Collateral Agent
shall not longer act as the Fixed Asset Collateral Agent with respect to the
Fixed Asset Collateral, all references herein to the Fixed Asset Collateral
Agent shall be deemed to be to the Collateral Agent

“Fixed Asset Security Agreement” shall mean the Security Agreement, dated as of
June 23, 2009, among the Credit Parties and U.S. Bank National Association, in
its capacity as collateral agent thereunder, as amended by the Closing Date
Fixed Asset Security Agreement Amendment and as may be further may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Fixed Asset Security Documents” shall have the meaning assigned to the term
“Notes Security Documents” in the Intercreditor Agreement.

“Fixed Charge Coverage Ratio” shall mean the ratio, for any Test Period, of
(a) Consolidated EBITDA for such Test Period to (b) the sum of (i) Consolidated
Interest Expense for such Test Period, (ii) all cash dividend payments
(excluding items eliminated in consolidation) on any series of preferred stock
(including Designated Preferred Stock) and any Refunding Capital Stock and
(iii) all cash dividend payments (excluding items eliminated in consolidation)
on any series of Disqualified Capital Stock for such Test Period, all calculated
for RailAmerica and the Restricted Subsidiaries on a consolidated basis;
provided that the Fixed Charge Coverage Ratio shall be calculated on a Pro Forma
Basis.

“Foreign Subsidiary” shall mean a Subsidiary (i) that is organized under the
laws of a jurisdiction other than the United States, any state thereof or the
District of Columbia, (ii) that is a Subsidiary of a Subsidiary that is a CFC or
(iii) that has no material assets other than (A) Equity Interests of one or more
Subsidiaries that are CFCs or (B) Equity Interests of disregarded entities,
partnerships or other passthrough entities that, in each case, have no material
assets other than Equity Interests of (I) one or more Subsidiaries that are CFCs
or (II) other passthrough entities described in this clause (B).

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrowers shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP

 

-17-



--------------------------------------------------------------------------------

conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of RailAmerica or any
Restricted Subsidiary at “fair value,” as defined therein.

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit B, as the same may be amended, supplemented or otherwise
modified from time to time.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos or asbestos-containing material, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous waste,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, which is prohibited, limited or regulated by
any Environmental Law.

 

-18-



--------------------------------------------------------------------------------

“Hedge Agreements” shall mean with respect to any Person (a) currency exchange,
interest rate or commodity swap agreements, currency exchange, interest rate or
commodity cap agreements and currency exchange, interest rate or commodity
collar agreements and (b) other agreements or arrangements designed to protect
such Person against fluctuations in currency exchange, interest rates or
commodity prices.

“Hedge Bank” shall mean any Person that (a) at the time it enters into a Hedge
Agreement with RailAmerica or one of its Restricted Subsidiaries is a Lender or
an Affiliate of a Lender or (b) with respect to any Hedge Agreement with
RailAmerica or one of its Restricted Subsidiaries entered into prior to the
Closing Date, any Person that is a Lender or an Affiliate of a Lender on the
Closing Date, in its capacity as a party to such Hedge Agreement.

“Historical Financial Statements” shall mean as of the Closing Date, the
consolidated financial statements of RailAmerica and its Subsidiaries, for
(i) the immediately preceding three fiscal years (which are audited), and
(ii) the six months ended June 30, 2011 and the corresponding six months of the
prior fiscal year, in each case, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
periods.

“Increased Amount Date” shall have the meaning provided in Section 2.15.

“Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) the
balance of the deferred purchase price of assets or services that in accordance
with GAAP would be included as liabilities in the balance sheet of such Person,
(d) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder, (e) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (f) all
Capitalized Lease Obligations of such Person, (g) all obligations of such Person
under Hedge Agreements, (h) all Disqualified Capital Stock of such Person and
(i) without duplication, all Guarantee Obligations of such Person with respect
to the obligations of another Person of a type described in clauses (a) through
(h) above; provided that (i) Indebtedness shall not include trade payables and
accrued expenses, arising in the ordinary course of business and any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, and (ii) for purposes of Section 11.4, the
amount of any Indebtedness in respect of any Hedge Agreement at any time, shall
be the amount of any required early termination payment by any Borrower or any
Subsidiary at such time.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm of nationally recognized standing that is, in the good
faith judgment of RailAmerica, qualified to perform the task for which it has
been engaged.

“Information” shall have the meaning provided in Section 13.16.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
June 23, 2009, as amended and restated as of the Closing Date, among the
Collateral Agent, U.S.

 

-19-



--------------------------------------------------------------------------------

Bank, National Association, in its capacity as trustee for the Secured Notes and
Fixed Asset Collateral Agent, as the same may be further amended or supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the first day of each January, April, July and October and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is repaid and the Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

“Investment” shall have the meaning provided in Section 10.5.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit K.

“L/C Maturity Date” shall mean the date that is 30 calendar days prior to the
Maturity Date.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Fee Letter” shall mean the Fee Letter dated as of the Closing Date by
and among the Borrowers, Citibank, N.A., BMO Harris Bank N.A. and Morgan Stanley
Bank, N.A.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not
have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in a Lender or its Parent Company thereof by a Governmental Authority
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

-20-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1; provided that only standby letters of credit will be issued
pursuant hereto.

“Letter of Credit Commitment” shall mean $10.0 million, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender at any time,
such Lender’s Applicable Percentage of the Letters of Credit Outstanding at such
time.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean Citibank, N.A., any of its Affiliates or
any successor pursuant to Section 3.6. The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer, and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. In the event that there is more than one Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio as of such date was greater than or equal to 2.50 :
1.0.

“Level II Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio as of such date was less than 2.50 : 1.0.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan” shall mean any Revolving Credit Loan or Swingline Loan.

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary or other executive officer the
Borrowers or any Subsidiaries at such time.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Manufactured (Mobile) Home” shall have the meaning provided in Section 8.20(b).

 

-21-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of RailAmerica
and its Restricted Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Credit Parties to fully and timely perform their material
obligations under any Credit Document; (c) material impairment of the rights of
or benefits or remedies available to the Lenders under any Credit Document,
taken as a whole; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Secured Parties on the Collateral or the priority of such
Liens, taken as a whole.

“Maturity Date” shall mean the date that is five years after the Closing Date,
or, if such date is not a Business Day, the immediately preceding Business Day.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on Mortgaged
Property, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local law or as shall be
customary under applicable local law.

“Mortgaged Property” shall mean (a) each real property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Closing Date
and (b) each real property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 9.17 and Section 9.13. For
the avoidance of doubt, in no case and at no time shall Mortgaged Property
include any Buildings or Manufactured (Mobile) Homes.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by RailAmerica, any
Subsidiary Guarantor or any Restricted Subsidiary in respect of any Asset Sale
effectuated pursuant to Section 10.4(b), including, without limitation, any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any such Asset Sale, net of the direct costs relating
to such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including, without limitation, legal, accounting and investment
banking fees, and brokerage and sales commissions, any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of principal,
premium, if any, and interest on Indebtedness secured by a Lien permitted under
this Agreement on assets that do not constitute Fixed Asset Collateral required
(other than as contemplated by Section 5.2(d)) to be paid as a result of such
transaction and any deduction of appropriate amounts to be provided by the
Company as a reserve in accordance with GAAP against any liabilities associated
with the asset disposed of in such transaction and retained by the Company after
such sale or other disposition thereof, including, without limitation, pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

 

-22-



--------------------------------------------------------------------------------

“New Commitments” shall have the meaning provided in Section 2.15.

“New Lender” shall have the meaning provided in Section 2.15.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

“Non-U.S. Lender” shall mean a Lender that is not a U.S. person within the
meaning of Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

“Obligations” shall have the meaning assigned to such term in the Revolving Only
Collateral Security Agreement.

“Officers’ Certificate” shall mean a certificate signed on behalf of RailAmerica
by two Authorized Officers of RailAmerica, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of RailAmerica.

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Connection Taxes” shall mean any Taxes imposed on the Administrative
Agent or any Lender (which term shall, for the purpose of this definition,
include the Letter of Credit Issuer and any L/C Participant) by a jurisdiction
as a result of a current or former connection between the Administrative Agent
or the Lender (as applicable) and the jurisdiction (including being organized or
having its principal office or applicable lending office in such jurisdiction)
other than any connections arising solely from such recipient having executed,
delivered, enforced, become a party to, performed its obligations or received
payments under, received or perfected a security interest under, or engaged in
any other transaction pursuant to, any Credit Document.

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, excise, property, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Credit Document.

 

-23-



--------------------------------------------------------------------------------

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the economic or voting Equity Interests of such Lender.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrowers in the form
of Exhibit D or any other form approved by the Administrative Agent.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any Person or of any business or
division of any Person by RailAmerica or a Restricted Subsidiary; or
(b) acquisition (including by merger or consolidation) of all of the Equity
Interests of any Person by RailAmerica or a Restricted Subsidiary; provided that
each of the following conditions shall be met:

(a) such acquisition and all transactions related thereto shall be consummated
in accordance with applicable law;

(b) in the case of the acquisition of Equity Interests, all of the Equity
Interests acquired or otherwise issued by such Person or any newly formed
Subsidiary of a Borrower in connection with such acquisition shall be owned 100%
by a Borrower or a Subsidiary Guarantor thereof, such Person or any new formed
Subsidiary shall become a Restricted Subsidiary and the Borrowers shall have
taken, or caused to be taken, as of the date such Person becomes a Restricted
Subsidiary of such Borrower, such actions necessary for such Person or newly
formed Subsidiary to become a Subsidiary Guarantor set forth in Section 9.10;

(c) in the case of an acquisition of assets, such assets shall be held, after
giving effect to such acquisition, by a Borrower or a Subsidiary Guarantor or,
to the extent using capacity for Investments in Subsidiaries that are not
Guarantors under Section 10.5 (and reducing such capacity), any other Restricted
Subsidiary that is not a Subsidiary Guarantor;

(d) such acquisition shall result in the Administrative Agent for the benefit of
the applicable Lenders, being granted a security interest in any assets so
acquired to the extent required by Section 9.10 or 9.12;

(e) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Restricted Subsidiaries are permitted
to be engaged in under Section 10.12; and

 

-24-



--------------------------------------------------------------------------------

(f) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

“Permitted Collateral Liens” shall mean, in the case of Mortgaged Property, the
Liens described in clauses (a), (b), (e), (f), (g) (j) and (l) of the definition
of Permitted Liens and the Liens described in clause (a) and (h) of
Section 10.2.

“Permitted Holders” shall mean, collectively, Sponsor, its Affiliates (other
than a portfolio company of Sponsor) and the Management Group.

“Permitted Investments” shall mean (1) United States dollars, (2) pounds
sterling, (3) (a) euro, or any national currency of any participating member
state in the European Union, (b) Canadian dollars, or (c) in the case of any
Foreign Subsidiary that is a Restricted Subsidiary, such local currencies held
by them from time to time in the ordinary course of business, (4) securities
issued or directly and fully and unconditionally guaranteed or insured by the
United States or Canadian government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition, (5) certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $500.0 million, (6) repurchase obligations for
underlying securities of the types described in clauses (4) and (5) entered into
with any financial institution meeting the qualifications specified in clause
(5) above, (7) commercial paper rated at least “P-2” by Moody’s or at least
“A-2” by S&P and in each case maturing within 12 months after the date of
creation thereof, (8) marketable short-term money market and similar securities,
having a minimum rating from at least two out of the three ratings agencies as
follows: at least “P-2” by Moody’s, at least “A-2’ by S&P or at least “F-2” by
Fitch, (9) investment funds investing 95% of their assets in securities of the
types described in clauses (1) through (8) above, (10) readily marketable direct
obligations issued by any state of the United States of America or any political
subdivision thereof or any Province of Canada having one of the two highest
rating categories obtainable from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition and (11) Indebtedness or preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 12 months or less from the date of
acquisition.

Notwithstanding the foregoing, Permitted Investments shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet overdue for 30 days or which are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP; provided that such proceedings shall
suspend the enforcement of such Liens; (b) Liens in respect of property or
assets of RailAmerica or any of its Subsidiaries imposed by law, such as
carriers’, warehousemen’s and mechanics’ Liens and other similar Liens, in each
case so long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate

 

-25-



--------------------------------------------------------------------------------

have a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.9; (d) Liens
incurred or deposits made in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases, contracts
(excluding Indebtedness), government contracts, performance and return-of-money
bonds and other similar obligations incurred in the ordinary course of business;
(e) ground leases in respect of real property on which facilities owned or
leased by RailAmerica or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
charges or encumbrances not interfering in any material respect with the
business of any RailAmerica and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement and any rents or deposits paid with respect to any
lease; (h) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods; (i) Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of RailAmerica or any of its
Subsidiaries, provided that such Lien secures only the obligations of
RailAmerica or any such Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.1; (j) leases or subleases granted to others
not interfering in any material respect with the business of RailAmerica and its
Subsidiaries, taken as a whole, (k) Liens (i) of a collecting bank arising in
the ordinary course of business under Section 4-210 of the Uniform Commercial
Code in effect in the relevant jurisdiction covering only the items being
collected upon or (ii) in favor of a banking institution arising as a matter of
law, encumbering amounts credited to deposit or securities accounts (including
the right of set-off) and which are within the general parameters customary in
the banking industry, (l) Permitted Senior Easements; (m) Liens attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (n) Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, renew or extend (including,
without limitation, pursuant to any exchange offer) any Indebtedness (the
“Initial Indebtedness”); provided that (a) the principal amount of any
Refinancing Indebtedness is not increased above the principal amount of the
Initial Indebtedness refinanced thereby (except by the amount of any accrued and
unpaid interest thereon and by the amount of any fees and expenses payable and
reasonable premium or contractual premium required to be paid in connection with
such refinancing), (b) Initial Indebtedness of the Borrowers or a Subsidiary
Guarantor may not be refinanced with Refinancing Indebtedness incurred or
guaranteed by any Restricted Subsidiary that is not a Guarantor, (c) if the
Initial Indebtedness is subordinated to the Obligations, then such Refinancing
Indebtedness shall be subordinated to the Obligations to at least the same
extent and (d) such Refinancing Indebtedness (x) does not have a final maturity
on or prior to the final maturity of the Initial Indebtedness refinanced
thereby, (y) does not have a Weighted Average Life to Maturity that is less than
the Weighted Average Life to Maturity of the Initial Indebtedness and (z) does
not have any mandatory redemption, mandatory offer to purchase or sinking fund
obligation (other than customary offers to purchase upon a change of control,
asset sale or event of loss and customary acceleration rights after an event of
default) at a date that is earlier than any mandatory redemption,

 

-26-



--------------------------------------------------------------------------------

mandatory offer to purchase or sinking fund obligation (other than customary
offers to purchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) in the Initial
Indebtedness.

“Permitted Senior Easements” shall mean (a) easements that burden solely an
asset which is not used in the operation of a shortline railroad;
(b) underground easements; (c) access, pedestrian and vehicular crossing,
longitudinal driveway, public and private grade crossing and similar easements;
(d) aerial easements or rights (including leases) granted in connection with
communications, fiber optic or utility facilities (including easements for
installation of cellular towers); (e) pylon sign and billboard easements and
leases; (f) above-ground drainage or slope easements; (g) scenic and clear
vision easements; (h) liens and easements given to a public utility or any
municipality or governmental or other public authority when required or
requested; or (i) easements, licenses, rights of way or similar encumbrances
granted in the ordinary course of business; provided that in any case except
clause (h), no material adverse effect on the fair market value of the property
or the use of the property for railroad operations or the operation of the
railroad line would result from granting such easement or other right.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) a
Borrower, a Subsidiary or an ERISA Affiliate.

“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified RailAmerica that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Significant Subsidiary of such Lender, (ii) as to
which the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender has in good faith determined and notified RailAmerica and (in the case of
the Letter of Credit Issuer or the Swingline Lender) the Administrative Agent
that such Lender or its Parent Company or a Significant Subsidiary thereof has
notified the Administrative Agent, or has stated publicly, that it will not
comply with its Revolving Credit Commitment Funding Obligations under any other
loan agreement or credit agreement or other similar agreement or (iii) that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination that a Lender
is a Potential Defaulting Lender under any of clauses (i) through (iii) above
will be made by the Administrative Agent or, in the case of clause (ii), the
Letter of Credit Issuer or the Swingline Lender, as the case may be, in its
reasonable discretion. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to RailAmerica provided for in this
definition.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by Citibank, N.A. in connection with extensions
of credit to debtors). Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

-27-



--------------------------------------------------------------------------------

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
four fiscal quarters first ending following any acquisition or disposition of
any Restricted Subsidiary or division or line of business, the pro forma
increase or decrease in Consolidated EBITDA, projected by RailAmerica in good
faith as a result of reasonably identifiable and factually supportable recurring
net cost savings or recurring additional net costs, as the case may be,
realizable during such period as a result of such transaction; provided that so
long as such net cost savings or additional net costs will be realizable at any
time during such four-quarter period, it shall be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated EBITDA, that such
net cost savings or additional net costs will be realizable during the entire
such period; provided further that any such pro forma increase or decrease to
Consolidated EBITDA shall be without duplication of net cost savings or
additional net costs actually realized during such period and already included
in Consolidated EBITDA.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of RailAmerica delivered pursuant to Section 9.1(i) or setting forth the
information described in clause (iv) to Section 9.1(d).

“Pro Forma Basis” shall mean, with respect to any financial test specified
herein as of any date (a “Determination Date”) such test shall be determined on
a pro forma basis after giving effect to:

(A) any acquisition or disposition of any Restricted Subsidiary or division or
line of business made following the first day of the most recent Test Period
ending prior to the Determination Date (the “Relevant Test Period”) and on or
prior to such Determination Date as though such acquisition or disposition had
occurred on the first day of the Relevant Test Period (including any Pro Forma
Adjustment relating thereto);

(B) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary or
any redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary and
any Restricted Payment, in each case, following the first day of the Relevant
Test Period and on or prior to the Determination Date as though such
designation, redesignation or Restricted Payment had occurred on the first day
of the Relevant Test Period;

(C) any incurrence or repayment of Indebtedness during the Relevant Test Period
and on or prior to the Determination Date as though such incurrence or repayment
had occurred on the first day of the Relevant Test Period;

(D) any other transaction to occur on or prior to the Determination Date which
requires that any financial ratio be calculated on a Pro Forma Basis as though
such Transaction had occurred on the first day of the Relevant Test Period; and

(E) any applicable Pro Forma Adjustment.

“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.

 

-28-



--------------------------------------------------------------------------------

“Qualified Proceeds” shall mean assets that are used or useful in, or 100% of
the Equity Interests of any Person engaged in, a Similar Business.

“RailAmerica” shall have the meaning provided in the preamble to this Agreement.

“Railroad Assets” shall mean assets that are used or useful in the operation of
shortline or regional railroads and assets reasonably related thereto.

“RATC” shall have the meaning provided in the preamble to this Agreement.

“Real Estate” shall have the meaning given to that term in Section 9.1(g).

“Reference Bank” shall mean Citibank, N.A.

“Refunding Capital Stock” shall have the meaning provided in Section 10.6(b).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation Z” shall mean Regulation Z of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Release” shall mean any release, spill, emission, leaking, pumping, dumping,
emptying, injection, deposit, disposal, discharge, leaching, dispersal or
migration on, into or through the environment, on, into, through, or out of any
property, facility or equipment.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the Total Commitment at such date or, if the Total Commitment has been
terminated, Lenders having a majority of the Total Credit Exposure at such date.

 

-29-



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Requirement of Tax Law” shall mean any law, treaty, rule or regulation,
official administrative guidance or determination of an arbitrator or a court or
other Governmental Authority relating to Taxes.

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Payment” shall mean any (a) dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
RailAmerica or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in RailAmerica or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in RailAmerica or any Subsidiary, other than dividends or
distributions by a Restricted Subsidiary payable to RailAmerica or any
Wholly-Owned Subsidiary that is a Subsidiary Guarantor and, in the case of a
dividend or distribution by a Subsidiary that is not a Wholly-Owned Subsidiary,
to any other holder of its Equity Interests, so long as RailAmerica or a
Wholly-Owned Subsidiary that is a Subsidiary Guarantor receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interest ownership, (b) designation of any Restricted Subsidiary as an
Unrestricted Subsidiary (which shall be deemed to be a Restricted Payment in an
amount equal to the sum of (i) the fair market value of the assets of such
designated Subsidiary immediately prior to such designation (such fair market
value to be calculated without regard to any guarantee provided by such
designated Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Subsidiary to RailAmerica or any Restricted
Subsidiary immediately prior to such designation), all calculated, except as set
forth in the parenthetical to clause (b), on a consolidated basis in accordance
with GAAP and (c) any Investment in an Unrestricted Subsidiary (which shall be
deemed to be a Restricted Payment in an amount equal to the fair market value of
such Investment at the time of such Investment).

“Restricted Subsidiary” shall mean any Subsidiary of RailAmerica other than an
Unrestricted Subsidiary. For the avoidance of doubt, RATC is a Restricted
Subsidiary of RailAmerica.

“Retired Capital Stock” shall have the meaning provided in Section 10.6(b).

“Revolving Credit Commitment Funding Obligation” shall have the meaning assigned
to such term in the definition of “Defaulting Lender.”

 

-30-



--------------------------------------------------------------------------------

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(a).

“Revolving Only Collateral Security Agreement” shall mean the Security Agreement
entered into by the Credit Parties and the Collateral Agent on the Closing Date
for the benefit of the Secured Parties, substantially in the form of Exhibit F,
as the same may be amended, supplemented or otherwise modified from time to
time; provided that it is acknowledged that such Security Agreement is referred
to as the “Revolving Security Agreement” in the Intercreditor Agreement.

“Revolving Loan Collateral” shall mean “Collateral” as defined in the Revolving
Only Collateral Security Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying Officers’ Certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Borrower or any of the Restricted
Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between any Borrower or any of the Restricted Subsidiaries and any Hedge
Bank.

“Secured Notes Indenture” shall mean the Indenture dated as of the Closing Date,
among RailAmerica, the guarantors party thereto and U.S. National Bank
Association, as trustee, pursuant to which the Secured Notes are issued, as the
same may be amended, supplemented or otherwise modified from time to time.

“Secured Notes” shall mean the $592,000,000 in aggregate principal amount of
RailAmerica’s 9.25% Senior Secured Notes due 2017 outstanding on the Closing
Date.

“Secured Parties” shall have the meaning assigned to such term in the Revolving
Only Collateral Security Agreement.

“Security Agreements” shall mean the (i) Revolving Only Collateral Security
Agreement and (ii) Fixed Asset Security Agreement.

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the
Security Agreements, (c) the Intercreditor Agreement, (d) the Mortgages, (e) the
Closing Date Fixed Asset Security Agreement Affirmation and (f) each other
security agreement or other instrument or document executed and delivered
pursuant to Section 9.10, 9.12 or 9.17 or pursuant to any of the

 

-31-



--------------------------------------------------------------------------------

Security Agreements to secure any of the Obligations (for the avoidance of
doubt, the Security Documents shall include, but not be limited to, the Fixed
Asset Security Documents).

“Significant Subsidiary” of any Person means a Subsidiary of that Person that
would constitute a “significant subsidiary” of such Person under Rule 1-02 of
Regulation S-X promulgated in connection with the U.S. federal securities laws.

“Similar Business” shall mean any business conducted or proposed to be conducted
by RailAmerica and its Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Sole Lead Arranger” shall mean Citigroup Global Markets Inc., as the sole lead
arranger for the Lenders under this Agreement and the other Credit Documents.

“Solvent” shall mean, with respect to RailAmerica and its Restricted
Subsidiaries, on a consolidated basis, that as of the date of determination,
both (i) (a) the sum of RailAmerica’s and its Restricted Subsidiaries’ debts
(including contingent liabilities) does not exceed the present fair saleable
value of RailAmerica’s and its Restricted Subsidiaries’ present assets;
(b) RailAmerica’s and its Restricted Subsidiaries’ capital is not unreasonably
small in relation to their businesses as contemplated on the date of
determination; and (c) RailAmerica and its Restricted Subsidiaries have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) RailAmerica and its
Restricted Subsidiaries are “solvent,” on a consolidated basis, within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Financial Maintenance Covenant” shall mean any covenant, undertaking,
provision or agreement to maintain any specified financial condition, metric or
ratio, whether at all times or upon one or more occasions; provided that a
Specified Financial Maintenance Covenant shall not include any covenant that is
identical in all respects to the one contained in Section 10.9.

“Specified Subsidiary” shall mean, at any date of determination (a) any
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 10% of the consolidated total
assets of RailAmerica and the Subsidiaries at such date or (ii) whose gross
revenues for such Test Period were equal to or greater than 10% of the
consolidated gross revenues of RailAmerica and the Subsidiaries for such period,
in each case determined in accordance with GAAP or (b) any Subsidiary when such
Subsidiary’s total assets or gross revenues, as applicable, is aggregated with
the total assets or gross revenues, as applicable, of each other Subsidiary that
is the subject of an event described in Section 11.5, would constitute a
Specified Subsidiary under clause (a) above.

 

-32-



--------------------------------------------------------------------------------

“Sponsor” shall mean Fortress Investment Group LLC.

“Stated Amount” of any Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder at such time, determined without regard
to whether any conditions to drawing could then be met.

“Status” shall mean, as to RailAmerica as of any date, the existence of Level I
Status or Level II Status, as the case may be, on such date.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of RailAmerica.

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than an
Excluded Entity) on the Closing Date and (b) each Restricted Domestic Subsidiary
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.10; provided that if an Excluded Entity is not dissolved on or before
the six-month anniversary of the Closing Date, such Excluded Entity shall
promptly become a Subsidiary Guarantor, but in any event within ten Business
Days after such six-month anniversary.

“Successor” shall have the meaning provided in Section 10.3(g).

“Swingline Commitment” shall mean $5.0 million.

“Swingline Exposure” shall mean, with respect, to any Lender at any time, such
Lender’s Applicable Percentage of the outstanding Swingline Loans at such time.

“Swingline Lender” shall mean Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loans” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is ten Business Days prior to the Maturity Date.

“Taxes” shall mean any current or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (including additions
to tax, interest and penalties with respect thereto), now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

-33-



--------------------------------------------------------------------------------

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of RailAmerica then last ended.

“Total Assets” shall mean the total assets of RailAmerica and the Restricted
Subsidiaries (or, if specified, of the Restricted Foreign Subsidiaries only), as
shown on the most recent balance sheet constituting Section 9.1 Financials that
been delivered immediately preceding the date on which any calculation of Total
Assets is being made; provided that Total Assets shall be calculated on a Pro
Forma Basis.

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

“Total Credit Exposure” shall mean, at any date, the sum of the Credit Exposures
of all Lenders.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
RailAmerica or any of its Subsidiaries in connection with the Transactions.

“Transactions” shall mean (i) the negotiation, execution and delivery of this
Agreement, (ii) the repayment in full of the Existing Credit Agreement and the
termination of all commitments thereunder, and (iii) all other transactions in
connection with the foregoing.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of RailAmerica that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder or any Subsidiary that is a
“Restricted Subsidiary” for the purposes of the Secured Notes or any Permitted
Refinancing Indebtedness in respect thereof or any Indebtedness incurred
pursuant to Section 10.1(m)), only if at such time (or promptly thereafter)
RailAmerica designates such Subsidiary an Unrestricted Subsidiary in a written
notice to the Administrative Agent, (b) any Restricted Subsidiary (other than a
Restricted Subsidiary that is or becomes a Credit Party) subsequently
re-designated as an Unrestricted Subsidiary by RailAmerica in a written notice
to the Administrative Agent; provided that no Default or Event of Default would
result from such re-designation and (c) each Subsidiary of an Unrestricted
Subsidiary, in each case under clause (a), (b) or (c) to the extent such
designation is permitted under Section 10.6; provided, however, that at the time
of any written re-designation by RailAmerica to the Administrative Agent that
any Unrestricted Subsidiary shall no longer constitute an Unrestricted

 

-34-



--------------------------------------------------------------------------------

Subsidiary, such Unrestricted Subsidiary shall cease to be an Unrestricted
Subsidiary to the extent no Default or Event of Default would result from such
re-designation. On or promptly after the date of its formation, acquisition or
re-designation, as applicable, each Unrestricted Subsidiary (other than an
Unrestricted Subsidiary that is a Foreign Subsidiary) shall have entered into a
tax sharing agreement containing terms that, in the reasonable judgment of the
Administrative Agent, provide for an appropriate allocation of tax liabilities
and benefits. As of the Closing Date, there are no Unrestricted Subsidiaries.

“Voting Stock” shall mean, with respect to any Person, as of any date, such
Person’s capital stock that is at the time entitled to vote for the election of
directors of such Person.

“Weighted Average Life to Maturity” when applied to any Indebtedness,
Disqualified Capital Stock or preferred stock (or commitment therefor), as the
case may be, at any date, shall mean the quotient obtained by dividing (1) the
sum of the products of the number of years from the date of determination to the
date of each successive scheduled principal payment of or commitment reduction
for such Indebtedness or redemption or similar payment with respect to such
Disqualified Capital Stock or preferred stock multiplied by the amount of such
payment or reduction, by (2) the sum of all such payments or reductions.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by any one or more of such Person and its Wholly-Owned Subsidiaries.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.”

1.2. Exchange Rates. For purposes of determining compliance under Section 10.4,
10.5 or 10.6 with respect to any amount in a foreign currency, such amount shall
be deemed to equal the Dollar equivalent thereof based on the average exchange
rate for such foreign currency for the most recent twelve-month period
immediately prior to the date of determination in a manner consistent with that
used in calculating Consolidated EBITDA for the related period. For purposes of
determining compliance with Sections 10.1 and 10.2, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced. The principal amount of any Indebtedness incurred
to refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to

 

-35-



--------------------------------------------------------------------------------

the currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing.

SECTION 2. Amount and Terms of Credit

2.1. Commitments.

(a) (i) Subject to and upon the terms and conditions herein set forth, each
Lender severally (and not jointly) agrees to make a loan or loans denominated in
Dollars (each a “Revolving Credit Loan”) to the Borrowers which Revolving Credit
Loans (A) shall be made at any time and from time to time on and after the
Closing Date and prior to the Business Day preceding the Maturity Date, (B) may,
at the option of the Borrowers be incurred and maintained as, and/or converted
into, ABR Loans or Eurodollar Loans, provided that all Revolving Credit Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Credit
Loans of the same Type, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not, for any such Lender, result in such Lender’s
Credit Exposure at such time exceeding such Lender’s Commitment at such time and
(E) shall not result in the Total Credit Exposure exceeding the Total Commitment
at such time.

(ii) Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrowers to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the
Borrowers resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply).

(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrowers in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not result
at any time in the Total Credit Exposure at such time exceeding the Total
Commitment at such time and (v) may be repaid and reborrowed in accordance with
the provisions hereof. On the Swingline Maturity Date, each outstanding
Swingline Loan shall be repaid in full. The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the Borrowers or any Lender
stating that a Default or Event of Default exists and is continuing until such
time as the Swingline Lender shall have received written notice of
(i) rescission of all such notices from the party or parties originally
delivering such notice or (ii) the waiver of such Default or Event of Default in
accordance with the provisions of Section 13.1.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders that all then-outstanding Swingline Loans shall be funded
with a Borrowing

 

-36-



--------------------------------------------------------------------------------

of Revolving Credit Loans (and, if any Swingline Loan is outstanding on the
seventh calendar day following the date of Borrowing of such Swingline Loan,
then on the first Business Day following such seventh calendar day, the
Swingline Lender shall be required to give such notice), in which case Revolving
Credit Loans constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all
Lenders with Commitments pro rata based on each Lender’s Applicable Percentage,
and the proceeds thereof shall be applied directly to the Swingline Lender to
repay the Swingline Lender for such outstanding Swingline Loans. Each Lender
hereby irrevocably agrees to make such Revolving Credit Loans upon one Business
Day’s notice pursuant to each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified to it in
writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7 are
then satisfied, (iii) whether a Default or Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment or Availability after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of any Borrower), each Lender hereby agrees that it shall
forthwith purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
such Lenders to share in such Swingline Loans ratably based upon their
Applicable Percentages, provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to the Lender purchasing the same from
and after such date of purchase.

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. Each
Borrowing of Revolving Credit Loans shall be in a minimum amount of $1,000,000
and in an integral multiple of $500,000 and Swingline Loans shall be in a
multiple of $100,000 (except that Mandatory Borrowings shall be made in the
amounts required by Section 2.1(c). More than one Borrowing may be incurred on
any date, provided that at no time shall there be outstanding more than five
Borrowings of Eurodollar Loans under this Agreement.

2.3. Notice of Borrowing.

(a) Whenever the Borrowers desire to incur Revolving Credit Loans hereunder
(other than Mandatory Borrowings or Borrowings to repay Unpaid Drawings), they
shall give the Administrative Agent at the Administrative Agent’s Office,
(i) prior to 12:00 Noon (New York time) at least three (3) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Eurodollar Loans, and (ii) prior to 12:00 Noon (New York time) at
least one (1) Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of ABR Loans (each such notice, a
“Notice of Borrowing”). Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall specify
(i) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day) and (iii) whether the respective Borrowing shall consist of ABR
Loans or Eurodollar

 

-37-



--------------------------------------------------------------------------------

Loans and, if Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of Revolving Credit Loans, of such Lender’s Applicable Percentage thereof and of
the other matters covered by the related Notice of Borrowing.

(b) Whenever the Borrowers desire to incur Swingline Loans hereunder, they shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 1:00 p.m.
(New York time) on the date of such Borrowing. Each such notice shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day). The Administrative Agent shall
promptly give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Swingline Loans and of the
other matters covered by the related Notice of Borrowing.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrowers irrevocably agreeing, by their incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(e) Without in any way limiting the obligation of the Borrowers to confirm in
writing any notice they may give hereunder by telephone, the Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrowers. In each such case, the
Borrowers hereby waive the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4. Disbursement of Funds.

(a) No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings) of Revolving Credit Loans,
each Lender will make available its Applicable Percentage, if any, of each
Borrowing of Revolving Credit Loans requested to be made on such date in the
manner provided below. No later than 3:00 p.m. (New York time) on the date
specified in each Notice of Borrowing relating to Swingline Loans, the Swingline
Lender shall make available to the Borrowers its Swingline Loan to be made on
such date, by depositing to the account of RailAmerica designated in the Notice
of Borrowing (on behalf of the Borrowers) the amount of such Swingline Loan.

(b) Each Lender shall make available all amounts it is to fund to the Borrowers
under any Borrowing in Dollars in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will (except in the case of Mandatory Borrowings and Borrowings to repay
Unpaid Drawings) make available to the Borrowers, by depositing to RailAmerica’s
account designated in the Notice of Borrowing (on behalf of the Borrowers) the
aggregate of the amounts so made available in Dollars. Unless the

 

-38-



--------------------------------------------------------------------------------

Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrowers
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available the same to the Borrowers, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrowers and the Borrowers, jointly and severally, shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrowers, jointly and
severally, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrowers to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the greater of (x) the Federal Funds Effective Rate and (y) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) if paid by the Borrowers, the then-applicable rate of
interest for ABR Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrowers may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrowers, jointly and severally, shall repay to the Administrative
Agent in Dollars, for the benefit of the Lenders, on the Maturity Date, the
then-unpaid Revolving Credit Loans. The Borrowers, jointly and severally, shall
repay to the Administrative Agent in Dollars, for the account of the Swingline
Lender, on the Swingline Maturity Date, the then-unpaid Swingline Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Revolving Credit Loan or a Swingline Loan, the
Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender, the Swingline Lender or the Administrative

 

-39-



--------------------------------------------------------------------------------

Agent hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrowers and each Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrowers to repay (with
applicable interest) the Loans made to the Borrowers in accordance with the
terms of this Agreement.

2.6. Conversions and Continuations.

(a) The Borrowers shall have the option on any Business Day to convert all or a
portion equal to at least $1,000,000 of the outstanding principal amount of
Revolving Credit Loans made to the Borrowers from one Type into a Borrowing or
Borrowings of another Type and the Borrowers shall have the option on any
Business Day to continue the outstanding principal amount of any Eurodollar
Loans as Eurodollar Loans for an additional Interest Period; provided that
(i) no partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than $1,000,000, (ii) ABR Loans may not be converted into Eurodollar Loans if an
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) Eurodollar Loans may not be
continued as Eurodollar Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) no conversion or
continuation of Eurodollar Loans may be made on a day other than the last day of
the Interest Period applicable thereto and (v) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2. Each such conversion or continuation shall be effected by the
Borrowers by giving the Administrative Agent at the Administrative Agent’s
Office prior to 12:00 noon (New York time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into ABR Loans) prior written
notice (or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion or Continuation”) specifying the Revolving Credit Loans to be so
converted or continued, the Type of Revolving Credit Loans to be converted or
continued into and, if such Revolving Credit Loans are to be converted into or
continued as Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Revolving Credit Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such Eurodollar Loans shall be automatically converted on the
last day of the current Interest Period into ABR Loans. If upon the expiration
of any Interest Period in respect of Eurodollar Loans, the Borrowers have failed
to elect a new Interest Period to be applicable thereto as provided in paragraph
(a) above,

 

-40-



--------------------------------------------------------------------------------

the Borrowers shall be deemed to have elected to continue such Borrowing of
Eurodollar Loans into a Borrowing of Eurodollar Loans with an Interest Period of
one month’s duration effective as of the expiration date of such current
Interest Period.

2.7. Pro Rata Borrowings. Each Borrowing of Revolving Credit Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
Applicable Percentages. It is understood that no Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
that each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the ABR Margin plus
the ABR in effect from time to time.

(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Eurodollar Margin in effect from time to time plus the relevant Eurodollar Rate.

(c) If there is an Event of Default or if all or a portion of (i) the principal
amount of any Loan or (ii) any interest payable thereon or Fee shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), the
Obligations shall bear interest at a rate per annum that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any other outstanding amount, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from and including
the date of such non-payment to but excluding the date on which such amount is
paid in full (after as well as before judgment).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan that is a Revolving Credit Loan prior to the Maturity
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (ii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion and (iii) interest accrued pursuant to Section 2.8(c)
shall be payable on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrowers and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

-41-



--------------------------------------------------------------------------------

2.9. Interest Periods. At the time the Borrowers give a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of Eurodollar Loans (in the case of the
initial Interest Period applicable thereto) or prior to 12:00 p.m. (New York
time) on the third Business Day prior to the expiration of an Interest Period
applicable to a Borrowing of Eurodollar Loans, the Borrowers shall have the
right to elect by giving the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrowers, be a
one, two, three or six month period or, if agreed to by each Lender and the
Administrative Agent (in its capacity as such), a seven or fourteen day period
or a nine or twelve month period. Notwithstanding anything to the contrary
contained above:

(i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

(ii) if any Interest Period relating to a Borrowing of Eurodollar Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a Eurodollar Loan would
otherwise expire on a day that is not a Business Day but is a day that is after
the last Business Day in such month, such Interest Period shall expire on the
next preceding Business Day; and

(iv) the Borrowers shall not be entitled to elect any Interest Period in respect
of any Eurodollar Loan if such Interest Period would extend beyond the Maturity
Date.

2.10. Increased Costs, Illegality, etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the Eurodollar Rate for any Interest Period that
(x) deposits in the principal amounts of the Loans comprising such Eurodollar
Loan Borrowing are not generally available in the relevant market, (y) by reason
of any changes arising on or after the Closing Date affecting the interbank
eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurodollar Rate or (z) the Administrative Agent is advised in writing by the
Required Lenders that the Eurodollar Rate for such Interest Period

 

-42-



--------------------------------------------------------------------------------

will not adequately and fairly reflect the cost to such Lenders of making their
Loans included in such Borrowing for such Interest Period; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar
Loans (or, in the case of increased costs attributable to Taxes, any Loan)
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank eurodollar market or the position of such
Lender in such market (provided that in the case of any increased costs
attributable to Taxes, this clause (ii) shall apply only to the extent such
increased costs resulted from a change in a Requirement of Law after the date
such Lender becomes a party hereto, except to the extent such Lender’s assignor,
if any, was entitled to compensation for such increased costs immediately prior
to such assignment); provided further that it is understood and agreed that, for
the purposes of this Section 2.10(a)(ii), (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements
and directives thereunder, issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law regardless of the date enacted,
adopted, issued or implemented) or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to RailAmerica and to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies RailAmerica and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the Borrowers with respect to Eurodollar Loans that have not
yet been incurred shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers, jointly and severally, shall pay to such
Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall

 

-43-



--------------------------------------------------------------------------------

determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder (it being agreed that a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to
RailAmerica by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrowers shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law. Notwithstanding anything to the contrary contained
herein, this clause (a) shall not apply to any increased costs attributable to
(W) any Taxes that are grossed-up or indemnified pursuant to Section 5.4,
(X) any Taxes that are described in clauses (ii), (iii) or (iv) of the
definition of the Excluded Taxes, (Y) any Other Connection Taxes that are
imposed on or measured by net income or profits (or franchise or similar taxes
imposed in lieu thereof) and (Z) any Other Connection Assignment Taxes as
defined in Section 5.4(b).

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrowers may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrowers were notified
by a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ notice
to the Administrative Agent, require the affected Lender to convert each such
Eurodollar Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

(c) If, after the Closing Date, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, the
National Association of Insurance Commissioners, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
the date hereof regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency (it
is understood and agreed that, for the purposes of this Section 2.10(c), (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted, issued or
implemented), has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Related Party’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Related Party could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrowers, jointly and severally, shall
pay to such Lender such additional amount or amounts as will

 

-44-



--------------------------------------------------------------------------------

compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the date
hereof. Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to RailAmerica (on its own behalf) which notice shall set forth
in reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish any of the Borrowers’ obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

2.11. Compensation. If (a) any payment of principal of any Eurodollar Loan is
made by the Borrowers to or for the account of a Lender other than on the last
day of the Interest Period for such Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or a required assignment
pursuant to 13.7, as a result of acceleration of the maturity of the Loans
pursuant to Section 11 or for any other reason, (b) any Borrowing of Eurodollar
Loans is not made as a result of a withdrawn Notice of Borrowing, (c) any ABR
Loan is not converted into a Eurodollar Loan as a result of a withdrawn Notice
of Conversion or Continuation, (d) any Eurodollar Loan is not continued as a
Eurodollar Loan as a result of a withdrawn Notice of Conversion or Continuation
or (e) any prepayment of principal of any Eurodollar Loan is not made as a
result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the
Borrowers, jointly and severally, shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Eurodollar Loan.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrowers or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 180th day prior to the giving of such notice
to RailAmerica.

 

-45-



--------------------------------------------------------------------------------

2.14. Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:

(i) the Letter of Credit Exposure and the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a) the sum of each Non-Defaulting Lender’s total
Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrowers,
the Administrative Agent, the Letter of Credit Issuer, the Swingline Lender or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swingline Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrowers will, not later than two Business Days after demand by
the Administrative Agent (at the direction of the Letter of Credit Issuer and/or
the Swingline Lender, as the case may be), (1) Cash Collateralize the
obligations of the Borrowers to the Letter of Credit Issuer and the Swingline
Lender in respect of such Letter of Credit Exposure or Swingline Exposure, as
the case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure or Swingline Exposure,
or (2) in the case of such Swingline Exposure, prepay (subject to clause
(iii) below) and/or Cash Collateralize in full the unreallocated portion
thereof, or (3) make other arrangements satisfactory to the Administrative
Agent, and to the Letter of Credit Issuer and the Swingline Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender; and

(iii) any amount paid by the Borrowers for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until (subject
to Section 2.14(f)) the termination of the Commitments and payment in full of
all obligations of the Borrowers hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer or the Swingline Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default

 

-46-



--------------------------------------------------------------------------------

interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders that are Lenders hereunder,
ratably among them in accordance with the amounts of such fees then due and
payable to them, fifth to pay principal and unreimbursed payments made by the
Letter of Credit Issuer pursuant to a Letter of Credit then due and payable to
the Non-Defaulting Lenders that are Lenders hereunder ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Non-Defaulting Lenders that are
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrowers hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.

(b) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter of
Credit Exposure, or Swingline Exposure is at the time outstanding, the Letter of
Credit Issuer and the Swingline Lender, as the case may be, may (except, in the
case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.14(a)), by notice to RailAmerica and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrowers to Cash Collateralize the obligations of the
Borrowers to the Letter of Credit Issuer and the Swingline Lender in respect of
such Letter of Credit or Swingline Loan in amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or such Potential Defaulting Lender in respect thereof,
or to make other arrangements satisfactory to the Administrative Agent, and to
the Letter of Credit Issuer and the Swingline Lender, in their sole discretion
to protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender; provided that if the Letter of Credit Exposure and
Swingline Exposure of a Defaulting Lender have been fully reallocated pursuant
to Section 2.14(a) or if any Defaulting Lender shall become a Non-Defaulting
Lender pursuant to Section 2.14(f), then any Cash Collateral required of
Borrowers in connection with such Defaulting Lender shall be returned to
Borrowers.

(c) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each of the Letter of Credit Issuer and the
Swingline Lender is hereby authorized by the Borrowers (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notice of Borrowing pursuant to Section 2.3 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Participation, (ii) repay an outstanding Swingline Loan, and/or (iii) Cash
Collateralize the obligations of the Borrowers in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan.

(d) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 4.1 (without prejudice
to the rights of the Lenders

 

-47-



--------------------------------------------------------------------------------

other than Defaulting Lenders in respect of such fees), provided that in the
case of a Defaulting Lender that was or is a Lender (x) to the extent that a
portion of the Letter of Credit Exposure or the Swingline Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.14(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit Exposure
or Swingline Exposure cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the Letter of Credit Issuer and the
Swingline Lender, as applicable, as their interests appear (and the pro rata
payment provisions of Section 5.3 will automatically be deemed adjusted to
reflect the provisions of this Section).

(e) Termination of Defaulting Lender Commitment. The Borrowers may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.14(a)(iii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender that is a Lender under this Agreement
(in each case whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrowers, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.

(f) Cure. If the Borrowers, the Administrative Agent, the Letter of Credit
Issuer and the Swingline Lender agree in writing in their discretion that a
Lender that is a Defaulting Lender or a Potential Defaulting Lender should no
longer be deemed to be a Defaulting Lender or Potential Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.14(a)),
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Credit Exposure,
Letter of Credit Exposure and Swingline Exposure of the Lenders to be on a pro
rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Credit Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.

2.15. Incremental Facilities. The Borrowers may by written notice to the
Administrative Agent elect to request, prior to the Maturity Date, an increase
to the existing Commitments (any such increase, the “New Commitments”) by an
amount not in excess of $15.0 million in the aggregate and not less than $5.0
million individually (or such lesser amount which shall be approved by
Administrative Agent), and integral multiples of $1.0 million in excess of

 

-48-



--------------------------------------------------------------------------------

that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which the Borrowers propose that the New Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (B) the
identity of each Lender or other Person that is an eligible assignee pursuant to
Section 13.6(b) (each, a “New Lender”) to whom the Borrowers propose any portion
of such New Commitments be allocated and the amounts of such allocations;
provided that the Borrowers shall first approach the Lenders (other than
Defaulting Lenders and Potential Defaulting Lenders) to provide all of the New
Commitments in accordance with their Applicable Percentages (excluding for this
purpose the Commitment of any Lender that declines to provide any portion of the
New Commitments or any Defaulting Lenders or Potential Defaulting Lenders) prior
to approaching any other Person that is an eligible assignee pursuant to
Section 13.6(b) (and no such Person shall be offered to provide the New
Commitments on terms (including with respect to upfront fees and other economic
terms) that are more favorable to such Person than the terms offered to the
existing Lenders) and no Lender shall provide a New Commitment unless the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer shall
have consented thereto; provided further that any Lender approached to provide
all or a portion of the New Commitments may elect or decline, in its sole
discretion, to provide a New Commitment. Such New Commitments shall become
effective, as of such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Commitments; (2) the New Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrowers, the Lender providing the New Commitment and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 5.4(c); (3) the Borrowers shall make any
payments required pursuant to Section 2.11 in connection with the New
Commitments; and (4) the Borrowers shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by Administrative Agent
in connection with any such transaction.

On any Increased Amount Date, subject to the satisfaction of the foregoing terms
and conditions, (a) each of the Lenders with Commitments shall assign to each of
the New Lenders, and each of the New Lenders shall purchase from each of the
Lenders with Commitments, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held
by existing Lenders with Revolving Credit Loans and New Lenders ratably in
accordance with their respective Commitments after giving effect to the addition
of such New Commitments to the Commitments, (b) each New Commitment shall be
deemed for all purposes a Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each New Lender shall
become a Lender with respect to the New Commitment and all matters relating
thereto.

The Administrative Agent shall notify the Collateral Agent, the Fixed Asset
Collateral Agent and the Lenders promptly upon receipt of the Borrowers’ notice
of each Increased Amount Date and in respect thereof (y) the New Commitments and
the New Lenders and (z) the respective interests in such Lender’s Revolving
Credit Loans, in each case subject to the assignments contemplated by this
Section.

 

-49-



--------------------------------------------------------------------------------

SECTION 3. Letters of Credit

3.1. Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time after the Closing Date and thirty calendar days prior to
the Maturity Date, (i) the Borrowers may request that the Letter of Credit
Issuer issue for the account of the Borrowers a Letter of Credit or Letters of
Credit in Dollars in such form as may be approved by the Letter of Credit Issuer
in its reasonable discretion.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued, amended (to increase the Stated Amount
thereof), extended or renewed if, after giving effect to such issuance,
amendment, extension or renewal, the Total Credit Exposure would exceed the
Total Commitment then in effect; (iii) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the Letter
of Credit Issuer, provided that in no event shall such expiration date occur
later than the L/C Maturity Date; (iv) no Letter of Credit shall be issued if it
would be illegal under any applicable law for the beneficiary of the Letter of
Credit to have a Letter of Credit issued in its favor; and (v) no Letter of
Credit shall be issued by a Letter of Credit Issuer after it has received a
written notice from the Borrowers or any Lender stating that a Default or Event
of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrowers shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part, provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

3.2. Letter of Credit Requests.

(a) Whenever the Borrowers desire that a Letter of Credit be issued for their
account, they shall give the Administrative Agent and the Letter of Credit
Issuer at least five (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each notice shall be executed by the Borrowers and shall be in
the form of Exhibit G (each a “Letter of Credit Request”). The Administrative
Agent shall promptly transmit copies of each Letter of Credit Request to each
Lender.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrowers that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

-50-



--------------------------------------------------------------------------------

3.3. Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Commitment (each such other Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Applicable Percentage of such Letter of Credit,
each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrowers under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

(b) In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Letter of Credit
issued by it, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Letter of Credit Issuer any resulting
liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrowers shall not have repaid such
amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Applicable Percentage of such unreimbursed payment in Dollars and
in immediately available funds; provided, however, that no L/C Participant shall
be obligated to pay to the Administrative Agent for the account of the Letter of
Credit Issuer its Applicable Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer. If the Letter of Credit
Issuer so notifies, prior to 11:00 a.m. (New York time) on any Business Day, any
L/C Participant required to fund a payment under a Letter of Credit, such L/C
Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Applicable Percentage of the
amount of such payment on such Business Day in immediately available funds. If
and to the extent such L/C Participant shall not have so made its Applicable
Percentage of the amount of such payment available to the Administrative Agent,
for the account of the Letter of Credit Issuer, such L/C Participant agrees to
pay to the Administrative Agent, for the account of the Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent,
for the account of the Letter of Credit Issuer at a rate equal to the greater of
(x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

-51-



--------------------------------------------------------------------------------

The failure of any L/C Participant to make available to the Administrative
Agent, for the account of the Letter of Credit Issuer, its Applicable Percentage
of any payment under any Letter of Credit shall not relieve any other L/C
Participant of its obligation hereunder to make available to the Administrative
Agent, for the account of the Letter of Credit Issuer its Applicable Percentage
of any payment under such Letter of Credit on the date required, as specified
above, but, except as provided in Section 2.14, no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Applicable Percentage of
any such payment.

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Applicable Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrowers may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrowers and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

 

-52-



--------------------------------------------------------------------------------

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Applicable Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

3.4. Agreement to Repay Letter of Credit Drawings.

(a) The Borrowers, jointly and severally, hereby agree to reimburse the Letter
of Credit Issuer, by making payment in Dollars to the Administrative Agent in
immediately available funds for any payment or disbursement made by the Letter
of Credit Issuer under any Letter of Credit (each such amount so paid until
reimbursed, an “Unpaid Drawing”) immediately after, and in any event on the date
of, such payment, with interest on the amount so paid or disbursed by the Letter
of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York
time) on the date of such payment or disbursement, from and including the date
paid or disbursed to but excluding the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be the ABR
Margin plus the ABR as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the Borrowers shall have notified the Administrative Agent and the Letter of
Credit Issuer prior to 10:00 a.m. (New York time) on the date of such drawing
that the Borrowers intend to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the
Borrowers shall be deemed to have given a Notice of Borrowing requesting that
the Lenders with Commitments make Revolving Credit Loans (which shall be ABR
Loans) on the date on which such drawing is honored in an amount equal to the
amount of such drawing and (ii) the Administrative Agent shall promptly notify
each relevant L/C Participant of such drawing and the amount of its Revolving
Credit Loan to be made in respect thereof, and, subject to the conditions set
forth in Section 2.1(a), each L/C Participant shall be irrevocably obligated to
make a Revolving Credit Loan to the Borrowers in the manner deemed to have been
requested in the amount of its Applicable Percentage of the applicable Unpaid
Drawing by 12:00 noon (New York time) on such Business Day by making the amount
of such Revolving Credit Loan available to the Administrative Agent. Such
Revolving Credit Loans shall be made without regard to the minimum Borrowing
amount for ABR Loans set forth in Section 2.2 or the delivery of a Compliance
Certificate required pursuant to Section 7.2(a). The Administrative Agent shall
use the proceeds of such Revolving Credit Loans solely for the purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

(b) The obligations of the Borrowers under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrowers or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a L/C Participant), including any defense based upon the failure
of any drawing under a Letter of Credit (each a “Drawing”) to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, provided that the Borrowers shall
not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result

 

-53-



--------------------------------------------------------------------------------

of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer (as determined in a final non-appealable
judgment by a court of competent jurisdiction).

3.5. Increased Costs. If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrowers by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), the Borrowers,
jointly and severally, shall pay to the Letter of Credit Issuer or such L/C
Participant such additional amount or amounts as will compensate the Letter of
Credit Issuer or such L/C Participant for such increased cost or reduction, it
being understood and agreed, however, that the Letter of Credit Issuer or a L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof. A
certificate submitted to the Borrowers by the relevant Letter of Credit Issuer
or a L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrowers absent clearly demonstrable error. Notwithstanding
anything to the contrary contained herein, (i) in the case of any increased
costs attributable to Taxes, this Section 3.5 shall apply only to the extent
such increased costs resulted from a change in Requirement of Law after the date
such Lender becomes a party hereto, except to the extent such Lender’s assignor,
if any, was entitled to compensation for such increased costs immediately prior
to such assignment and (ii) this Section 3.5 shall not apply to any increased
costs attributable to (W) any Taxes that are grossed-up or indemnified pursuant
to Section 5.4, (X) any Taxes that are described in clauses (ii), (iii) or
(iv) of the definition of the Excluded Taxes, (Y) any Other Connection Taxes
that are imposed on or measured by net income or profits (or franchise or
similar taxes imposed in lieu thereof) and (Z) any Other Connection Assignment
Taxes as defined in Section 5.4(b). It is understood and agreed that, for the
purposes of this Section 3.5, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by

 

-54-



--------------------------------------------------------------------------------

the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law regardless of the date enacted,
adopted, issued or implemented)

3.6. Successor Letter of Credit Issuer. A Letter of Credit Issuer may resign as
Letter of Credit Issuer upon 60 days’ prior written notice to the Administrative
Agent, the Lenders and RailAmerica. If the Letter of Credit Issuer shall resign
as Letter of Credit Issuer under this Agreement, then the Borrowers shall
appoint from among the Lenders (with the consent of such Lender) with
Commitments a successor issuer of Letters of Credit, whereupon such successor
issuer shall succeed to the rights, powers and duties of the Letter of Credit
Issuer, and the term “Letter of Credit Issuer” shall mean such successor issuer
effective upon such appointment (except with respect to Letters of Credit issued
by the resigning Letter of Credit Issuer). After the resignation of the Letter
of Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a
Letter of Credit Issuer under this Agreement and the other Credit Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit. After any retiring Letter
of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions of
this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was
Letter of Credit Issuer under this Agreement or (b) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

3.7. Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that RailAmerica receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit on terms and
in accounts satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to one hundred five percent (105%) of the Letters of Credit Outstanding as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrowers described in Section 11.5. Funds so deposited shall be
applied by the Administrative Agent to reimburse the Letter of Credit Issuer for
Unpaid Drawings for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Unpaid Drawings or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral under this Section 3.7 as a result of
the occurrence of an Event of Default, such amount plus any accrued interest or
realized profits with respect to such amounts (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived.

 

-55-



--------------------------------------------------------------------------------

SECTION 4. Fees; Commitments

4.1. Fees.

(a) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent in Dollars, for the account of each Lender having a Commitment (in each
case pro rata according to the respective Applicable Percentages of all such
Lenders), a commitment fee for each day from and including the Closing Date to
but excluding the Maturity Date. Such commitment fee shall be payable in arrears
(i) on the first day of each January, April, July and October (for the
three-month period (or portion thereof) ended on the preceding day for which no
payment has been received) and (ii) on the Final Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitments in
effect on such day.

(b) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent in Dollars for the account of the Lenders pro rata on the basis of their
respective Applicable Percentages, a fee in respect of each Letter of Credit
(the “Letter of Credit Fee”), for the period from and including the date of
issuance of such Letter of Credit to but excluding the termination date of such
Letter of Credit computed at the per annum rate for each day equal to the
Eurodollar Margin for Revolving Credit Loans on the average daily Stated Amount
of such Letter of Credit. Such Letter of Credit Fees shall be due and payable
quarterly in arrears on the first day of each April, July, October and January
and on the date upon which the Total Commitment terminates and the Letters of
Credit Outstanding shall have been reduced to zero.

(c) The Borrowers, jointly and severally, agree to pay to the Administrative
Agent in Dollars for the account of the Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
and including the date of issuance of such Letter of Credit to but excluding the
termination date of such Letter of Credit, computed at the rate for each day
equal to 0.25% per annum on the average daily Stated Amount of such Letter of
Credit. Such Fronting Fees shall be due and payable quarterly in arrears on the
first day of each April, July, October and January and on the date upon which
the Total Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.

(d) The Borrowers, jointly and severally, agree to pay directly to the Letter of
Credit Issuer in Dollars upon each issuance of, drawing under, and/or amendment
of, a Letter of Credit issued by it such Letter of Credit Issuer’s customary
fees for issuances of, drawings under or amendments of, Letters of Credit issued
by it.

(e) The Borrowers, jointly and severally, agree to pay the fees to the
Administrative Agent as set forth in the Administrative Agent Fee Letter.

4.2. Voluntary Reduction of Commitments. Upon at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments in whole or in part,

 

-56-



--------------------------------------------------------------------------------

provided that (a) any such reduction shall apply proportionately and permanently
to reduce the Commitment of each of the Lenders in accordance with their
Applicable Percentages, (b) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $1,000,000 and (c) after giving effect to
such termination or reduction and to any prepayments of the Loans made on the
date thereof in accordance with this Agreement, the Total Credit Exposure shall
not exceed the Total Commitment.

4.3. Mandatory Termination of Commitments.

(a) The Total Commitment shall terminate at 5:00 p.m. (New York time) on the
Maturity Date.

(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York time) on the
Swingline Maturity Date.

SECTION 5. Payments

5.1. Voluntary Prepayments. The Borrowers shall have the right to prepay
Revolving Credit Loans and Swingline Loans in whole or in part from time to time
on the following terms and conditions: (a) the Borrowers shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of their intent to make such
prepayment, the amount of such prepayment and (in the case of Eurodollar Loans)
the specific Borrowing(s) pursuant to which made, which notice shall be given by
the Borrowers no later than (i) in the case of Revolving Credit Loans,
10:00 a.m. (New York time) one Business Day (or in the case of a Eurodollar
Loan, three Business Days) prior to, or (ii) in the case of Swingline Loans,
10:00 a.m. (New York time) on, the date of such prepayment and, in the case of a
prepayment of Revolving Credit Loans or Swingline Loans shall promptly be
transmitted by the Administrative Agent to each of the Lenders or the Swingline
Lender, as the case may be, (b) each partial prepayment of any Borrowing of
Revolving Credit Loans shall be in a multiple of $500,000 and in an aggregate
principal amount of at least $1,000,000 and each partial prepayment of Swingline
Loans shall be in a multiple of $500,000 and in an aggregate principal amount of
at least $500,000; provided that no partial prepayment of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than $1,000,000 and (c) any
prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrowers with the applicable provisions of Section 2.11 and
each prepayment of a Eurodollar Loan shall be accompanied by accrued and unpaid
interest thereon.

5.2. Mandatory Prepayments.

(a) Mandatory Prepayments of Loans. If on any date the Total Credit Exposure
exceeds the Total Commitment, the Borrowers shall forthwith repay on such date
the principal amount of Swingline Loans and, after all Swingline Loans have been
paid in full, Revolving Credit Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Credit Loans, the Total Credit Exposure exceeds the Total Commitment,
the Borrowers, jointly and severally, shall pay to the Administrative

 

-57-



--------------------------------------------------------------------------------

Agent an amount in cash equal to such excess and the Administrative Agent shall
hold such payment for the benefit of the Lenders as security for the Obligations
of the Borrowers hereunder (including one hundred five percent (105%) of
Obligations in respect of Letters of Credit Outstanding) pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent. Additionally, if on any date the Total
Credit Exposure exceeds the Total Commitment for any reason, the Borrowers shall
forthwith reduce the Total Credit Exposure in the manner provided above.

(b) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans required by Section 5.2(a) or (d), the Borrowers may
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made, provided that (x) Eurodollar Loans may be
designated for prepayment pursuant to this Section 5.2 only on the last day of
an Interest Period applicable thereto unless all Eurodollar Loans with Interest
Periods ending on such date of required prepayment and all ABR Loans have been
paid in full; (y) if any prepayment by the Borrowers of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding amount of the
Revolving Credit Loans made pursuant to such Borrowing to an amount less than
$1,000,000, such Borrowing shall immediately be converted into ABR Loans; and
(z) each prepayment of any Revolving Credit Loans made pursuant to a Borrowing
shall be applied pro rata among such Revolving Credit Loans of each Lender in
accordance with their respective Applicable Percentages. In the absence of a
designation by the Borrowers as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(c) Interest Periods. In lieu of making any payment pursuant to this Section 5.2
in respect of any Eurodollar Loan other than on the last day of the Interest
Period therefor so long as no Event of Default shall have occurred and be
continuing, the Borrowers at their option may deposit with the Administrative
Agent an amount equal to the amount of the Eurodollar Loan to be prepaid and
such Eurodollar Loan shall be repaid on the last day of the Interest Period
therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the Obligations; provided that the Borrowers may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.

(d) If there shall occur any Asset Sale pursuant to Section 10.4(b), then if
RailAmerica or any of its Subsidiaries shall make or offer to make any
purchases, acquisitions, prepayments or redemptions of any Indebtedness that is
secured with Fixed Asset Collateral with the Net Proceeds of such Asset Sale,
then the Borrowers shall thereupon prepay a principal amount of Loans equal to
the product of (A) such Net Proceeds and (B) a fraction, the numerator of which
shall be the aggregate principal amount of Loans then outstanding and the
denominator of which shall be the aggregate principal amount of such
Indebtedness that is the subject of such offer or such purchase, acquisition,
prepayment or redemption plus the aggregate principal amount of Loans then
outstanding. If less than all of the Loans are so prepaid, then the Borrowers

 

-58-



--------------------------------------------------------------------------------

shall first, prepay all Swingline Loans outstanding and second, prepay all
Revolving Credit Loans outstanding.

5.3. Payments Generally.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrowers, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer, the Administrative
Agent or the Swingline Lender, as the case may be, not later than 12:00 Noon
(New York time) on the date when due and shall be made in Dollars in immediately
available funds at the Administrative Agent’s Office, it being understood that
written or facsimile notice by the Borrowers to the Administrative Agent to make
a payment from the funds in the Borrowers’ account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York time) on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York time) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

(c) (x) Any proceeds of the sale, transfer or other disposition of Collateral
outside of the ordinary course of business received by the Administrative Agent
after an Event of Default has occurred and is continuing or (y) any other
proceeds of Collateral received by the Administrative Agent after an Event of
Default specified in Section 11.5 or a termination of the Total Commitment or
acceleration of the Obligations under this Agreement pursuant to Section 11 has
occurred and is continuing shall in the case of either (x) or (y) be applied
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Administrative Agent, the Collateral Agent (and, in the
case of proceeds of Fixed Asset Collateral, the Fixed Asset Collateral Agent)
and the Letter of Credit Issuer from the Credit Parties (other than in
connection with Secured Cash Management Agreements and Secured Hedge
Agreements), second, to pay any fees or expense reimbursements then due to the
Lenders from the Credit Parties (other than in connection with Secured Cash
Management Agreements and Secured Hedge Agreements), third, to pay interest then
due and payable on the Loans ratably, fourth, to prepay principal on the
remaining Loans, Unpaid Drawings, Secured Hedge Agreements and Secured Cash
Management Agreements, ratably, fifth, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid Unpaid Drawings, to be held as cash collateral for such Obligations, and
sixth, to the payment of any other Obligation due to the Administrative Agent or
any Secured Party.

(d) At the election of the Administrative Agent, all payments of principal,
interest, Unpaid Drawings, Fees, reimbursable expenses (including, without
limitation, all reimbursement

 

-59-



--------------------------------------------------------------------------------

for fees and expenses pursuant to Section 13.5), and other sums payable under
the Credit Documents that are not paid when due in accordance with the Credit
Documents (after giving effect to any applicable grace period(s)), may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrowers pursuant to Section 2.3 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Credit Parties
maintained with the Administrative Agent. The Borrowers hereby irrevocably
authorize solely to the extent a payment is not paid by a Credit Party by the
time when required to be paid, (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and Fees as it
becomes due hereunder or any other amount due under the Credit Documents and
agree that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.3 and (ii) the Administrative Agent to charge any deposit
account of any Credit Party maintained with the Administrative Agent for each
payment of principal, interest and Fees as it becomes due hereunder or any other
amount due under the Credit Documents; provided that in either case the
Administrative Agent shall promptly notify the Borrowers of any such Borrowing
or charge.

(e) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuer, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Letter of Credit Issuer, as the case may be, severally (and not jointly)
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Letter of Credit Issuer with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

5.4. Net Payments.

(a) Unless required by a Requirement of Tax Law (as determined in good faith by
the Administrative Agent or other applicable withholding agent), all payments
made by or on behalf of the Borrowers or any other Credit Party under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that an applicable withholding agent is required to deduct or withhold any
Indemnified Taxes from or in respect of any payment hereunder or under any other
Credit Document (as determined in good faith by the applicable withholding
agent), then:

(i) the applicable withholding agent shall deduct or withhold the full amount
required to be so withheld or deducted;

(ii) the applicable withholding agent shall timely pay such withheld or deducted
amounts directly to the relevant Governmental Authority in accordance with the
applicable Requirement of Tax Law;

 

-60-



--------------------------------------------------------------------------------

(iii) if a Credit Party is the applicable withholding agent, such Credit Party
will promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iv) the relevant Credit Party will pay to the Administrative Agent for the
account of each affected Lender (which term shall, for purposes of this
Section 5.4, include the Letter of Credit Issuer and any L/C Participant) such
additional amount or amounts as are necessary to ensure that the net amount
actually received by each such Lender will equal the full amount such Lender
would have received had no such withholding or deduction been required.

(b) The Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Tax Law, other than any
Other Taxes that are Other Connection Taxes arising as a result of a Lender’s
voluntary assignment or transfer of, or participation in, such Lender’s right’s
or obligations hereunder (“Other Connection Assignment Taxes”).

(c) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent and each Lender, within 20 days after demand therefor, for the full amount
of any Indemnified Taxes (including any Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 5.4) and Other Taxes paid
or payable by the Administrative Agent or such Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such any Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) (1) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under any Credit
Document shall deliver to RailAmerica and the Administrative Agent, at any time
or times reasonably requested by RailAmerica or the Administrative Agent, such
properly completed and executed documentation reasonably requested by
RailAmerica or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by RailAmerica or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by RailAmerica or the
Administrative Agent as will enable RailAmerica or the Administrative Agent to
determine whether or not such Lender is subject to source withholding or backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth below
in the following subparagraph (2) of this Section 5.4(d)) shall not be required
if in the Lender’s judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of RailAmerica or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 5.4(d). If any form or certification

 

-61-



--------------------------------------------------------------------------------

previously delivered pursuant to this Section 5.4(d) expires or becomes obsolete
or inaccurate in any respect with respect to a Lender, such Lender shall
promptly (and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify RailAmerica and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally able to do so.

(2) Without limiting the generality of the foregoing, each Non-U.S. Lender
shall, to the extent it is legally able to do so:

(i) prior to the date on which a Lender becomes a Lender under this Agreement,
deliver to RailAmerica and the Administrative Agent two copies of either (x) in
the case of Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” Internal Revenue Service Form W-8BEN or any applicable
successor form (together with a certificate substantially in the form of
Exhibit L-1, L-2, L-3 or L-4, as applicable, representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of RailAmerica, is not a controlled foreign corporation related to the Borrowers
(within the meaning of Section 864(d)(4) of the Code) and that no interest
payments in connection with the Credit Documents are effectively connected with
such Non-U.S. Lender’s conduct of a U.S. trade or business (a “U.S. Tax
Certificate”)), (y) Internal Revenue Service Form W-8BEN or Form W-8ECI or any
applicable successor form, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by any Borrower under any Credit Document or
(z) in the case of a Non-U.S. Lender that is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, a U.S. Tax Certificate, Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Certificate on behalf of such beneficial owner(s); and

(ii) deliver to RailAmerica and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete, and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to RailAmerica and the Administrative Agent.

(e) Each Lender that is a U.S. person within the meaning of Section 7701(a)(30)
of the Code shall deliver to RailAmerica and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter as prescribed by applicable law, on or before
the date that any such form or certification expires or becomes obsolete, and
after the occurrence of any event involving the Lender requiring a change in the
most recent form previously delivered by it or upon the request of RailAmerica

 

-62-



--------------------------------------------------------------------------------

or the Administrative Agent) two duly executed and properly completed copies of
Internal Revenue Service Form W-9 or any applicable successor form certifying
that it is not subject to backup withholding.

(f) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrowers, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrowers, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrowers as may be necessary for the Administrative Agent and the
Borrowers to comply with their respective obligations (including any applicable
reporting requirements) under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine the amount
to deduct and withhold from such payment, if any.

(g) If the Borrowers determine in good faith that a reasonable basis exists for
contesting any Indemnified Taxes for which indemnification has been made
hereunder, the relevant Lender or the Administrative Agent, as applicable, shall
use reasonable efforts to cooperate with the Borrowers in challenging such taxes
at the Borrowers’ expense if so requested by the Borrowers in writing; provided
that nothing in this Section 5.4(g) shall obligate the Administrative Agent or
any Lender to take any action that, in its reasonable judgment, would be
materially disadvantageous to such person. If any Lender or the Administrative
Agent, as applicable, receives a refund of an Indemnified Tax for which a
payment has been made by the Borrowers pursuant to this Agreement, which refund
in the sole good faith judgment of such Lender or Administrative Agent, as the
case may be, is attributable to such payment made by such Borrowers, then the
Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrowers for such amount (without interest other than any interest received by
the Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse net
after-tax position than it would have been in if the Indemnified Taxes giving
rise to such refund had not been imposed in the first instance; provided that
the Borrowers, upon the request of the Administrative Agent or such Lender,
agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Neither a Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrowers in
connection with this paragraph (g) or any other provision of this Section 5.4.

(h) The agreements of any Credit Party in this Section 5.4 shall survive the
termination of the Credit Documents and the payment of the Loans and all other
amounts payable hereunder.

 

-63-



--------------------------------------------------------------------------------

5.5. Computations of Interest and Fees.

(a) Interest on Eurodollar Loans and, except as provided in the next succeeding
sentence, ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Prime Rate and interest on overdue
interest shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed.

(b) Fees and Letters of Credit Outstanding shall be calculated on the basis of a
360-day year for the actual days elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrowers shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrowers are not obliged to make a
payment which they would otherwise be required to make, as a result of
Section 5.6(a), the Borrowers shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrowers to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, as follows:

(i) firstly, by reducing the amount or rate of interest required to be paid by
the Borrowers to the affected Lender under Section 2.8; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Borrowers to the affected Lender.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrowers an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrowers shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrowers. Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.

 

-64-



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent to Initial Borrowing

The initial Borrowing of Loans under this Agreement or the initial issuance of
any Letter of Credit hereunder is subject to the satisfaction of the following
conditions precedent:

6.1. Credit Documents. All legal matters incident to this Agreement, the
extension of the Loans hereunder and the other Credit Documents shall be
satisfactory to the Administrative Agent and there shall have been delivered to
the Administrative Agent (and if applicable, the Collateral Agent or the Fixed
Asset Collateral Agent, as the case may be) an executed counterpart of each of
the Credit Documents by each Credit Party.

6.2. Collateral. All certificates, agreements, documents (including, unless
delivered after the closing date, Section 9.17(b) control agreements) and
instruments, including Uniform Commercial Code or other applicable personal
property security financing statements required or reasonably requested by the
Collateral Agent or the Fixed Asset Collateral Agent to be delivered, executed,
filed, registered or recorded to create the Liens intended to be created by the
Security Agreements and perfect such Liens to the extent required by, and with
the priority required by, the Security Agreements shall have been executed,
filed, registered or recorded or delivered to the Collateral Agent or the Fixed
Asset Collateral Agent, as the case may be, for filing, registration or
recording.

6.3. Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel to the Borrowers, substantially in the form of Exhibit H-1, (b) Scott
Williams, General Counsel to the Borrowers, substantially in the form of
Exhibit H-2 and (c) the opinions of special local counsel to the Borrowers from
the jurisdictions listed on Schedule 6.3, in form and substance reasonably
satisfactory to the Administrative Agent. The Borrowers, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions.

6.4. No Default. After giving effect to the Borrowings on the Closing Date and
the other transactions contemplated hereby, no Default or Event of Default shall
have occurred and is continuing.

6.5. No Material Adverse Effect. Since December 31, 2010, no event or
circumstance shall have occurred or be existing that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

6.6. Existing Credit Agreement. The Administrative Agent shall have received
evidence that the Existing Credit Agreement has been, or concurrently with the
Closing Date is being, terminated and all amounts outstanding thereunder are
being repaid in full and all liens securing obligations under the Existing
Credit Agreement have been, or concurrently with the Closing Date are being,
released.

6.7. Corporate Documents. The Administrative Agent shall have received:

(a) a certificate of the secretary or assistant secretary of each Credit Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of

 

-65-



--------------------------------------------------------------------------------

each Organizational Document of such Credit Party certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Credit Party
authorizing the execution, delivery and performance of the Credit Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on behalf of such Credit Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (a));

(b) a certificate as to the good standing of each Credit Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

(c) such other documents as the Lenders, the Letter of Credit Issuer or the
Administrative Agent may reasonably request.

6.8. Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of the Borrowers, confirming compliance with the
conditions precedent set forth in this Section 6 and Section 7.1.

6.9. Fees. The Lenders shall have received the fees set forth in the Lender Fee
Letter and the Administrative Agent shall have received the fees set forth in
the Administrative Agent Fee Letter and all expenses (including the reasonable
fees, disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Closing Date shall have been paid.

6.10. Representations and Warranties. On the Closing Date the representations
and warranties made by each of the Borrowers shall be true and correct in all
material respects.

6.11. Solvency. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit M, dated as of the Closing Date and signed by
the chief financial officer of RailAmerica.

6.12. Lien Searches. The Administrative Agent shall have received the results of
a recent lien search report in such jurisdictions as may be reasonably requested
by the Administrative Agent and such reports shall reflect no Liens other than
Liens permitted by Section 10.2 and Liens securing the Existing Credit Agreement
to be terminated on the Closing Date.

6.13. Perfection Certificate. The Administrative Agent and the Collateral Agent
shall have received a duly completed and signed Perfection Certificate together
with all attachments thereto.

 

-66-



--------------------------------------------------------------------------------

6.14. USA PATRIOT Act. The Lenders and the Administrative Agent shall have
timely received the information required under Section 13.18.

6.15. Fixed Asset Security Agreement.

(a) The Closing Date Fixed Asset Security Agreement Amendment shall have been
executed by all parties thereto and be in form and substance reasonably
satisfactory to the Administrative Agent.

(b) The Closing Date Fixed Asset Security Agreement Affirmation shall have been
executed and delivered by all parties thereto and be in form and substance
reasonably satisfactory to the Administrative Agent.

6.16. Other Pari Passu Lien Secured Party Consent.

(a) The Revolving Collateral Agent, the Fixed Asset Collateral Agent and the
Company shall have entered into the Other Pari Passu Lien Secured Party Consent
(as defined in the Fixed Asset Security Agreement) relating to the Obligations
(as defined in the Revolving Only Collateral Security Agreement).

(b) The Company shall have delivered an officer certificate pursuant to
Section 8.16 of the Fixed Asset Security Agreement to the Collateral Agent and
the Fixed Asset Collateral Agent.

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue, extend, renew or increase the amount of any Letters of Credit
on any date is subject to the satisfaction of the following conditions
precedent:

7.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (a) no Default or Event of Default
shall have occurred and be continuing and (b) all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date).

7.2. Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Loan and each Swingline Loan, the Administrative
Agent shall have received (a) a Notice of Borrowing (whether in writing or by
telephone)

 

-67-



--------------------------------------------------------------------------------

meeting the requirements of Section 2.3 and (b) a fully completed and executed
Compliance Certificate.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

7.3. No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued or shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

In addition to the other conditions precedent herein set forth, if any Lender
be-comes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the Letter of Credit Issuer will not be required to issue any
Letter of Credit or to amend any out-standing Letter of Credit to increase the
face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, and the Swingline Lender will not be required to make any
Swingline Loan, unless the Letter of Credit Issuer or the Swingline Lender, as
the case may be, is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof satisfactory to the Letter of
Credit Issuer or Swingline Lender.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each
Credit Party makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

8.1. Corporate Status. Each Borrower and each Subsidiary (a) is a duly organized
and validly existing corporation or other entity in good standing under the laws
of the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) is duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

8.2. Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other

 

-68-



--------------------------------------------------------------------------------

organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

8.3. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party nor compliance with the
terms and provisions thereof nor the consummation of the Transactions and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality;
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of RailAmerica or any of the Restricted Subsidiaries (other
than Liens created under the Credit Documents) pursuant to, the terms of any
material indenture (including the Secured Note Indenture, any loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which RailAmerica or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound); or (c) violate any
provision of the certificate of incorporation, By-Laws or other constitutional
documents of RailAmerica or any of the Restricted Subsidiaries.

8.4. Litigation. There are no actions, suits, investigations or proceedings
(including Environmental Claims) pending or, to the knowledge of the Borrowers,
threatened with respect to the Borrowers or any of the other Subsidiaries that
(i) could reasonably be expected to result in a Material Adverse Effect or
(ii) involves this Agreement or the Transactions.

8.5. Margin Regulations. Neither the making of any extension of credit hereunder
nor the use of the proceeds thereof will violate the provisions of Regulation T,
U or X of the Board.

8.6. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document except for (i) those obtained or made and (ii) filings and
recordings in respect of Liens created under the Credit Documents.

8.7. Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by RailAmerica, any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent, the Collateral Agent and/or any Lender on or before the Closing Date
(including all information contained in the Credit

 

-69-



--------------------------------------------------------------------------------

Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections and pro forma financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

8.9. Financial Condition; Financial Statements. (a) The unaudited historical
consolidated financial information of RailAmerica and (b) the Historical
Financial Statements, in each case present or will, when provided, present
fairly in all material respects the combined financial position of RailAmerica
at the respective dates of said information, statements and results of
operations for the respective periods covered thereby. The financial statements
referred to in clause (b) of this Section 8.9 have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements. There has not occurred any change, event, development
or circumstance since December 31, 2010, that has had or could reasonably be
expected to have a Material Adverse Effect.

8.10. Tax Returns and Payments. Except for any failures that could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, RailAmerica and each of its Subsidiaries (a) has timely filed
all Tax returns, domestic and foreign, required to be filed by it; (b) has paid
all Taxes payable by it that have become due (including in the capacity of a
withholding agent), other than those being contested in good faith by the
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP (provided that such contest suspends the enforcement or
collection of such Taxes); (c) has provided adequate reserves in accordance with
GAAP for the payment of all Taxes not yet due and payable; and (d) has not ever
been a party to any understanding or arrangement constituting a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2) or
“tax shelter” within the meaning of Section 6662(d)(2)(C)(ii) of the Code and
Section 6111(c) or Section 6111(d) of the Code as in effect immediately prior to
the enactment of the American Jobs Creation Act of 2004.

8.11. Compliance with ERISA. Each Plan is in compliance with ERISA, the Code and
any applicable Requirement of Law; no Reportable Event has occurred (or is
reasonably likely to occur) with respect to any Plan; no Plan is insolvent or in
reorganization (or is reasonably likely to be insolvent or in reorganization),
and no written notice of any such insolvency or reorganization has been given to
any Borrower, any Subsidiary or any ERISA Affiliate; no Plan (other than a
multiemployer plan) has an accumulated or waived funding deficiency (or is
reasonably likely to have such a deficiency); no Borrower, Subsidiary or ERISA
Affiliate has incurred (or is reasonably likely to incur) any liability to or on
account of a Plan pursuant to

 

-70-



--------------------------------------------------------------------------------

Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any Borrower, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of any Borrower or any Subsidiary
or any ERISA Affiliate exists (or is reasonably likely to exist) nor has any
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the representations, warranties or agreements in this Section 8.11 would
not result, individually or in the aggregate, in an amount of liability that
would be reasonably likely to have a Material Adverse Effect or relates to any
matter disclosed in the financial statements of the Borrowers. No Plan (other
than a multiemployer plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Material Adverse Effect. With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than any
made with respect to (a) liability under Section 4201 or 4204 of ERISA or
(b) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of such Borrower.

8.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Schedule 8.12 is a complete and correct list of
all of the Subsidiaries of each Borrower as of the Closing Date, together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 8.12, on the Closing Date: (x) each
such Borrower and the other Subsidiaries will own, free and clear of Liens
(other than Liens created pursuant to the Security Documents), and have the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 8.12, (y) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there will be no outstanding Equity Rights
with respect to such Person.

(b) Investments. Set forth in Schedule 10.5 is a complete and correct list of
all Investments that are held by each Borrower or any of the other Subsidiaries
in any Person on the Closing Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment. Except as disclosed in Schedule 10.5, on the Closing Date each
Borrower and the other Subsidiaries will own, free and clear of all Liens (other
than Liens created pursuant to the Security Documents), all such Investments.

(c) Restrictions on Subsidiaries. On the Closing Date, to each Borrower’s
knowledge, neither the Borrowers nor any of the other Subsidiaries will be
subject to any indenture, agreement, instrument or other arrangement of the type
described in Section 10.11.

 

-71-



--------------------------------------------------------------------------------

8.13. Intellectual Property. Each Borrower and each of the Restricted
Subsidiaries have obtained all patents, trademarks, servicemarks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

8.14. Environmental Laws.

(a) Except as set forth on Schedule 8.14 or as could not reasonably be expected
to have a Material Adverse Effect: (i) the Borrowers and each of their
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrowers and each of their Subsidiaries are currently doing
business (including having obtained all material permits required under
Environmental Laws), (ii) the Borrowers will comply and cause each of their
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws) and (iii) none of the Borrowers or their
Subsidiaries has become subject to any Environmental Claim or any other
liability under any Environmental Law.

(b) Neither the Borrowers nor any of their Subsidiaries has treated, stored,
transported or disposed of, or arranged for disposal or treatment of, Hazardous
Materials at or from any current or, to the knowledge of the Borrowers and any
of their Subsidiaries, former real property or facility relating to its business
in a manner that could reasonably be expected to have a Material Adverse Effect,
and there has been no Release or threatened Release of Hazardous Materials by
the Borrowers or any of their Subsidiaries on, at, under or from any real
property or facility presently or, to the knowledge of the Borrowers or any of
their Subsidiaries formerly, owned, leased or operated by any of them which
could reasonably be expected to result in a Material Adverse Effect.

(c) No Person with an indemnity or contribution obligation to the Borrowers or
any of their Subsidiaries relating to compliance with or liability under any
Environmental Law is in default with respect to any such obligation in each case
which could reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Borrowers nor any of their Subsidiaries is obligated to perform
any action or otherwise incur any expense under any Environmental Law pursuant
to any order, decree, judgment or agreement by which it is bound, and neither
the Borrowers nor any of their Subsidiaries is conducting or financing, in whole
or in part, any investigation, remedial or corrective action pursuant to any
Environmental Law at any location, in each case which could reasonably be
expected to result in a Material Adverse Effect.

8.15. Properties. RailAmerica and each of its Subsidiaries have good and
marketable title to, leasehold interest in or easement, rights of way, rights to
operate or other similar estates in all properties that are necessary for the
operation of their respective businesses as currently conducted and as proposed
to be conducted, free and clear of all Liens (other than any Liens permitted by
this Agreement) and except for minor defects in title that do not interfere with
their ability to conduct business as currently conducted or to utilize such
properties for their

 

-72-



--------------------------------------------------------------------------------

intended purposes or where the failure to have such good title or interest could
not reasonably be expected to have a Material Adverse Effect.

8.16. Solvency. On the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date, and immediately following each Credit
Event, RailAmerica and its Restricted Subsidiaries, on a consolidated basis, are
Solvent.

8.17. Compliance with Laws and Agreements. RailAmerica and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

8.18. Canadian Pension Plans. The Canadian Pension Plans are duly registered
under the “Income Tax Act (Canada)” and any other applicable laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other applicable laws and no event has occurred which could
reasonably be expected to cause the loss of such registered status, except to
the extent that any failure to do so or event could not reasonably be expected
to have a Material Adverse Effect. All material obligations of any Credit Party
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements therefore have been performed on a timely basis, except to
the extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect. No written promises of benefit improvements under the
Canadian Pension Plans have been made except where such improvements could not
reasonably be expected to have a Material Adverse Effect. All contributions or
premiums required to be made or paid by the Credit Parties to the Canadian
Pension Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable laws, except as could not reasonably be expected
to result in a Material Adverse Effect. There have been no improper withdrawals
or applications of the assets of the Canadian Pension Plans. As of the Closing
Date, each of the Canadian Pension Plans are fully funded on a solvency basis
and going concern basis (using actuarial methods and assumptions which are
consistent with GAAP), except as could not reasonably be expected to result in a
Material Adverse Effect. None of the Credit Parties or any of their respective
Subsidiaries is subject to the United States Employee Retirement Income Security
Act of 1974, as amended.

8.19. Labor Matters. There are no strikes pending or, to the knowledge of
RailAmerica, threatened against RailAmerica or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The hours worked and payments made to employees of
RailAmerica and its Subsidiaries are not in violation in any material respect of
the Fair Labor Standards Act or any other applicable law dealing with such
matters. All material payments due from RailAmerica and any of its Subsidiaries
or for which any claim may be made against RailAmerica or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
RailAmerica or such Subsidiary to the extent required by GAAP. Except as set
forth on Schedule 8.19, consummation of the Transactions will not give rise to a
right of termination

 

-73-



--------------------------------------------------------------------------------

or right of renegotiation on the part of any union under any collective
bargaining agreement to which RailAmerica or any of its Subsidiaries (or any
predecessor) is a party or by which RailAmerica or any of its Subsidiaries (or
any predecessor) is bound, other than collective bargaining agreements that,
individually or in the aggregate, are not material to RailAmerica and its
Subsidiaries, taken as a whole.

8.20. Security Documents.

(a) Security Agreements. The Security Agreements are effective to create in
favor of the Collateral Agent (or, in the case of the Fixed Asset Collateral,
the Fixed Asset Collateral Agent) for the benefit Secured Parties, legal, valid
and enforceable Liens on, and security interests in, the Collateral (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)) and, when (i) financing
statements are filed in the offices specified on Schedule 6 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent (or, in the case of Fixed Asset Collateral, the Fixed Asset Collateral
Agent) of the Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent (or, in the case of the Fixed Asset Collateral,
the Fixed Asset Collateral Agent) to the extent possession or control by the
Collateral Agent (or, in the case of the Fixed Asset Collateral, the Fixed Asset
Collateral Agent) is required by each Security Agreement), the Liens created by
the Security Agreements shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Collateral
(other than such Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.

(b) Each Mortgage is effective to create, in favor of the Fixed Asset Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Credit Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law)), subject only
to Permitted Collateral Liens or other Liens acceptable to the Collateral Agent,
and when the Mortgages are filed in the offices specified on Schedule 6 to the
Perfection Certificate dated the Closing Date (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 9.10, 9.12, 9.13 and 9.17, when such Mortgage is filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 9.10, 9.12, 9.13 and 9.17), the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Credit Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Liens permitted by such Mortgage. None of the Mortgaged
Property upon which a Building or Manufactured (Mobile) Home is located is
material real property or material to the operation of the Borrowers business. A
“Building” is defined by the Federal Emergency Management Agency in connection
with the National Flood Insurance Program to mean “a walled or roofed structure”

 

-74-



--------------------------------------------------------------------------------

and a Manufactured (Mobile) Home is defined by the Federal Emergency Management
Agency in connection with the National Flood Insurance Program to mean “a
structure built on a permanent chassis, transported to its site in one or more
sections, and affixed to a permanent foundation.”

(c) Valid Liens. Each Security Document delivered pursuant to Sections 9.10 and
9.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent (or, in the case of the Fixed Asset Collateral, the
Fixed Asset Collateral Agent), for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Credit
Parties’ right, title and interest in and to the Collateral thereunder (except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law)), and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral (or, in the case of the Fixed Asset
Collateral, upon the taking of possession or control by the Fixed Asset
Collateral Agent) with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent (or, in the case of Fixed Asset Collateral, the Fixed Asset
Collateral Agent) to the extent required by any Security Document), such
Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in such
Collateral, in each case subject to no Liens other than the applicable Permitted
Liens.

8.21. Anti-Terrorism Law.

(a) No Credit Party and, to the knowledge of RailAmerica, none of their
respective Affiliates is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Credit Party and, to the knowledge of RailAmerica, no Affiliate or broker
or other agent of any Credit Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(1) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(2) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(3) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

-75-



--------------------------------------------------------------------------------

(4) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(5) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Credit Party and, to the knowledge of RailAmerica, no broker or other
agent of any Credit Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
Section 8.21(b), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

8.22. No Amendments. None of the Secured Notes Indenture or the Fixed Asset
Security Documents has been amended, modified, waived or terminated prior to the
Closing Date (other than any supplements to the Secured Notes Indenture or the
Fixed Asset Security Documents in order to add guarantors thereto), and the only
amendment, waiver or modification to any such document on the Closing Date shall
be pursuant to the Closing Date Fixed Asset Security Agreement Amendment.

8.23. Other Pari Passu Lien Obligations. (i) The Obligations constitute Other
Pari Passu Lien Obligations (as defined in the Secured Notes Indenture) for all
purposes of the Secured Notes Indenture, the Fixed Asset Security Agreement and
the Intercreditor Agreement, (ii) this Agreement constitutes an Other Pari Passu
Lien Agreement (as defined in the Fixed Asset Security Agreement) for all
purposes of the Fixed Asset Security Agreement and the Intercreditor Agreement,
(iii) the Secured Parties constitute Noteholder Secured Parties (as defined in
the Intercreditor Agreement) and Revolving Secured Parties (as defined in the
Intercreditor Agreement), in each case for all purposes of the Intercreditor
Agreement and shall constitute “Secured Parties” as defined in the Fixed Asset
Security Agreement, (iv) the Collateral Agent shall be the Authorized
Representative (as defined in the Fixed Asset Security Agreement) of the Secured
Parties and for purposes of the Mortgages and (v) the Obligations also
constitute “Obligations” under and as defined in the Fixed Asset Security
Agreement.

SECTION 9. Affirmative Covenants

Each Borrower hereby covenants and agrees that from the Closing Date and
thereafter, until the Final Date:

9.1. Information Covenants. RailAmerica will furnish to each Lender and the
Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC

 

-76-



--------------------------------------------------------------------------------

(or, if such financial statements are not required to be filed with the SEC or
an extension is granted by the SEC or pursuant to any rule or regulation
promulgated thereunder, on or before the date that is 90 days after the end of
each such fiscal year), the consolidated balance sheet of (i) RailAmerica and
its consolidated Subsidiaries and (ii) RailAmerica and the Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statement of operations and cash flows for such fiscal year,
setting forth comparative consolidated figures for the preceding fiscal year,
and certified by independent certified public accountants of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of RailAmerica or any of the Subsidiaries as a going concern.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC with respect to each of the first three quarterly accounting periods in
each fiscal year of RailAmerica (or, if such financial statements are not
required to be filed with the SEC or an extension is granted by the SEC or
pursuant to any rule or regulation promulgated thereunder, on or before the date
that is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheet of (i) RailAmerica and its consolidated Subsidiaries
and (ii) RailAmerica and the Restricted Subsidiaries, in each case as at the end
of such quarterly period and the related consolidated statement of operations
for such quarterly accounting period and for the elapsed portion of the fiscal
year ended with the last day of such quarterly period, and the related
consolidated statement of cash flows for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by an Authorized Officer of RailAmerica,
subject to changes resulting from audit and normal year-end audit adjustments.

(c) Budgets. Within 60 days after the commencement of each fiscal year of
RailAmerica, budgets of RailAmerica and its Restricted Subsidiaries,
collectively, in reasonable detail for the fiscal year (including for each
fiscal quarter in such fiscal year) as are customarily prepared by management of
RailAmerica for its internal use consistent in scope with the financial
statements provided pursuant to Section 9.1(a), setting forth the principal
assumptions upon which such budgets are based.

(d) Certificates. At the time of the delivery of the financial statements
provided for in Sections 9.1(a) and (b), (1) a reasonably detailed narrative
discussion of the changes in the financial condition and results of operations
of RailAmerica and its Restricted Subsidiaries compared with the budget for such
period and (2) a fully executed Compliance Certificate signed by an Authorized
Officer of the Company (which delivery may be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes); provided that the calculation of the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio for purposes of
Section 10.9 need only be included in such Compliance Certificate if (i) the
Borrowers are currently required to comply with Section 10.9 or (ii) if required
pursuant to Section 7.2(a).

 

-77-



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Notice of Material Events. Promptly after an Authorized Officer of
RailAmerica or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action RailAmerica proposes to take with respect thereto, (ii) any
litigation or governmental proceeding pending against RailAmerica or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, (iii) any Lien (other than Liens permitted by Section 10.2) or material
claim made or asserted in writing against any material portion of the
Collateral, (iv) any loss, damage or destruction to a material portion of the
Collateral in the amount of $2.0 million or more, whether or not covered by
insurance and (v) any sale, transfer or other disposition of any material
portion of the Accounts outside of the ordinary course of business.

(g) Environmental Matters. RailAmerica will promptly advise the Lenders in
writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against RailAmerica or any of
its Subsidiaries or any Real Estate;

(ii) Any condition or occurrence on any Real Estate that (x) results in
noncompliance by RailAmerica or any of its Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against RailAmerica, any of its Subsidiaries or any Real
Estate;

(iii) Any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) The taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by RailAmerica or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

(h) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by RailAmerica or any of its Subsidiaries (other than amendments to
any registration statement (to

 

-78-



--------------------------------------------------------------------------------

the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that RailAmerica or any of its
Subsidiaries shall send to the holders of any publicly issued debt of
RailAmerica and/or any of its Subsidiaries (including the Initial Secured Notes,
whether publicly issued or not) in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent or the Collateral Agent on its own behalf
or on behalf of any Lender may reasonably request in writing from time to time.

(i) Pro Forma Adjustment Certificate. Not later than the consummation of the
acquisition or disposition by RailAmerica or any Restricted Subsidiary for which
there shall be a Pro Forma Adjustment or not later than any date on which
financial statements are delivered with respect to any four-quarter period in
which a Pro Forma Adjustment is made as a result of the consummation of the
acquisition or disposition by RailAmerica or any Restricted Subsidiary for which
there shall be a Pro Forma Adjustment, a certificate of an Authorized Officer of
RailAmerica setting forth the amount of such Pro Forma Adjustment and, in
reasonable detail, the calculations and basis therefor.

(j) Perfection Certificate Supplement. RailAmerica shall concurrently with the
delivery of financial statements pursuant to Section 9.1(a), deliver to the
Administrative Agent, the Collateral Agent and the Fixed Asset Collateral Agent
a Perfection Certificate Supplement and a certificate of a Authorized Officer
and the chief legal officer of RailAmerica certifying that all UCC financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

9.2. Books, Records and Inspections. RailAmerica will, and will cause each of
the Subsidiaries to, permit officers and designated representatives of the
Administrative Agent, the Collateral Agent or one or more Lenders to visit and
inspect any of the properties or assets of RailAmerica and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection, and to examine the books of account of RailAmerica
and any such Subsidiary and discuss the affairs, finances and accounts of
RailAmerica and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants; provided, however, the
Administrative Agent, the Collateral Agent and the Lenders shall be limited to
two such examinations per calendar year, which shall be at the sole expense of
the Credit Parties; provided further, however, (i) if an Event of Default has
occurred and is continuing there shall be no limitation as to the number and
frequency of such examinations at the sole expense of the Credit Parties and
(ii) any examinations made pursuant to clause (i) of this proviso shall not
count against the number of examinations permitted under the first proviso of
this sentence.

 

-79-



--------------------------------------------------------------------------------

9.3. Maintenance of Insurance. RailAmerica will, and will cause each of the
Subsidiaries to, at all times maintain in full force and effect, by financially
sound and reputable insurers in such amounts as shall be customary for similar
businesses and maintain such other reasonable insurance (including flood
insurance, and to the extent consistent with past practices, self-insurance) of
such types, to such extent and against such risks, as are usually insured
against by companies engaged in the same or a similar business; and will furnish
to the Lenders, upon written request from the Administrative Agent, the
Collateral Agent or the Fixed Asset Collateral Agent, information presented in
reasonable detail as to the insurance so carried.

9.4. Payment of Taxes. Except for any failures that could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
RailAmerica and each of its Subsidiaries will timely pay and discharge, all
Taxes imposed upon it or upon its income or profits, or upon any properties
belonging to it, and all lawful claims that, if unpaid, could reasonably be
expected to become a Lien upon any properties of RailAmerica or any of the
Subsidiaries; provided that neither RailAmerica nor any of the Subsidiaries
shall be required to pay any such Tax, if (x) such Taxes is being contested in
good faith and by proper proceedings, (y) if it has maintained adequate reserves
with respect thereto in accordance with GAAP and (z) such proceedings will
suspend the enforcement or collection of such Taxes.

9.5. Existence. RailAmerica will do, and will cause each Subsidiary to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence, corporate rights and authority, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that RailAmerica and its Subsidiaries may consummate
any transaction permitted under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Obligations, etc. RailAmerica will, and will
cause each Subsidiary to, comply with all applicable laws, rules, regulations
and orders, including Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

9.7. ERISA. Promptly after RailAmerica or any Subsidiary or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, RailAmerica will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of RailAmerica
setting forth details as to such occurrence and the action, if any, that
RailAmerica, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by RailAmerica, such Subsidiary, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA

 

-80-



--------------------------------------------------------------------------------

(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against RailAmerica, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified RailAmerica, any Subsidiary
or any ERISA Affiliate of its intention to appoint a trustee to administer any
Plan; that RailAmerica, any Subsidiary or any ERISA Affiliate has failed to make
a required installment or other payment pursuant to Section 412 of the Code with
respect to a Plan; or that RailAmerica, any Subsidiary or any ERISA Affiliate
has incurred or will incur (or has been notified in writing that it will incur)
any liability (including any contingent or secondary liability) to or on account
of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

9.8. Good Repair. RailAmerica will, and will cause each of the Restricted
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner as in the judgment of RailAmerica may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.

9.9. End of Fiscal Years; Fiscal Quarters. Neither RailAmerica nor any of its
Subsidiaries will change its fiscal year or fiscal quarters.

9.10. Additional Subsidiary Guarantors and Grantors.

(a) Each Borrower will cause any direct or indirect Restricted Domestic
Subsidiary formed or otherwise purchased or acquired after the Closing Date
(including pursuant to a Permitted Acquisition) and each Subsidiary that becomes
or is designated a Restricted Domestic Subsidiary after the Closing Date to
execute a supplement to each of the Guarantee and the Security Agreements,
substantially in the form of Annex B or Annex 1, as applicable, to the
respective agreement in order to become a Guarantor under the Guarantee and a
grantor under the Security Agreements and to cause such Subsidiary to take all
such actions required under the Security Agreements, to perfect the security
interest in the Collateral of such Restricted Domestic Subsidiary. The Borrowers
shall also cause to be delivered to the Collateral Agent (or in the case of
Equity Interests that would constitute Fixed Asset Collateral, the Fixed Asset
Collateral Agent) for pledging under the applicable Security Agreement (A) the
certificates, if any, evidencing all of the Equity Interests of any Subsidiary
formed or otherwise purchased or acquired after the Closing Date, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests (provided that no more than 65% of the voting Equity Interests of any
Foreign Subsidiary that is a direct Subsidiary of a Domestic Subsidiary shall be
required to be so delivered

 

-81-



--------------------------------------------------------------------------------

and so pledged) and (B) all intercompany notes owing from such Subsidiary to any
Credit Party, together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Credit Party. Notwithstanding the
foregoing, the Borrowers shall not be required to, nor shall any Borrower be
required to cause any Restricted Subsidiary to, grant any security in any assets
of any new direct or indirect Restricted Domestic Subsidiary or to require any
new direct or indirect Restricted Domestic Subsidiary to become a Guarantor
under the Guarantee and a grantor under the Security Agreements to the extent
that such new Restricted Domestic Subsidiary shall be restricted from pledging
such assets by any valid and enforceable contractual obligation (to the extent
such restriction is not overridden by the UCC); provided that (i) the Total
Assets of each such new Restricted Subsidiary are less than $25.0 million and
the Total Assets of all such Persons that become Restricted Subsidiaries are
less than $75.0 million in the aggregate and (ii) such restriction was not
incurred in connection with, or in contemplation of, such Person becoming a
Restricted Subsidiary.

(b) With respect to any property acquired after the Closing Date by any Credit
Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 30 days after
the acquisition thereof) (i) execute and deliver to the Administrative Agent and
the Collateral Agent (and, in the case of any property that would constitute
Fixed Asset Collateral, the Fixed Asset Collateral Agent) such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent (and, in the case of any property
that would constitute Fixed Asset Collateral, the Fixed Asset Collateral Agent)
shall deem necessary or advisable to grant to the Collateral Agent (or, in the
case of any property that would constitute Fixed Asset Collateral, the Fixed
Asset Collateral Agent), for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. The Borrowers shall otherwise take such actions and
execute and/or deliver to the Collateral Agent (and, in the case of any property
that would constitute Fixed Asset Collateral, the Fixed Asset Collateral Agent)
such documents as the Administrative Agent (and, in the case of any property
that would constitute Fixed Asset Collateral, the Fixed Asset Collateral Agent)
shall require to confirm the validity, perfection and priority of the Lien of
the Security Documents on such after-acquired properties.

9.11. Use of Proceeds. The Letters of Credit and the proceeds of all Loans will
be used for working capital needs and general corporate purposes and to
effectuate the Transactions.

9.12. Further Assurances. RailAmerica will, and will cause each other Credit
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent, the Collateral Agent (and, in the case of any
property that would constitute Fixed Asset Collateral, the Fixed Asset
Collateral Agent) or the Required Lenders may reasonably request, in order to
grant, preserve, protect and

 

-82-



--------------------------------------------------------------------------------

perfect the validity and priority of the security interests created or intended
to be created by the Security Agreements, all at the expense of RailAmerica and
the Restricted Subsidiaries; provided that Mortgages shall not be recorded in
any states that the Administrative Agent and the Borrowers agree that there are
limits on the ability to record, or that there is an unreasonable administrative
burden in connection with, commercial revolving credit Mortgages.
Notwithstanding the foregoing, Mortgages shall not be given if third party
consents are required nor will Mortgages be recorded in states with (a) a
significant Mortgage recording tax such as Alabama, Kansas (to the extent they
were not recorded under the Secured Notes Indenture) and Virginia or (b) an
unreasonable administrative burden in connection with commercial revolving
credit mortgages such as New York, unless, in either case, the Fixed Charge
Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered falling below 1.75 at which
point the Borrower and each Credit Party shall cause, within 30 days, such
Mortgages to be recorded). In the event any Mortgages are recorded in New York
at any time, and, to the extent Indebtedness outstanding under the Loans shall
at any time be less than $206,041.92 or to the extent otherwise required by law
to grant, preserve, protect or perfect the Liens created by the Mortgage on any
Mortgaged Property located in the State of New York and the validity or priority
thereof, the Borrower will, and will cause each of its applicable Subsidiaries
to, promptly take all such further actions including the payment of any
additional mortgage recording taxes, fees, charges, costs and expenses required
so to grant, preserve, protect or perfect the Liens created by such Mortgage to
the maximum amount of Indebtedness by its terms secured thereby and the validity
or priority of any such Lien.

9.13. Real Property, etc.

(a) Promptly following the acquisition by the Borrower or the applicable Credit
Party of any After Acquired Property (but subject to the limitations, if
applicable, described in the Credit Documents), the Borrower or such Credit
Party shall execute and deliver (i) such mortgages, deeds of trust, security
instruments, financing statements and certificates and (ii) opinions of counsel
as shall be reasonably necessary to vest in the Fixed Asset Collateral Agent a
perfected security interest in such After Acquired Property and to have such
After Acquired Property added to the Collateral and thereupon all provisions of
this Agreement relating to the Collateral shall be deemed to relate to such
After Acquired Property to the same extent and with the same force and effect;
provided, however, that, with respect to After Acquired Property that consists
of real property, any such Mortgages shall not be recorded in states with (a) a
significant mortgage recording tax such as Alabama, Kansas (to the extent they
were not recorded under the Secured Notes Indenture) and Virginia or (b) an
unreasonable administrative burden in connection with commercial revolving
credit mortgages such as New York, unless in either of the foregoing cases the
Fixed Charge Coverage Ratio for the last Test Period at the end of which
Section 9.1 Financials were required to have been delivered falls below
1.75. Notwithstanding the foregoing, the Borrower shall not be required to
obtain any title insurance or surveys with respect to any of such properties nor
will mortgages be given if third party consents are required.

9.14. [Reserved].

9.15. Information Regarding Collateral. No Credit Party will effect any change
(i) in such Credit Party’s legal name, (ii) in the location of such Credit
Party’s chief executive

 

-83-



--------------------------------------------------------------------------------

office, (iii) in such Credit Party’s identity or organizational structure,
(iv) in such Credit Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in such Credit Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the Fixed
Asset Collateral Agent and the Administrative Agent not less than 30 days’ prior
written notice (in the form of an Officers’ Certificate), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Fixed Asset Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Fixed Asset Collateral Agent and the Administrative Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent (and, in the case of the Fixed Asset Collateral, the Fixed Asset
Collateral Agent) for the benefit of the Secured Parties in the Collateral, if
applicable. Each Credit Party agrees to promptly provide the Collateral Agent
with certified Organizational Documents reflecting any of the changes described
in the preceding sentence. Each Credit Party also agrees to promptly notify the
Collateral Agent and the Fixed Asset Collateral Agent of any change in the
location of any office in which it maintains books or records relating to
Collateral owned by it.

9.16. Specified Financial Maintenance Covenant. If any Indebtedness incurred
(including, for the avoidance of doubt, through any refinancing, renewal,
extension or refunding) pursuant to Section 10.1(i), (k) or (m) shall contain a
Specified Financial Maintenance Covenant, such Specified Financial Maintenance
Covenant (as such Specified Financial Maintenance Covenant is in effect on the
date of the incurrence of such Indebtedness) shall be incorporated by reference
into this Agreement and all aspects of such Specified Financial Maintenance
Covenant (as such Specified Financial Maintenance Covenant is in effect on the
date of the incurrence of such Indebtedness) shall be required to be complied
with until the repayment in full of such Indebtedness.

9.17. Post Closing Requirements.

(a) The Borrowers shall, and shall cause each applicable Credit Party to, within
one hundred-twenty days (120) days after the Closing Date, deliver to the
Administrative Agent and the Fixed Asset Collateral Agent (and with respect to
the Mortgages referenced in this Section 9.17(a), to record) each of the
following (unless such 120 day period is extended by the Administrative Agent in
its reasonable discretion):

(i) a Mortgage in favor of the Fixed Asset Collateral Agent encumbering the fee,
leasehold or other interest, as the case may be, in each Mortgaged Property,
duly executed and acknowledged by the Borrowers or applicable Credit Party that
is the owner or holder of the fee, leasehold or other interest constituting each
such Mortgaged Property, in form for recording in the appropriate recording
office of the political subdivision where such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof and such
financing statements and other similar statements as are contemplated in respect
of each such Mortgage by the local counsel opinion referred to in subparagraph

 

-84-



--------------------------------------------------------------------------------

(v) below, and any other instruments necessary to grant the interests purported
to be granted by each such Mortgage under the laws of any applicable
jurisdiction, which Mortgages and financing statements and other instruments
shall be effective to create a Lien on such Mortgaged Property in favor of the
Fixed Asset Collateral Agent for the benefit of the Secured Parties, subject to
Permitted Collateral Liens; provided that Mortgages shall not be recorded in any
states that the Administrative Agent and the Borrowers agree that there are
limits on the ability to record, or that there is an unreasonable administrative
burden in connection with, commercial revolving credit Mortgages;

(ii) certificates of insurance (excluding evidence of flood insurance) covering
the Mortgaged Property, which certificates reflect the Fixed Asset Collateral
Agent for the benefit of the Secured Parties, as additional insured and loss
payee, as applicable, and mortgagee, all in form and substance reasonably
acceptable to the Administrative Agent;

(iii) checks or wire transfers to the title insurance company in respect of
amounts in payment of required mortgage recording taxes, recording costs and
other fees and charges due in respect of or in connection with the execution,
delivery or recording of the Mortgages (other than in New York, Alabama and
Virginia), financing statements and other instruments contemplated by clause
(i) of this Section 9.17;

(iv) copies of all Leases (as defined in the Mortgages) and memoranda of leases
with respect to each Mortgaged Property with respect to which a Borrower or any
Credit Party holds a leasehold interest;

(v) opinions of counsel for the Borrowers and the Subsidiary Guarantors
regarding due authorization, execution, delivery and enforceability of the
Mortgages; and

(vi) memoranda of intercreditor agreements in form and substance reasonably
accepted to Fixed Asset Collateral Agent and the Collateral Agent, duly executed
and acknowledged by the Fixed Asset Collateral Agent, necessary to ensure and/or
demonstrate that the Mortgages shall be subject to the terms of the
Intercreditor Agreement.

Neither the Borrowers nor any Credit Party shall be required to obtain any title
insurance with respect to any Mortgaged Properties. Each Lender agrees that
neither the Administrative Agent, Collateral Agent, the Sole Lead Arranger, and
Joint Bookrunners, the Borrowers (and their Subsidiaries) nor any of their
officers, directors, agents, attorneys or other representatives shall have any
liability to any Lender as a result of the foregoing. Notwithstanding the
foregoing, no mortgages will be granted by the Borrowers or applicable Credit
Party if third party consents are required nor will Mortgages be recorded in
states with (a) a significant Mortgage recording tax such as Alabama, Kansas (to
the extent they were not recorded under the Secured Notes Indenture) and
Virginia or (b) an unreasonable administrative burden in connection with
commercial revolving credit mortgages such as New York (except in the case of
the Alabama, Kansas (to the extent they were not recorded under the Secured
Notes Indenture), Virginia and New York Mortgages, the Borrower and each Credit
Party shall cause, within 30 days, such Mortgages to be recorded upon the Fixed
Charge Coverage Ratio falling below 1.75 for the last Test Period at the end of
which Section 9.1 Financials were required to have been delivered).

 

-85-



--------------------------------------------------------------------------------

(b) The Borrowers will, and will cause the other applicable Credit Parties to,
enter into control agreements between the applicable Credit Party and the
Collateral Agent with respect to the accounts listed on Schedule 9.17(b) within
30 days following the Closing Date (or such later date as the Administrative
Agent may agree to), with each such control agreement in form and substance
satisfactory to the Administrative Agent.

9.18. Fixed Asset Security Agreement. If at any time the outstanding principal
amount of the Secured Notes is not greater than the Commitments, the Credit
Parties will enter into such amendments to the Fixed Asset Security Agreement to
the effect that an “Event of Default” thereunder shall mean an Event of Default
hereunder, and such other changes to reflect that the governing document of the
Fixed Asset Security Agreement shall be this Agreement and not the Secured Notes
Indenture. Such amendments shall be in form and substance reasonably
satisfactory to the Collateral Agent.

SECTION 10. Negative Covenants.

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until the Final Date:

10.1. Limitation on Indebtedness. RailAmerica will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness arising under the Credit Documents;

(b) subject to compliance with Section 10.5, Indebtedness of (i) RailAmerica to
any Restricted Subsidiary, (ii) RATC or any Subsidiary Guarantor to RailAmerica
or any Restricted Subsidiary, (iii) any Restricted Subsidiary of RailAmerica
which is not RATC or a Subsidiary Guarantor to any other Restricted Subsidiary
of RailAmerica which is not RATC or a Subsidiary Guarantor and (iv) subject to
compliance with the requirements of Section 10.5, any Restricted Subsidiary of
RailAmerica which is not RATC or a Subsidiary Guarantor to a Credit Party;
provided that any Indebtedness of any Borrower or any Subsidiary Guarantor that
is owed to any Restricted Subsidiary which is not RATC or a Subsidiary Guarantor
shall be subordinated in right of payment to the Obligations following an Event
of Default;

(c) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

(d) Guarantee Obligations incurred by (i) Subsidiary Guarantors or a Borrower of
Indebtedness of Subsidiary Guarantors or a Borrower that is otherwise permitted
to be incurred under this Agreement, (ii) Restricted Subsidiaries that are not
Subsidiary Guarantors of Indebtedness of Restricted Subsidiaries that are not
Guarantors that is otherwise permitted to be incurred under this Agreement and
(iii) subject to compliance with the requirements of Section 10.5, Borrowers or
Subsidiary Guarantors in respect of Indebtedness of Restricted Subsidiaries that
are not Subsidiary Guarantors that is otherwise permitted to be incurred under
this Agreement;

 

-86-



--------------------------------------------------------------------------------

(e) (i) Indebtedness (including Indebtedness arising under Capital Leases)
(A) incurred within 180 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets or otherwise incurred in respect of Capital
Expenditures and (B) arising under Capital Leases, other than Capital Leases in
effect on the date hereof, and (ii) any one or more successive refinancings,
refundings, renewals or extensions of any Indebtedness specified in subclause
(i) or (ii) above; provided further that the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension; provided further that the
aggregate amount of Indebtedness incurred pursuant to this Section 10.1(e)
(together with the amount of refinancing Indebtedness in respect thereof) shall
not exceed the greater of (x) $80.0 million and (y) 5.0% of Total Assets at any
time outstanding;

(f) Indebtedness outstanding on the Closing Date (other than any Indebtedness
referred to in Section 10.1(i)) and listed on Schedule 10.1 and any one or more
successive issuances or incurrences of Permitted Refinancing Indebtedness in
respect thereof;

(g) Indebtedness in respect of Hedge Agreements entered into in the ordinary
course of business (and not for speculative purposes) in order to protect
RailAmerica or any of the Restricted Subsidiaries against fluctuations in
interest rates, currency exchange rates or commodity prices;

(h) (A) Acquired Debt; provided that on a Pro Forma Basis after giving effect to
the incurrence of such Acquired Debt and the corresponding Permitted
Acquisition, the Fixed Charge Coverage Ratio for the most recent Test Period at
the end of which Section 9.1 Financials were required to have been delivered
would be (i) at least 2.00 to 1.00 or (ii) greater than the Fixed Charge
Coverage Ratio for such Test Period immediately prior to giving effect to the
incurrence of such Acquired Debt and the corresponding Permitted Acquisition and
(B) one or more successive issuances or incurrences of Permitted Refinancing
Indebtedness in respect of the Indebtedness referred to in clause (A) of this
Section 10.1(h);

(i) Indebtedness of the Credit Parties under the Secured Notes and one or more
successive issuances or incurrences of Permitted Refinancing Indebtedness in
respect thereof;

(j) Indebtedness of Foreign Subsidiaries in an aggregate amount at any time
outstanding not to exceed the greater of (x) $25.0 million and (y) 15% of Total
Assets of Restricted Foreign Subsidiaries; provided that Indebtedness under this
clause (j) may be incurred under any debt facility;

(k) (x) additional Indebtedness not otherwise permitted hereunder in an
aggregate amount not to exceed the sum of $100.0 million at any time outstanding
and (y) Indebtedness equal to 100% of the net cash proceeds received by
RailAmerica after the Closing Date from the issue or sale of Equity Interests of
RailAmerica or cash contributed to the capital of RailAmerica (in each case
other than proceeds of Disqualified

 

-87-



--------------------------------------------------------------------------------

Capital Stock or sales of Equity Interests to RailAmerica or any of its
Subsidiaries) as determined in accordance with clause (3) of the definition of
“Available Amount Basket” to the extent such net cash proceeds or cash have not
been applied pursuant to such clauses to make Restricted Payments or to make
Investments or payments of Indebtedness through use of the Available Amount
Basket and one or more successive issuances or incurrences of Permitted
Refinancing Indebtedness in respect of the Indebtedness referred to in
Section 10.1(k)(y); provided further that the aggregate amount of Indebtedness
incurred or guaranteed by Restricted Subsidiaries that are not RATC or
Subsidiary Guarantors pursuant to this clause (k) shall not exceed $50.0
million;

(l) Indebtedness arising from agreements of RailAmerica or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(m) (A) Indebtedness of one or more Borrowers or Subsidiary Guarantors; provided
that (a) such Indebtedness matures on or after the 91st day following the
Maturity Date, (b) the Weighted Average Life to Maturity of such Indebtedness is
at least 91 days longer than the Weighted Average Life to Maturity of the
Commitments at the time such Indebtedness is incurred, (c) the terms of such
Indebtedness do not provide for any mandatory redemption or prepayment or
mandatory offer to purchase or prepay on or prior to the Maturity Date (other
than customary offers to purchase upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default), (d) no
Restricted Subsidiary of RailAmerica that is not a Subsidiary Guarantor or a
Borrower is a guarantor or obligor with respect to such Indebtedness and (e) on
a Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
the application of proceeds therefrom, the Fixed Charge Coverage Ratio for the
most recent Test Period at the end of which Section 9.1 Financials were required
to have been delivered would be at least 2.00 to 1.00 and (B) one or more
successive issuances or incurrences of Permitted Refinancing Indebtedness in
respect of the Indebtedness referred to in clause (A) of this Section 10.1(m);

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness in
extinguished within five Business Days of its incurrence;

(o) Indebtedness of RailAmerica or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business; and

(p) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by RailAmerica or any Restricted Subsidiary in
the ordinary course of business or consistent with past practice or industry
practice.

 

-88-



--------------------------------------------------------------------------------

10.2. Limitation on Liens. RailAmerica will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of RailAmerica or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents;

(b) Permitted Liens;

(c) (A) Liens securing Indebtedness permitted pursuant to Section 10.1(e);
provided that such Liens attach at all times only to the assets so financed and
(B) Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 10.1(j);

(d) Liens existing on the Closing Date and listed on Schedule 10.2;d

(e) the replacement, extension or renewal of any Lien permitted by clause (c),
(d), (f) or (j) of this Section 10.2 in each case upon or in the same assets
theretofore subject to such Lien or the replacement, extension or renewal
(without any increase in the amount of Indebtedness secured thereby);

(f) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to an Investment permitted pursuant to
Section 10.5 to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.1(h), provided that such Liens attach at all times only
to the same assets that such Liens attached to, and secure only the same
Indebtedness that such Liens secured, immediately prior to such Investment and
were not created in contemplation thereof;

(g) additional Liens on assets that do not constitute Collateral so long as the
aggregate principal amount of the obligations so secured does not exceed the
greater of (x) $10.0 million and (y) 0.75% of Total Assets;

(h) Liens on Fixed Asset Collateral securing Indebtedness and other obligations
incurred pursuant to Section 10.1(i), so long as such Liens are subject to the
Intercreditor Agreement in the capacity of “Notes Obligations” or “Other Pari
Passu Lien Obligations” and are granted pursuant to one or more Fixed Asset
Security Documents or are junior to the Liens securing the Obligations;

(i) if such Liens are on assets of a Credit Party, solely to the extent such
Liens are subordinate to the Liens securing the Obligations on terms reasonably
satisfactory to the Administrative Agent, Liens securing Indebtedness or other
obligations of a Restricted Subsidiary owing to RailAmerica or another
Restricted Subsidiary permitted to be incurred under Section 10.1(b);

(j) so long as such Liens are subject to the Intercreditor Agreement in the
capacity of “Notes Obligations” or “Other Pari Passu Lien Obligations” and are
granted pursuant to one or more Fixed Asset Security Documents or are junior to
the Liens securing

 

-89-



--------------------------------------------------------------------------------

the Obligations, Liens on Fixed Asset Collateral; provided that, on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness, (x) the
Consolidated Senior Secured Debt to Consolidated EBITDA Ratio as of the date of
incurrence of such Indebtedness would have been less than or equal to 4.00 to
1.00 and (y) the Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio as of the date of incurrence of such Indebtedness would have been less
than or equal to 3.50 to 1.00; and

(k) so long as such Liens are subject to the Intercreditor Agreement in the
capacity of “Notes Obligations” or “Other Pari Passu Lien Obligations” and are
granted pursuant to one or more Fixed Asset Security Documents or are junior to
the Liens securing the Obligations, Liens on Fixed Asset Collateral securing
Indebtedness permitted to be incurred pursuant Section 10.1; provided that the
proceeds of such Indebtedness are used solely to finance the purchase or
acquisition of Railroad Assets or Equity Interests of a Person 90% of whose
assets are Railroad Assets (and/or the repayment of Acquired Debt and/or fees
and expenses incurred in connection therewith) and, in each case, such Railroad
Assets or the assets of such Person, as the case may be, are pledged as Fixed
Asset Collateral and such Person becomes a Subsidiary Guarantor, and the
principal amount of such Indebtedness does not exceed four times the
Consolidated EBITDA of such Railroad Assets or Person (determined as of any
references in the definition of Consolidated EBITDA to RailAmerica were to such
Railroad Assets or such Person) for the most recently ended four full fiscal
quarters for which internal statements are available (with such pro forma
adjustments for such acquisition or purchase as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of Pro
Forma Basis), without duplication of the Consolidated EBITDA of such Railroad
Assets or Person included in the calculation of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio or the Consolidated Senior Secured
Debt to Consolidated EBITDA Ratio for purposes of any Lien incurred under
Section 10.2(j).

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 10.2 may at any time attach to any Credit Party’s Accounts, other than
involuntary Permitted Liens and those permitted under clause (a) above.

10.3. Limitation on Fundamental Changes. RailAmerica will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) any Subsidiary of RailAmerica or any other Person may be merged or
consolidated with or into any Borrower; provided that (i) such Borrower shall be
the continuing or surviving corporation, or the Person formed by or surviving
any such merger or consolidation (if other than such Borrower) shall be an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia (such Person, other than a Borrower, being
herein referred to as the “Successor Credit Party”); (ii) the Successor Credit
Party shall expressly assume all the obligations of such Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto

 

-90-



--------------------------------------------------------------------------------

or thereto in form reasonably satisfactory to the Administrative Agent; (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation; and (iv) RailAmerica shall have delivered to the Administrative
Agent, the Collateral Agent and the Fixed Asset Collateral Agent an Officer’s
Certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Credit Party will succeed to, and be substituted for,
such Borrower under this Agreement;

(b) any Subsidiary of RailAmerica (other than RATC) or any other Person may be
merged, amalgamated or consolidated with or into any one or more Subsidiaries of
RailAmerica; provided that (i) in the case of any merger or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving corporation or (B) RailAmerica shall take all
steps necessary to cause the Person formed by or surviving any such merger or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary; (ii) in the case of any merger, amalgamation or consolidation
involving one or more Subsidiary Guarantors, a Subsidiary Guarantor shall be the
continuing or surviving corporation or the Person formed by or surviving any
such merger, amalgamation or consolidation (if other than a Subsidiary
Guarantor), (A) shall be an entity organized under the laws of the United
States, any state thereof or the District of Columbia and (B) shall execute a
supplement to the Guarantee Agreement and each of the Security Agreements, in
form and substance reasonably satisfactory to the Administrative Agent in order
to become a Subsidiary Guarantor and pledgor and grantor of Collateral for the
benefit of the Secured Parties; (iii) no Default or Event of Default would
result from the consummation of such merger, amalgamation or consolidation; and
(iv) RailAmerica shall have delivered to the Administrative Agent, the
Collateral Agent and the Fixed Asset Collateral Agent an Officers’ Certificate
and opinion of counsel each stating that such merger, amalgamation or
consolidation and such supplements to any Security Document comply with this
Agreement;

(c) any Restricted Subsidiary that is not a Subsidiary Guarantor may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to a Borrower or any other Restricted Subsidiary;

(d) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to a Borrower
or any Subsidiary Guarantor;

(e) any Restricted Subsidiary (other than RATC) may liquidate or dissolve if
(x) RailAmerica determines in good faith that such liquidation or dissolution is
in the best interests of RailAmerica and is not materially disadvantageous to
the Lenders and (y) to the extent such Restricted Subsidiary is a Credit Party,
any assets or business not otherwise disposed of or transferred in accordance
with Section 10.4 or 10.5, or, in the case of any such business, discontinued
without being disposed of or transferred, shall be transferred to, or otherwise
owned or conducted by, another Credit Party after giving effect to such
liquidation or dissolution;

 

-91-



--------------------------------------------------------------------------------

(f) any merger, dissolution, liquidation, consolidation or disposition of a
Subsidiary, the purpose of which is to effect (i) a disposition permitted by
Section 10.4 (other that Section 10.4(d)) shall be permitted or (ii) any
Investment permitted by Section 10.5 shall be permitted; and

(g) RailAmerica and its Restricted Subsidiaries may not sell all or
substantially all of their assets unless (x) each Lender consents thereto and
(y)(A) RailAmerica is the surviving corporation or (B) the Person formed by or
surviving any such consolidation or merger (if other than RailAmerica) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a Person organized or existing under the laws of the
United States, any state thereof or the District of Columbia (such Person being
herein called the “Successor”) and the Successor expressly assumes all the
obligations of RailAmerica under Credit Documents pursuant to documentation and
instruments reasonably satisfactory to the Administrative Agent; provided
further that the Borrower agrees to provide any documentation and other
information about the Successor as shall have been reasonably requested in
writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act.

10.4. Limitation on Sale of Assets. RailAmerica will not, and will not permit
any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(ii) sell to any Person any shares owned by it of any Restricted Subsidiary’s
capital stock, except that:

(a) RailAmerica and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of used, obsolete, damaged, worn out or surplus equipment, vehicles,
inventory and other assets in the ordinary course of business or any disposition
of abandoned rail lines or abandoned property or any disposition of inventory or
goods held for sale in the ordinary course of business;

(b) RailAmerica and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets for at least Fair Market Value of the assets sold or
otherwise disposed of; provided that (i) the consideration received for any such
sales, transfers and disposals shall consist of not less than 75% cash
consideration or Permitted Investments; provided that for the purposes of this
clause (i) the following shall be deemed to be cash: (A) any liabilities (as
shown on RailAmerica’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of RailAmerica or such
Restricted Subsidiary assumed by the transferee with respect to the applicable
sale, transfer or disposal, as to which RailAmerica and all of the Restricted
Subsidiaries shall have been released by all applicable creditors in writing,
other than liabilities that are by their terms (1) subordinated to the payment
in cash of the Obligations or (2) in the case of a sale by a Borrower or a
Subsidiary Guarantor, not secured by the assets that are the subject of such
sale, transfer or disposal, (B) any securities received by the Person making
such sale, transfer or disposal from the transferee that are converted by such
Person into

 

-92-



--------------------------------------------------------------------------------

cash (to the extent of the cash received) within 180 days following the closing
of the applicable sale, transfer or disposal and (C) any Designated Non-Cash
Consideration received by RailAmerica or any Restricted Subsidiary in such Asset
Sale having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of (x) $45.0 million and
(y) 3.0% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value; and (ii) after giving effect to any such sale,
transfer or disposition, no Default or Event of Default shall have occurred and
be continuing; provided further that, unless a prepayment of Loans is made
pursuant to Section 5.2, the Net Proceeds thereof are used within 365 days of
the date such Net Proceeds are received by RailAmerica or a Restricted
Subsidiary to make an Investment in (a) any one or more businesses; provided
that such Investment in any business is in the form of the acquisition of Equity
Interests and results in RailAmerica or a Restricted Subsidiary, as the case may
be, owning an amount of the Equity Interests of such business such that it
constitutes a Restricted Subsidiary, (b) capital expenditures or
(c) acquisitions of other assets, in each of (a), (b) and (c), used or useful in
a Similar Business; provided further, that, in the case of each of (a), (b) and
(c), to the extent the disposition giving rise to such Net Proceeds was of
(I) Fixed Asset Collateral, such Investment is concurrently added to the Fixed
Asset Collateral and (II) Revolving Loan Collateral, such Investment is
concurrently added to the Revolving Loan Collateral; provided further the Net
Proceeds from any such Asset Sale pursuant to this Section 10.4(b) of Fixed
Asset Collateral are paid directly by the purchaser thereof to the Fixed Asset
Collateral Agent to be held in trust in an Asset Sale Proceeds Account for
application in accordance with the terms of this Agreement; provided further
that RailAmerica shall immediately after or prior to opening or designating any
account or an Asset Sale Proceeds Account send a written notice identifying such
account to the Administrative Agent and the Fixed Asset Collateral Agent;
provided further that the Asset Sale Proceeds Account shall not be subject to
any Liens, other than the Lien of the Fixed Asset Collateral Agent; provided
further that neither RailAmerica nor any Restricted Subsidiary shall commingle
the amounts in the Asset Sale Proceeds Account with any other amounts, other
than any other proceeds of an Asset Sale or other sale of Fixed Asset
Collateral; provided further that the proceeds of any Asset Sale permitted by
Section 10.4 (other than this Section 10.4(b)) shall not be required to be
deposited in the Asset Sale Proceeds Account;

(c) RailAmerica and the Restricted Subsidiaries may make sales of assets to
RailAmerica or to any Restricted Subsidiary; provided that no sale of any assets
by any Borrower or any Subsidiary Guarantor to any Restricted Subsidiary that is
not RATC or a Subsidiary Guarantor shall be permitted pursuant to this clause
(c);

(d) (i) mergers, liquidations and transfers of all or substantially all assets
permitted by Section 10.3, (ii) Investments permitted by Section 10.5 and
(iii) Restricted Payments permitted by Section 10.6, in each case, shall be
permitted;

 

-93-



--------------------------------------------------------------------------------

(e) RailAmerica and the Restricted Subsidiaries may sell without recourse
Accounts arising in the ordinary course of business in connection with the
compromise, settlement, collection thereof or conversion of Accounts to notes
receivable;

(f) sales, transfers, assignments or other dispositions resulting from any
casualty or condemnation of any assets of RailAmerica or any of its
Subsidiaries;

(g) the lease, assignment, sublease or license of any real or personal property
in the ordinary course of business;

(h) any sale if Equity Interests in, or Indebtedness and other securities of, an
Unrestricted Subsidiary; and

(i) RailAmerica and the Restricted Subsidiaries may effect the unwinding of any
Hedge Agreement.

10.5. Limitation on Investments. RailAmerica will not, and will not permit any
of the Restricted Subsidiaries to, make any advance, loan, extensions of credit
or capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or make any other investment (including
pursuant to any Guarantee Obligation with respect to the obligations of another
Person) (“Investments”) in, any Person, except:

(a) extensions of trade credit and asset purchases in the ordinary course of
business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of RailAmerica or
any of its Subsidiaries (i) to finance the purchase of Equity Interests of
RailAmerica (so long as the proceeds of such loans or advances are directly
reinvested in RailAmerica upon the consummation of such purchase) and (ii) for
additional purposes not contemplated by subclause (i) above in an aggregate
principal amount at any time outstanding with respect to this clause (ii) not
exceeding $5.0 million;

(d) Investments existing on the Closing Date and listed on Schedule 10.5 and any
extensions, renewals or reinvestments with respect to any return therefrom
(including through a repayment, return of capital, interest or dividends) (but
without any increase in the amount thereof and in the case of any reinvestment,
only if such reinvestment is made within 60 days after the date of receipt of
any such returned amount);

(e) Hedge Agreements permitted by Section 10.1(g);

(f) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or received
as a result of a foreclosure by RailAmerica or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

-94-



--------------------------------------------------------------------------------

(g) Investments to the extent that payment for such investments is made solely
with Qualified Capital Stock of RailAmerica;

(h) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.4;

(i) (i) Investments in RailAmerica, RATC or any Subsidiary Guarantor,
(ii) Investments by any Restricted Subsidiary that is not RATC or a Subsidiary
Guarantor in any other Restricted Subsidiary that is not RATC or a Subsidiary
Guarantor and (iii) Investments by RailAmerica, RATC or any Subsidiary Guarantor
in any Restricted Subsidiary that is not RATC or a Subsidiary Guarantor in an
aggregate principal amount not to exceed the greater of (x) 3.0% of Total Assets
and (y) $50.0 million at any time outstanding;

(j) Permitted Acquisitions;

(k) additional Investments in an aggregate amount, taken together with all other
Investments made pursuant to this clause (k) that are at that time outstanding
not to exceed the greater of (x) $25.0 million and (y) 2.0% of Total Assets at
the time of such Investment;

(l) any Investment in a Similar Business in an aggregate amount, taken together
with all other Investments made pursuant to this clause (l) that are at that
time outstanding, not to exceed the greater of (x) $50.0 million and (y) 3.0% of
Total Assets at the time of such Investment;

(m) any Investment in one or more Unrestricted Subsidiaries in an aggregate
amount, taken together with all other Investments made pursuant to this clause
(m) that are at that time outstanding, not to exceed the greater of (x) $10.0
million and (y) 0.75% of Total Assets at the time of such Investment;

(n) Investments constituting Restricted Payments permitted by Section 10.6;

(o) Investments made using the Available Amount Basket;

(p) any Investment in securities or other assets not constituting cash or
Permitted Investments and received in connection with an Asset Sale made
pursuant to Section 10.4;

(q) loans to officers, directors and employees for business-related travel
expenses, moving expenses and other similar expenses, in each case incurred in
the ordinary course of business;

(r) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment or the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons other than
Affiliates, in each case in the ordinary course of business;

 

-95-



--------------------------------------------------------------------------------

(s) endorsements for collection or deposit in the ordinary course of business;

(t) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of RailAmerica or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;

(u) any Investment in a Person (other than RailAmerica or a Restricted
Subsidiary) pursuant to the terms of any agreements in effect on the Closing
Date and set forth on Schedule 10.5 and any Investment that replaces, refinances
or refunds an existing Investment; provided that the new Investment is in an
amount that does not exceed the amount replaced, refinanced or refunded (after
giving effect to write-downs or write-offs with respect to such Investment), and
is made in the same Person as the Investment replaced, refinanced or refunded;

(v) endorsements for collection or deposit in the ordinary course of business;
and

(w) Investments made with Excluded Contributions.

All Investments shall be measured as of the date made without any adjustments
for any subsequent increase or decrease in the value thereof, but shall be
deemed reduced to the extent returned to a Credit Party in the form in which
such Investment was originally made (or in cash).

10.6. Limitation on Restricted Payments. RailAmerica will not, and will not
permit any of the Restricted Subsidiaries to make any Restricted Payment, except
for:

(a) the payment of any dividend or distribution constituting a Restricted
Payment within 60 days after the date of declaration thereof, if at the date of
declaration such Restricted Payment would have complied with the provisions of
this Agreement;

(b) any Restricted Payment in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of RailAmerica (other than any Disqualified Capital Stock) (“Refunding
Capital Stock”) and (B) if immediately prior to the redemption, repurchase,
retirement or other acquisition of any Equity Interests of RailAmerica (“Retired
Capital Stock”) the Fixed Charge Coverage Ratio for the last Test Period at the
end of which Section 9.1 Financials were required to have been delivered would
have been at least 2.00 to 1.00, the declaration and payment of dividends on the
Refunding Capital Stock in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that was declarable and payable on such
Retired Capital Stock immediately prior to such retirement;

(c) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of common Equity Interests of RailAmerica
held by any future,

 

-96-



--------------------------------------------------------------------------------

present or former employee, director or consultant of RailAmerica or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement;
provided, however, that the aggregate Restricted Payments made under this clause
(c) do not exceed in any calendar year $5.0 million (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $10.0 million in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed:

(i) the cash proceeds from the sale of Qualified Capital Stock of RailAmerica to
members of management, directors or consultants of RailAmerica or any of its
Subsidiaries that occurred after the Closing Date, to the extent the cash
proceeds from the sale of such Equity Interests have not otherwise been applied
as a use of the Available Amount Basket; plus

(ii) the cash proceeds of key man life insurance policies received by
RailAmerica and its Restricted Subsidiaries since the Closing Date; less

(iii) the amount of any Restricted Payments previously made pursuant to clauses
(i) and (ii) of this Section 10.6(c);

provided that RailAmerica may elect to apply all or any portion of the aggregate
increase contemplated by subclauses (i) and (ii) above in any calendar year;

(d) the declaration and payment of dividends to holders of any class or series
of Disqualified Capital Stock of RailAmerica or any other Restricted Subsidiary
issued in accordance with Section 10.1, to the extent such dividends are
included in clauses (ii) and (iii) of the definition of Fixed Charge Coverage
Ratio;

(e) the declaration and payment of dividends to holders of any class or series
of Designated Preferred Stock (other than Disqualified Capital Stock) issued by
RailAmerica after the Closing Date; provided that the aggregate amount of
dividends paid pursuant to this clause (e) shall not exceed the aggregate amount
of cash actually received by RailAmerica from the sale of such Designated
Preferred Stock; provided, however, that for the most recent Test Period at the
end of which Section 9.1 Financials were required to be delivered, after giving
effect to such issuance on a pro forma basis, RailAmerica and the Restricted
Subsidiaries would have had a Fixed Charge Coverage Ratio of at least 2.00 to
1.00;

(f) repurchases of Equity Interests of RailAmerica deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(g) the payment of dividends on RailAmerica’s Common Stock after the Issue Date,
of up to 6% per annum of the net cash proceeds received by RailAmerica in any
public offering of its Common Stock following June 23, 2009 (other than
(x) public offerings

 

-97-



--------------------------------------------------------------------------------

registered on Form S-8, (y) any public sale constituting an Excluded
Contribution and (z) any net cash proceeds used to incur Indebtedness pursuant
to Section 10.1(k));

(h) Restricted Payments that are made with Excluded Contributions;

(i) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this Section 10.6(i) not to exceed
$50.0 million in the aggregate;

(j) Restricted Payments by RailAmerica or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or warrants or upon the conversion or exchange of Capital Stock of
any such Person;

(k) the purchase by the Company of fractional shares arising out of stock
dividends, splits or combinations or business combinations;

(l) Restricted Payments made from the Available Amount Basket;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment made pursuant to clause (c), (d), (e), (g) or (i) of this
Section 10.6, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

10.7. Limitations on Debt Payments and Certain Amendments.

(a) RailAmerica will not, and will not permit any of the Restricted Subsidiaries
to, make directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of (or in respect of) any principal of any
Indebtedness incurred or outstanding pursuant to Section 10.1(k), (i) or
10.1(m), or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness incurred pursuant to Section 10.1(k), (i) or 10.1(m);
provided that such payments will be allowed (A) to the extent made from the
Available Amount Basket or (B) to the extent both immediately before and
immediately after giving effect to such payment, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Consolidated Total
Debt to Consolidated EBITDA Ratio would be less than 4.0 to 1.0; provided that
this clause (B) shall not apply to payments of Indebtedness that is subordinated
in right of payment to any of the Obligations.

(b) RailAmerica will not, and will not permit any Restricted Subsidiary, to
amend, modify or waive any of its rights under any agreement governing or
relating to any Indebtedness which is subordinated to the Obligations to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders. RailAmerica will not amend the terms of any Indebtedness incurred
or outstanding pursuant to Section 10.1(i), (k) or (m) in a manner that would
accelerate the date on which RailAmerica is required to make any payment of
principal or interest or any other amount thereon.

10.8. [Reserved].

 

-98-



--------------------------------------------------------------------------------

10.9. Financial Covenant. (i) Immediately before and after giving effect to any
Credit Event, the Consolidated Senior Secured Debt to Consolidated EBITDA Ratio
shall not be greater than the applicable level set forth below; and (ii) so long
as any Revolving Credit Loans, any Swingline Loans, any Letters of Credit or
Unpaid Drawings are outstanding as of the last day of any Test Period, the
Borrowers shall not permit the Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio as of the last day of such Test Period to be greater than the
applicable level set forth below (for the avoidance of doubt, when determining
the tests above, the levels in the table below shall apply during each full
quarter referenced below and not merely at the end of any Test Period):

 

Year

 

First Quarter

 

Second Quarter

 

Third Quarter

 

Fourth Quarter

2011

  N/A   N/A   5.00:1.00   5.00:1.00

2012

  5.00:1.00   4.75:1.00   4.75:1.00   4.50:1.00

2013

  4.50:1.00   4.25:1.00   4.25:1.00   4.00:1.00

2014

  4.00:1.00   4.00:1.00   4.00:1.00   3.75:1.00

2015

  3.75:1.00   3.75:1.00   3.75:1.00   3.50:1.00

Thereafter

  3.50:1.00   3.50:1.00   3.50:1.00   3.50:1.00

10.10. Transactions with Affiliates.

(a) RailAmerica will not, and will not permit any of its Restricted Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates involving aggregate payments
or consideration in excess of $5.0 million (provided that any such transaction
involving aggregate payments or consideration in an amount less than $5.0
million shall not involve the sale, lease or transfer of any property or assets
constituting Collateral), unless (i) such transactions are at prices and on
terms and conditions not materially less favorable to RailAmerica or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (ii) RailAmerica delivers to the Administrative
Agent with respect to any such transaction or series of related transactions
involving aggregate payments or consideration in excess of $10.0 million, a
resolution adopted by the majority of the Board of Directors of RailAmerica
approving such transaction and a certificate of an Authorized Officer of
RailAmerica certifying that such transaction complies with clause (a) hereof.

(b) The provisions of paragraph (a) will not apply to:

(i) transactions between or among RailAmerica and/or any of the Restricted
Subsidiaries;

(ii) Restricted Payments permitted by Section 10.6 and Investments made pursuant
to Section 10.5(c), (g), (i), (m) or (n);

(iii) the payment of management, consulting, monitoring and advisory fees and
related expenses to Sponsor and its Affiliates in an aggregate amount in any
fiscal year not to exceed an amount per annum equal to $2.0 million;

 

-99-



--------------------------------------------------------------------------------

(iv) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, employees or consultants of
RailAmerica or any Restricted Subsidiary;

(v) payments by RailAmerica or any Restricted Subsidiary to Sponsor and its
Affiliates made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by a majority of the Board of Directors of RailAmerica in
good faith;

(vi) transactions in which RailAmerica or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to RailAmerica or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 10.10(a);

(vii) payments or loans (or cancellation of loans) to employees or consultants
of RailAmerica, any of its direct or indirect parents or any Restricted
Subsidiary which are approved by a majority of the Board of Directors of
RailAmerica in good faith;

(viii) any agreement as in effect as of the Closing Date or any amendment
thereto (so long as any such amendment, taken as a whole, is no less favorable
to RailAmerica and its Restricted Subsidiaries than the agreement in effect on
the date of RailAmerica (as determined by the Board of Directors of RailAmerica
in good faith));

(ix) the existence of, or the performance by RailAmerica or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of or the performance by RailAmerica or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Issue Date shall only be permitted
by this clause (ix) to the extent that the terms of any such amendment or new
agreement, taken as a whole, is no less favorable to RailAmerica and its
Restricted Subsidiaries than the agreement in effect on the Closing Date (as
determined by the Board of Directors of RailAmerica in good faith);

(x) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to RailAmerica and
the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of RailAmerica or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party (as determined by the Board of Directors of RailAmerica in
good faith);

(xi) the issuance of Equity Interests (other than Disqualified Capital Stock) of
RailAmerica to any Affiliate of RailAmerica;

 

-100-



--------------------------------------------------------------------------------

(xii) transactions or payments pursuant to any employee, officer or director
compensation or benefit plans, employment agreements, severance agreement,
indemnification agreements or any similar arrangements entered into in the
ordinary course of business or approved in good faith by the Board of Directors
of RailAmerica;

(xiii) transactions in the ordinary course with (i) Unrestricted Subsidiaries or
(ii) joint ventures in which RailAmerica or a Subsidiary of RailAmerica holds or
acquires an ownership interest (whether by way of Equity Interests or otherwise)
so long as the terms of any such transactions are no less favorable to
RailAmerica or the Subsidiary participating in such joint ventures than they are
to other joint venture partners;

(xiv) transactions with a Person (other than an Unrestricted Subsidiary of
RailAmerica) that is an Affiliate of RailAmerica solely because RailAmerica
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person; and

(xv) payments permitted pursuant to tax sharing agreements among RailAmerica and
its Restricted Subsidiaries.

10.11. Restrictive Agreements. RailAmerica will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of RailAmerica or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to RailAmerica or any other Restricted Subsidiary or
to Guarantee Indebtedness of RailAmerica or any other Restricted Subsidiary;
provided that:

(a) the foregoing shall not apply to (i) restrictions and conditions imposed by
law or by this Agreement, (ii) restrictions and conditions existing on the
Closing Date, (iii) restrictions and conditions imposed on a Person by any
indenture, agreement or other contractual arrangement that was in effect at the
time such Person became a Restricted Subsidiary, or imposed on any property that
was in effect at the time such property was acquired, and in each case not
entered into in contemplation of such Person becoming such a Restricted
Subsidiary or such property being acquired, (iv) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder and (v) restrictions and conditions imposed upon RailAmerica or any of
its Subsidiaries pursuant to Indebtedness incurred pursuant to Section 10.1(m)
that are not materially more burdensome taken as a whole than that those in this
Agreement and the Secured Note Indenture, respectively; and

(b) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (y) customary provisions in leases and
other contracts restricting the assignment thereof.

 

-101-



--------------------------------------------------------------------------------

10.12. Changes in Business. RailAmerica and the Subsidiaries, taken as a whole,
will not fundamentally and substantively alter the character of their business,
taken as a whole, from the business conducted by RailAmerica and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

10.13. Limitation on Issuance of Capital Stock. RailAmerica will not permit any
of the Restricted Subsidiaries to issue any Equity Interest (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (a) for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of RailAmerica or any Restricted Subsidiaries in any class
of the Equity Interest of such Restricted Subsidiary; and (b) Restricted
Subsidiaries of RailAmerica formed after the Closing Date may issue Equity
Interests to RailAmerica or the Restricted Subsidiary of RailAmerica which is to
own such Equity Interests.

SECTION 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1. Payments. Each Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Fees
or any Unpaid Drawings or of any other amounts owing hereunder or under any
other Credit Document; or

11.2. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

11.3. Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 2.14(b), Section 9.1(f)(i), Section 9.13, Section 9.16, Section 9.17 or
Section 10 or (b) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 11.1 or
11.2 or clause (a) of this Section 11.3) contained in this Agreement or any
Credit Document and such default shall continue unremedied for a period of at
least 30 days after receipt of written notice by RailAmerica from the
Administrative Agent or the Required Lenders; or

11.4. Default Under Other Agreements. (a) RailAmerica or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) having a principal amount in excess of $10.0
million individually or in the aggregate for RailAmerica and such Subsidiaries,
beyond the period of grace, if any provided in the instrument or agreement under
which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such

 

-102-



--------------------------------------------------------------------------------

holder or holders) to cause, any such Indebtedness to become due (or to cause
RailAmerica or any of its Restricted Subsidiaries to purchase any such
Indebtedness) prior to its stated maturity; or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment, prior to the stated maturity
thereof; or

11.5. Bankruptcy, etc. Either Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, insolvency reorganization or relief of
debtors legislation of its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against either
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against either Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code) receiver, receiver manager, trustee or similar person is appointed for, or
takes charge of, all or substantially all of the property of either Borrower or
any Specified Subsidiary; or either Borrower or any Specified Subsidiary
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
either Borrower or any Specified Subsidiary; or there is commenced against
either Borrower or any Specified Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or either Borrower or any Specified
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or either
Borrower or any Specified Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
either Borrower or any Specified Subsidiary makes a general assignment for the
benefit of creditors; or any corporate action is taken by either Borrower or any
Specified Subsidiary for the purpose of effecting any of the foregoing; or

11.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); either Borrower or
any Subsidiary or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); (b) there could result
from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such

 

-103-



--------------------------------------------------------------------------------

lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

11.7. Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or

11.8. Security Agreements. The Security Documents or any material provision
thereof shall cease to be in full force or effect, or shall cease to give the
Collateral Agent (or, in the case of Fixed Asset Collateral, the Fixed Asset
Collateral Agent), for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document)) in favor of the Collateral Agent or the Fixed Asset
Collateral Agent, as the case may be (other than pursuant to the terms hereof or
thereof or as a result of acts or omissions of the Administrative Agent or any
Lender) or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s obligations under the Security Agreements; or

11.9. Judgments. One or more judgments or decrees shall be entered against
RailAmerica or any of the Restricted Subsidiaries involving a liability of $10.0
million or more individually or in the aggregate for all such judgments and
decrees for RailAmerica and the Restricted Subsidiaries (to the extent not paid
or fully covered by insurance provided by a carrier not disputing coverage) and
any such judgments or decrees shall not have been satisfied, vacated, discharged
or stayed or bonded pending appeal within 60 days from the entry thereof; or

11.10. Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to RailAmerica, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to
either Borrower, the result that would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i), (ii) and (iv) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Commitment terminated, whereupon the Commitments and Swingline
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest and fees in respect of
all Loans and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower; (iii) terminate any Letter of Credit that may be terminated in
accordance with its terms; (iv) exercise rights and remedies under the Credit
Documents, at law or in equity; and/or (iv) direct each Borrower to pay (and
each Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 11.5 with respect to such Borrower, it
will pay) to the Administrative Agent, at its Administrative Agent’s Office,
such additional amounts of cash, to be held as security for the

 

-104-



--------------------------------------------------------------------------------

Borrowers’ reimbursement obligations for Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding.

SECTION 12. The Agents

12.1. Appointment and Authority. Each Lender hereby irrevocably appoints
Citibank, N.A.. to act on its behalf as the Administrative Agent and as the
Collateral Agent hereunder and under the other Credit Documents and authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents and the Lenders, and neither
the Borrowers nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

12.2. Agents Individually.

(a) Each Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

(b) Each Lender understands that each Person serving an Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 12 as “Activities”) and may engage in the Activities with or on
behalf of one or more of the Credit Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Credit Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in any Borrower, another Credit Party or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Credit Parties or their Affiliates. Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Credit Parties or their Affiliates
(including information concerning the ability of the Credit Parties to perform
their respective Obligations hereunder and under the other Credit Documents)
which information may not be available to any of the Lenders that are not
members of the Agent’s Group. No Agent nor any member of the Agent’s Group shall
have any duty to disclose to any Lender or use on behalf of the Lenders, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party) or to account for any revenue or profits obtained in
connection with the Activities, except that each Agent shall deliver or
otherwise make available to each Lender such

 

-105-



--------------------------------------------------------------------------------

documents as are expressly required by any Credit Document to be transmitted by
such Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Credit Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Credit Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of each Person serving
as an Agent being a member of the Agent’s Group, and that each member of the
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Credit
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Credit Parties or their Affiliates (including
information concerning the ability of the Credit Parties to perform their
respective Obligations hereunder and under the other Credit Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the any Agent or any member of the Agent’s Group to any
Lender including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Credit Parties or their
Affiliates) or for its own account.

12.3. Duties of the Agents; Exculpatory Provisions.

(a) Each Agent’s duties hereunder and under the other Credit Documents are
solely ministerial and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent or any of its
Affiliates to liability or that is contrary to any Credit Document or applicable
law.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 13.1 or 11) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default or Event of Default or the event or events that give or may give rise to
any Default or Event of Default unless and until the Borrowers or any Lender
shall have given notice to such Agent describing such Default or Event of
Default and such event or events.

(c) No Agent nor any member of the Agent’s Group shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Credit Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of

 

-106-



--------------------------------------------------------------------------------

the information contained therein; (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents, or (v) the satisfaction of any condition set forth in
Sections 6 and 7 or elsewhere herein, other than (but subject to the foregoing
clause (ii) to confirm receipt of items expressly required to be delivered to
such Agent.

(d) Nothing in this Agreement or any other Credit Document shall require any
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to each Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by such Agent or any of its Related Parties.

12.4. Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit, and, in the case of a Borrowing, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing. Each Agent may consult with legal counsel (who may be
counsel for the Borrowers or any other Credit Party), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. No Agent shall be deemed to have knowledge of any
Secured Cash Management Agreement or any Secured Hedge Agreement unless and
until it has received written notice thereof from the applicable Hedge Bank or
Cash Management Bank.

12.5. Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. Each such sub-agent
and the Related Parties of such Agent and each such sub-agent shall be entitled
to the benefits of all provisions of this Section 12 and Section 13.5 (as though
such sub-agents were the “Administrative Agent” or “Collateral Agent” under the
Credit Documents) as if set forth in full herein with respect thereto.

 

-107-



--------------------------------------------------------------------------------

12.6. Resignation of Agents.

(a) Each Agent may at any time give notice of its resignation to the Lenders and
RailAmerica. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in New York City, or an Affiliate of any such bank with an office in
New York City and which successor shall be subject to the approval of
RailAmerica (not to be unreasonably withheld or delayed) unless an Event of
Default has occurred and is continuing. If no such successor shall have been so
appointed by the Required Lenders in accordance with the foregoing sentence and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (such 30-day period, the “Lender Appointment
Period”), then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above. In addition and
without any obligation on the part of the retiring Agent to appoint, on behalf
of the Lenders, a successor Agent, the retiring Agent may at any time upon or
after the end of the Lender Appointment Period notify the Borrowers and the
Lenders that no qualifying Person has accepted appointment as successor Agent
and the effective date of such retiring Agent’s resignation which effective date
shall be no earlier than three business days after the date of such notice. Upon
the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder and under the other Credit Documents and (ii) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Agent of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section and Section 13.5 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrowers and
the Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance or issue new, or extend existing, Swingline Loans or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Letter of Credit Issuer and Swingline Lender,
(ii) the retiring Letter of Credit Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, (iii) the successor Swingline Lender shall
enter into an Assignment and Assumption and acquire from the retiring Swingline
Lender each outstanding Swingline Loan of such retiring

 

-108-



--------------------------------------------------------------------------------

Swingline Lender for a purchase price equal to par plus accrued interest and
(iv) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Letter of
Credit Issuer and/or the Swingline Lender may, upon prior written notice to
RailAmerica and the Administrative Agent, resign as Letter of Credit Issuer or
Swingline Lender, respectively, effective at the close of business New York time
on a date specified in such notice (which date may not be less than five
(5) Business Days after the date of such notice); provided that such resignation
by the Letter of Credit Issuer will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrowers or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Letter of Credit Issuer; and
provided, further, that such resignation by the Swingline Lender will have no
effect on its rights in respect of any outstanding Swingline Loans or on the
obligations of the Borrowers or any Lender under this Agreement with respect to
any such outstanding Swingline Loan.

Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender” or
“Potential Defaulting Lender” requiring notice from the Administrative Agent or
any other party) a Defaulting Lender or a Potential Defaulting Lender, subject
to the prior approval of RailAmerica (not to be unreasonably withheld or
delayed) with respect to the appointment of the replacement Administrative Agent
if no Event of Default has occurred and is continuing, the Required Lenders
(determined after giving effect to Section 13.1(c), may by notice to such Person
remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder. Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent is appointed and (ii) the date 30 Business Days
after the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed). Unless otherwise agreed by
the Required Lenders (and, if no Event of Default has occurred and is
continuing, with the approval of RailAmerica (not to be unreasonably withheld or
delayed)), upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer and Swingline Lender.

12.7. Non-Reliance on Agent and Other Lenders.

(a) Each Lender confirms to each Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on any Agent, any other Lender or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Credit Documents and (z) in taking or not
taking actions hereunder and thereunder,

 

-109-



--------------------------------------------------------------------------------

(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Credit Documents is suitable and appropriate for
it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon any Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon any
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Credit
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrowers and each
other Credit Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Credit Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Credit Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of any information delivered by
any Agent, any other Lender or by any of their respective Related Parties under
or in connection with this Agreement or any other Credit Document, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Credit Document.

12.8. No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Persons acting as Sole Lead Arranger or Sole Bookrunner listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or as a Lender
hereunder.

12.9. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (which term
shall, for purposes of this Section 12.9, include the Letter of Credit Issuer
and any L/C Participant) an amount equivalent to any applicable withholding Tax.
If the Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not

 

-110-



--------------------------------------------------------------------------------

properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to tax
and interest, together with all expenses incurred, including legal expenses, and
any out of pocket expenses. Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Credit Document against any amount due the
Administrative Agent under this Section 12.9. The agreements in this
Section 12.9 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any Loans and all other
amounts payable any Credit Document.

12.10. Security Agreement and Intercreditor Agreement. The Lenders (and the
Secured Parties, by their acceptance of their status as Secured Parties) hereby
(a) authorize and instruct the Collateral Agent to enter into the Revolving Only
Collateral Security Agreement, the Closing Date Fixed Asset Security Agreement
Affirmation and the Intercreditor Agreement on their behalf and to act on their
behalf thereunder, (b) agree to be bound by the terms of the Security Documents
as if they were a party thereto, (c) agree not to contest the Collateral Agent’s
actions taken or omitted to be taken pursuant to the Security Documents or
contemplated thereby and (d) until the Collateral Agent determines otherwise,
authorize and instruct the Collateral Agent to appoint the Fixed Asset
Collateral Agent as its collateral agent for the purposes of the Fixed Asset
Collateral.

12.11. Indemnification. The Lenders agree to indemnify each Agent, in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
Applicable Percentage in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Total Credit Exposure shall have been paid in
full, ratably in accordance with their respective portions of the Total Credit
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against any Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to an Agent resulting from such Agent’s gross negligence or willful misconduct
(as determined in a final non-appealable judgment by a court of competent
jurisdiction). The agreements in this Section 12.11 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

-111-



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous

13.1. Amendments and Waivers.

(a) Neither this Agreement nor any other Credit Document (other than, with
respect to the Fixed Asset Security Agreement and the Intercreditor Agreement,
the Closing Date Fixed Asset Security Agreement Amendment and the amendment and
restatement of the Intercreditor Agreement occurring on the Closing Date,
respectively), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or waive any required prepayment or cash
collateralization pursuant to Section 5.2(a) or extend the final scheduled
maturity date of any Loan or reduce the stated rate, or forgive any portion, or
extend the date for the payment, of any interest or Fee payable hereunder (other
than as a result of waiving the applicability of Section 2.8(c)), or extend the
final expiration date of any Lender’s Commitment or extend the final expiration
date of any Letter of Credit beyond the L/C Maturity Date, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 13.8(a), in each case without the written consent of each
Lender directly and adversely affected thereby, or (ii) amend, modify or waive
any provision of this Section 13.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders,” or “Applicable Percentage” or
consent to the assignment or transfer by the Borrowers of their rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender, or (iii) amend, modify or waive any provision of Section 12 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the written consent
of such Agent, or (iv) amend, modify or waive any provision of Section 2.3
relating to Letters of Credit, Section 2.14 or Section 3 without the written
consent of the Letter of Credit Issuer, or (v) amend, modify or waive any
provisions hereof relating to Swingline Loans (including the applicable
provisions of Section 2.14) without the written consent of the Swingline Lender,
(vi) amend, modify or waive any provision of Section 5.2(a), Section 5.3(a) or
Section 5.3(c) or Section 10.3(g) without the written consent of each Lender
directly and adversely affected thereby or (vii) release all or substantially
all of the Guarantors under the Guarantee (except as expressly permitted by the
Guarantee) or, except as permitted in Section 13.1(b), release all or
substantially all of the Collateral granted under either Security Agreement
without the prior written consent of each Lender, or (viii) amend Section 2.9 so
as to permit Interest Period intervals greater than six months without regard to
the consent of each Lender, without the written consent of each Lender, or
(ix) decrease the amount or allocation of any optional or mandatory prepayment
to be received by any Lender holding any Loans without the written consent of
such Lender. Any such waiver

 

-112-



--------------------------------------------------------------------------------

and any such amendment, supplement or modification shall apply equally to each
of the affected Lenders and shall be binding upon the Borrowers, such Lenders,
the Administrative Agent and all future holders of the affected Loans. In the
case of any waiver, the Borrowers, the Lenders, the Administrative Agent and the
Collateral Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

(b) Any Liens granted to the Collateral Agent (or, in the case of Fixed Asset
Collateral, the Fixed Asset Collateral Agent) by the Credit Parties on any
Collateral for the benefit of the Secured Parties shall automatically be
released (i) upon the Final Date and (ii) if such Collateral constitutes
property being sold or disposed of (other than to a Credit Party) (or property
of a Subsidiary Guarantor whose capital stock is being sold in a transaction
that will result in such Subsidiary Guarantor being released from the Guarantee
in accordance with the terms thereof) to the extent such sale or disposition is
in compliance with the terms of this Agreement. Additionally, the Administrative
Agent is hereby authorized in its sole discretion to release any Liens as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Collateral Agent (or the Fixed
Asset Collateral Agent, as the case may be) and the Lenders pursuant to
Section 11. In connection with any release of Liens under the Security
Documents, the Administrative Agent shall be protected in relying on a
certificate of an Authorized Officer to the effect that such release is
permitted by this Section 13.1(b).

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

13.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and in the case of the other parties hereto to such other
address as may be hereafter notified by the respective parties hereto:

 

-113-



--------------------------------------------------------------------------------

The Borrowers:    RailAmerica, Inc.    7411 Fullerton Street, Suite 300   
Jacksonville, FL 32256    Attention: General Counsel    Telephone: (904)
538-6329    Facsimile: (904) 538-6453    with a copy to:    Fortress Investment
Group LLC    1345 Avenue of the Americas    New York, New York 10105   
Attention: R. Nardone    Telecopy: (212) 798-6120    with a copy to:    Martha
Feltenstein    Skadden, Arps, Slate, Meagher & Flom LLP    4 Times Square    New
York, NY 10036    Direct Dial: (212) 735-2272    Direct Fax: (917) 777-2272   
Email: martha.feltenstein@skadden.com

The Administrative Agent

or the Collateral Agent:

   Citibank, N.A.    1615 Brett Road, OPS III    New Castle, Delaware 19720   
Attention: Global Loans, Agency Group    Direct Fax: (212) 994-0961    Email:
Agentnotice@citi.com    with a copy to:    Citibank, N.A.    390 Greenwich St.
   New York, New York 10013    Attention: Allen Blankenship    Email:
allen.blankenship@citi.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

13.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor

 

-114-



--------------------------------------------------------------------------------

shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

13.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5. Payment of Expenses and Taxes. The Borrowers, jointly and severally, agree
(a) to pay or reimburse the Agents for all their reasonable out-of-pocket costs
and expenses (other than Taxes) incurred in connection with the development,
preparation and execution of, and any amendment, waiver, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of this Agreement and the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
counsel to the Agents, (b) to pay or reimburse each Lender, the Collateral Agent
and the Administrative Agent for all its reasonable and documented costs and
expenses incurred in connection with the enforcement or preservation of any
rights (including workout proceedings) under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Collateral Agent and the Administrative Agent and (c) to pay, indemnify, and
hold harmless each Lender, the Letter of Credit Issuer, the Collateral Agent and
the Administrative Agent and their respective directors, officers, employees,
trustees, agents and affiliates from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, excluding any Taxes
(other than Taxes representing losses or damages with respect to any non-Tax
claims), including reasonable and documented fees, disbursements and other
charges of counsel, with respect to the execution, delivery, enforcement,
performance and, with respect to each Agent and its directors, officers,
employees, trustees and agents, administration of this Agreement and any actual
or proposed use of proceeds of any Loan, the other Credit Documents and any such
other documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence of Hazardous Materials related to the Borrowers or any of their
Subsidiaries, including any of the foregoing arising out of or based on any
Environmental Claim related to the Borrowers or any actual or alleged presence,
Release, or threat of Release of Hazardous Materials the Borrowers or any of
their Subsidiaries, (all the foregoing in this clause (c), collectively, the
“indemnified liabilities”); provided that the Borrowers shall have no obligation
hereunder to the Administrative Agent, the Collateral Agent or any Lender nor
any of their respective directors, officers, employees and agents with respect
to indemnified liabilities arising from the gross negligence or willful
misconduct of the party to be indemnified (as determined in a final
non-appealable judgment by a court of competent jurisdiction). The agreements in
this Section 13.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

-115-



--------------------------------------------------------------------------------

13.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

(A) RailAmerica; provided that no consent of RailAmerica shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that if RailAmerica has not consented to any such assignment or objected
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof, the Administrative Agent shall provide a
second notice to RailAmerica (the “Second Consent Notice”); provided further
that RailAmerica shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 3
Business Days after having received the Second Consent Notice; and

(B) the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer;

provided, further, however, that notwithstanding the foregoing or any other
provision of this Agreement, in no event shall either Borrower or any of their
Subsidiaries be permitted to be a Lender or a Participant hereunder.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment

 

-116-



--------------------------------------------------------------------------------

and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and integral multiples
of $1,000,000 in excess thereof, or if less, all of such Lender’s remaining
Loans and Commitments unless RailAmerica and the Administrative Agent otherwise
consents; provided that no such consent of RailAmerica shall be required if an
Event of Default has occurred and is continuing; provided further that
contemporaneous assignments to a single assignee made by Affiliates of a Lender
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans and any payment made by the Letter of
Credit Issuer under any Letter of Credit owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Letter of Credit Issuer and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Letter of Credit Issuer and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

-117-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)

(i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Letter of Credit Issuer or the Swingline Lender, sell participations
to one or more banks or other entities (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Letter of Credit Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 13.1(a) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11, 3.5 and 5.4 (subject to the requirements of such Sections)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.8(b)
as though it were a Lender; provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a change in any
Requirement of Law after the Participant became a Participant.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Any

 

-118-



--------------------------------------------------------------------------------

such Participant Register shall be available for inspection by the
Administrative Agent (and if required by an applicable Requirement of Tax Law or
in connection with a Tax audit of any Borrower, the Borrowers) at any reasonable
time and from time to time upon reasonable prior notice.

(d) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment, the Borrowers hereby agree that, upon
request of any Lender at any time and from time to time after the Borrowers have
made their initial Borrowing hereunder, the Borrowers shall provide to such
Lender, at the Borrowers’ own expense, a promissory note, substantially in the
form of Exhibit J, as the case may be, evidencing the Revolving Credit Loans and
Swingline Loans, respectively, owing to such Lender.

(e) Subject to compliance with Section 13.16, the Borrowers authorize each
Lender to disclose to any Participant, secured creditor of such Lender or
assignee (each, a “Transferee”) and any prospective Transferee any and all
Information (including any and all financial information) in such Lender’s
possession concerning the Borrowers and the Restricted Subsidiaries that has
been delivered to such Lender by or on behalf of the Borrowers and the
Restricted Subsidiaries pursuant to this Agreement or which has been delivered
to such Lender by or on behalf of the Borrowers and the Restricted Subsidiaries
in connection with such Lender’s credit evaluation of the Borrowers and the
Restricted Subsidiaries prior to becoming a party to this Agreement.

13.7. Replacements of Lenders under Certain Circumstances. The Borrowers shall
be permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.10, 2.12, 3.5 or 5.4, (b) is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, (c) becomes a Defaulting
Lender, with a replacement bank or other financial institution or (d) in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender affected thereby” pursuant to Section 13.1(a),
does not consent when the consent of the Required Lenders has been obtained, but
the consent of other remaining Lenders has not been obtained; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the Borrowers shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts), pursuant to Section 2.8, 2.10, 2.11, 2.13, 3.3, 3.5, 4.1, 5.4
or 13.5, as the case may be, owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement

 

-119-



--------------------------------------------------------------------------------

shall not be deemed to be a waiver of any rights that the Borrowers, the
Administrative Agent, the Collateral Agent or any other Lender shall have
against the replaced Lender.

13.8. Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 11.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrowers, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrowers hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers. Each Lender agrees promptly to notify the Borrowers
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

13.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrowers
and the Administrative Agent.

13.10. Severability. Any provision of any Credit Document that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11. Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrowers, the Administrative Agent, the Collateral Agent and
the Lenders

 

-120-



--------------------------------------------------------------------------------

with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Collateral Agent or any Lender relative to subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.

13.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13. Submission to Jurisdiction; Waivers. Each Credit Party hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York
located in the State, County and City of New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers at the
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding any special, exemplary,
punitive or consequential damages.

13.14. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to such Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between

 

-121-



--------------------------------------------------------------------------------

the Administrative Agent, the Collateral Agent and the Lenders, on one hand, and
such Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

13.15. WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16. Confidentiality. Each of the Administrative Agent, the Collateral Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document, any action or proceeding relating to this Agreement or any other
Credit Document, the enforcement of rights hereunder or thereunder or any
litigation or proceeding to which the Administrative Agent, the Collateral Agent
or any Lender or any of its respective Affiliates may be a party, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) surety, reinsurer, guarantor or credit liquidity enhancer (or
their advisors) to or in connection with any swap, derivative or other similar
transaction under which payments are to be made by reference to the Obligations
or to the Borrowers and their obligations or to this Agreement or payments
hereunder, (iii) to any rating agency when required by it, (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Collateral Agent any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Credit Party. For purposes of this Section, “Information” means all information
received from a Credit Party or any of its respective Subsidiaries relating to a
Credit Party or any of its respective Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to disclosure by any Obligor or any of its respective Subsidiaries;
provided that, in the case of information received from a Credit Party or any of
its Subsidiaries after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to

 

-122-



--------------------------------------------------------------------------------

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

13.17. Citigroup Direct Website Communications.

(a) Each Credit Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Credit Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information material, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, each Credit
Party agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Credit Documents but only to the extent
requested by the Administrative Agent.

(b) Each Credit Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). Each Credit Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CREDIT PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE)

 

-123-



--------------------------------------------------------------------------------

ARISING OUT OF THE CREDIT PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Credit
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

13.18. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.

[Signature Pages Follow]

 

-124-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

RAILAMERICA, INC., as a Borrower By:       /s/ Dave Novak   Name:   Dave Novak  
Title:   Senior Vice President, Chief Administrative Officer RAILAMERICA
TRANSPORTATION CORP., as a Borrower By:       /s/ Dave Novak   Name:   Dave
Novak   Title:   Vice President CITIBANK, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender and as a Lender By:       /s/ James J.
McCarthy   Name:   James J. McCarthy   Title:   Managing Director and Vice
President CITIBANK, N.A., as Letter of Credit Issuer By:       /s/ James J.
McCarthy   Name:   James J. McCarthy   Title:   Managing Director and Vice
President

 

S-1



--------------------------------------------------------------------------------

MORGAN STANLEY BANK N.A., as a Lender By:       /s/ Sherrese Clarke   Name:  
Sherrese Clarke   Title:   Authorized Signatory BMO HARRIS BANK N.A., as a
Lender By:       /s/ William Thomson   Name:   William Thomson   Title:   Sr.
Vice President

 

S-2